2017 COPS Office Preparing for Active Shooter Situations
(PASS) Program
Award Owner’s Manual

US Department of Justice, Office of Community Oriented Policing Services
www.cops.usdoj.gov

2017 COPS Office Preparing for Active Shooter Situations (PASS) Program Award Owner’s Manual

2017 COPS Office Preparing for Active Shooter Situations
(PASS) Program Award Owner’s Manual
This manual was created to assist COPS Office Preparing for Active Shooter Situations (PASS) Program recipients
with the administrative and financial matters associated with their award.
For more information about your PASS award, please contact your COPS Office Program Manager. If you do not
know the name or telephone number of your COPS Office Program Manager, please contact the COPS Office
Response Center at 800-421-6770.

US Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, D.C. 20530
Visit the COPS Office online: www.cops.usdoj.gov
Published October 2017

i

2017 COPS Office Preparing for Active Shooter Situations (PASS) Program Award Owner’s Manual

Contents
Getting Started ..............................................................................................................................................................1
I. Award Acceptance, Terms, and Conditions ................................................................................................................2
The award document ................................................................................................................................................2
Award terms and conditions .....................................................................................................................................3
What are the specific rules regarding termination of award funding? ...................................................................35
Accepting the award ...............................................................................................................................................36
Who should sign the award document for our agency? .........................................................................................36
By when must the award document be signed? .....................................................................................................37
II. The Cooperative Agreement....................................................................................................................................38
III. Procurement Process ..............................................................................................................................................51
IV. Accessing Award Funds ..........................................................................................................................................52
Payment method .....................................................................................................................................................52
Setting up your account ..........................................................................................................................................52
Additional payment questions ................................................................................................................................53
V. Financial Record Maintenance ................................................................................................................................55
Accounting systems and records .............................................................................................................................55
VI. Federal Audit Requirements...................................................................................................................................57
Single Audit Act (SAA) requirements .......................................................................................................................57
Office of Inspector General (OIG) recipient audits ..................................................................................................58
Typical Audit Recommendations (“Findings”) .........................................................................................................59
VII. Reports Requirement ............................................................................................................................................61
Federal Financial Reports ........................................................................................................................................61
Program Progress Reports.......................................................................................................................................62
Contact points to obtain technical assistance and report violations ......................................................................64
VIII. When the Award Period Has Ended .....................................................................................................................65
Final Federal Financial Report (SF-425) ...................................................................................................................65
Final Program Progress (Closeout) Report ..............................................................................................................65

ii

2017 COPS Office Preparing for Active Shooter Situations (PASS) Program Award Owner’s Manual
IX. Conclusion ..............................................................................................................................................................67
Appendices ..................................................................................................................................................................68
Appendix A. List of source documents ....................................................................................................................68
Appendix B. Assurances and Certifications .............................................................................................................69
Appendix C. Community policing defined ...............................................................................................................75
Appendix D. Training and Conference Fact Sheets .................................................................................................83
Appendix E. Conference and Event Guidance .........................................................................................................84
Appendix F. Financial/Budget Fact Sheets ............................................................................................................102
Appendix G. Whistleblower protection .................................................................................................................115
Appendix H. 2 C.F.R. Appendix II to Part 200: Contract provisions for nonfederal entity contracts under federal
awards ...................................................................................................................................................................118
Appendix I. Remittance of Interest Earned Amounts............................................................................................120
Glossary of Terms ......................................................................................................................................................121

iii

2017 COPS Office Preparing for Active Shooter Situations (PASS) Program Award Owner’s Manual

Getting Started
Congratulations on receiving an award from the US Department of Justice (DOJ), Office of Community Oriented
Policing Services (COPS Office). The 2017 COPS Office Preparing for Active Shooter Situations (PASS) Program
awards provide funding to be used to advance the practice of community policing in law enforcement agencies
through nationally recognized, scenario –based training that prepares officers and other first responders to safely
and effectively handle active shooter and other violent threats. According to the COPS Office, community policing
is a philosophy that promotes organizational strategies that support the systematic use of partnerships and
problem-solving techniques to proactively address the immediate conditions that give rise to public safety issues
such as crime, social disorder, and fear of crime. For a complete definition, please see the appendices in this
manual addressing “Community policing defined.”
This PASS Award Owner’s Manual will assist your agency with the administrative and financial matters associated
with your award. It was developed to ensure that all PASS award recipients are able to clearly understand and
meet the requirements of their award. Please review this manual carefully because failure to follow award
requirements can have serious ramifications. Please do not hesitate to call your COPS Office Program Manager
through the COPS Office Response Center at 800-421-6770 if you need assistance with the implementation of your
award.
Thank you for providing us with the opportunity to work in partnership with you on this important project.

1

I. Award Acceptance, Terms, and Conditions
To officially accept and begin your COPS Office PASS Program award, your agency must access
https://portal.cops.usdoj.gov, to log in, review, and electronically sign the award document with the award terms
and conditions; the financial clearance memorandum and, if applicable, the cooperative agreement that is
incorporated by reference into the award document; and, if applicable, the special award conditions or high risk
conditions in the award document supplement within 90 days of the date shown on the award congratulatory
letter.
Your agency will not be able to draw down award funds until the COPS Office receives your signed award
document. For more information on drawing down award funds, please see the section titled “Accessing Award
Funds” in this manual.

The award document
The award document is the document indicating your official award funding amount, the award number, the
award terms and conditions, and the award start and end dates. Please note that if your award includes a
cooperative agreement, it is incorporated by reference into the award document and that by signing the award
document, your agency has entered into the cooperative agreement with the COPS Office and agrees to abide by
all the requirements in the cooperative agreement.
The award document is preprinted with your agency’s law enforcement and government executives’ names and
addresses. For non-law enforcement agencies (institutions of higher education, private organizations, etc.), the
authorized officials are the programmatic and financial officials who have the ultimate signatory authority to sign
contracts on behalf of your organization. If this information is incorrect or has changed, please update your
“Agency Contacts” online at https://portal.cops.usdoj.gov. If the law enforcement or government official has
changed since the time of application, please have the current law enforcement executive or government
executive for your agency sign the award document. Be sure to familiarize yourself with all terms, conditions, and
requirements of your award before signing the award document. To officially accept your award, please
electronically sign the award document within 90 days of the date shown on the award congratulatory letter. Print
and retain a copy of all pages of the award document, award terms and conditions, the Financial Clearance
Memorandum (FCM), and, if applicable, the cooperative agreement and the award document supplement for your
records.
The award start date indicated on the award document means that your agency may be reimbursed for any
allowable costs incurred on or after this date. The duration of your PASS award is listed on your award document.
Your award number is in the following format: 2017-XXXX-XXXX for Fiscal Year (FY) 2017 awards. The COPS Office
tracks award information based upon this number. Therefore, it is important to have your agency’s award number
(or your agency’s ORI number) readily available when corresponding with the COPS Office.
Your originating agency identifier (ORI) number begins with your state abbreviation followed by five numbers or
letters (e.g., VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for use in tracking
information for the Uniform Crime Report (UCR). The COPS Office tracks programmatic award information based
upon this ORI number. If your agency does not have an ORI number assigned by the FBI, the COPS Office assigns a

2

nonofficial ORI code to use as an agency identifier (in such cases, the last two characters will be “ZZ”). If you have
any questions regarding your award, please refer to your award number or your agency’s ORI number when you
contact the COPS Office.
Your Office of Justice Programs (OJP) vendor number, in most circumstances, is your agency’s nine- or thirteendigit federal tax identification number assigned to you by the Internal Revenue Service (IRS). If your OJP vendor
number differs from your tax identification number, the OJP vendor number is only to be used for administrative
purposes in connection with this program, and should not be used for IRS purposes.

Award terms and conditions
The award terms and conditions are listed on your agency’s award document. By accepting this award, you are
obtaining federal funds from the COPS Office. As part of that agreement, your agency acknowledges that it will
comply with these terms and conditions (and, if applicable, any additional special or high risk conditions specific to
your agency). The section that follows describes, in detail, all of the award conditions, their rationales, and their
implications. It also addresses many frequently asked questions. If you have additional questions concerning any of
these award conditions, please contact your COPS Office Program Manager or call the COPS Office Response
Center at 800-421-6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency from drawing
down or accessing award funds until the special conditions are satisfied as determined by the COPS Office. Any
special or high risk conditions will be included in the award document supplement. However, if you have questions
about the special or high risk conditions, please contact your assigned COPS Office Program Manager.

Reasons for award terms and conditions
The requirements of your PASS award are established within
• the Public Safety Partnership and Community Policing Act of 1994, which established the COPS Office;
• the applicable rules, regulations and policies issued by the US Department of Justice, Office of Management
and Budget (OMB), the Government Accountability Office (GAO), and the United States Treasury;
• the specific PASS programmatic requirements established by the COPS Office.
A list of source documents for this manual is provided in the appendices. You may request copies of any source
reference document from:
Office of Administration, Publication Unit
New Executive Office Building
725 17th Street NW, Room G 236
Washington, DC 20503
COPS Office–specific documents may be requested directly from the COPS Office by calling your COPS Office
Program Manager.

3

Review of award terms and conditions
By signing the Award Document to accept this Preparing for Active Shooter Situations (PASS) Program award, your
agency agrees to abide by the following award terms and conditions:

1. Award Owner’s Manual
Condition:
The recipient agrees to comply with the terms and conditions in the applicable 2017 COPS Office Program Award
Owner's Manual; COPS Office statute (42 U.S.C. §. 3796dd, et seq.); the requirements of 2 C.F.R. Part 200 (Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the US
Department of Justice in 2 C.F.R. § 2800.101; 48 C.F.R. Part 31 (FAR Part 31) as applicable (Contract Cost Principles
and Procedures); the Cooperative Agreement as applicable; representations made in the application; and all other
applicable program requirements, laws, orders, regulations, or circulars.
Why this condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply to
your award. Your agency will be responsible for the information and rules contained in this manual and for
implementing your award in compliance with the applicable terms, conditions, and regulations. Please note that in
accordance with 2 C.F.R. § 200.101(c), the COPS Office applies 2 C.F.R. Subparts A through E to for-profit (or
commercial) entities. More detailed guidance regarding any particular award requirement or your agency’s specific
circumstances can be requested through your COPS Office Program Manager.
What you should do:
Please read the entire PASS Award Owner’s Manual carefully prior to signing the award document. If you have any
questions, please contact your COPS Office Program Manager. When accepting your award, you should ensure that
the proper reporting and financial systems are in place to satisfy the award requirements.

2. Assurances and Certifications
Condition:
The recipient acknowledges its agreement to comply with the Assurances and Certifications forms that were signed
as part of its application.
Why this condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving awards,
several provisions of federal law require us to obtain the recipient’s Assurances and Certifications regarding certain
matters. Most of the Assurances and Certifications apply to all federal award programs.
What you should do:
Applicants to COPS Office award programs are required to sign the Assurances and Certifications forms at the time
of application. Signing these documents assures the COPS Office that you have read, understood, and accepted the
award terms and conditions outlined in the Assurances and Certifications. Please read these documents carefully,

4

because signatures on these documents are treated as a material representation of fact upon which reliance will
be placed when the US Department of Justice determines whether to fund the covered award. Additional copies of
the Assurances and Certifications forms are contained in the appendices of this manual. If you have any questions
about the Assurances and Certifications, please contact your assigned COPS Office Program Manager via the COPS
Office Response Center at 800-421-6770.

3. Allowable Costs
Condition:
The funding under this award is for the payment of approved costs for PASS purposes. The allowable costs
approved for your agency’s award are limited to those listed in the Financial Clearance Memorandum (FCM), which
is included in your agency’s award package. The FCM specifies the costs that your agency is allowed to fund with
your award. It also describes any costs that were disallowed after review of your proposed budget. The recipient
may not earn or keep any profit resulting from this award unless expressly authorized in writing by the COPS Office.
Your agency may not use award funds for any costs not identified as allowable in the FCM.
Why this condition:
PASS funding may only be used to pay for items and services approved by the COPS Office as reflected in the
Financial Clearance Memorandum (FCM). FY2017 PASS funding must be used to advance the practice of
community policing in law enforcement agencies through nationally recognized, scenario –based training that
prepares officers and other first responders to safely and effectively handle active shooter and other violent
threats. For the scenario based training to be realistic and of the experiential quality, simulations weapons,
proactive gear, range maintenance and other associated costs are allowable. For additional information, please
contact your Program Manager.
To be eligible for payment under this award, the purchase of approved items must be made on or after the award
start date and comply with the guidelines described in the section “Accessing Award Funds” in this manual. The
section “Financial Record Maintenance” outlines the types of records you must keep to document that you
followed this award condition. Purchases must also reflect the costs that were approved in the FCM.
What you should do:
Refer to your FCM for the list of approved allowable cost categories. Listed below are the budget categories that
may appear on your FCM. If your agency’s operating budget categories differ from those approved in the FCM,
your agency should maintain a cross-reference to clearly identify where the funds were budgeted. As long as funds
are spent during the award period on project costs that were documented in your application’s budget summary
and approved by the COPS Office through the issuance of the FCM, this award condition will be satisfied. The
award number should be indicated on all budgetary documentation including purchase orders, receipts, and other
documentation. All recipients should keep and maintain the most recent, approved version of their 2017 PASS
application for future reference.
Personnel (salaries and benefits)
Personnel expenses may be reimbursed for project activities that take place on or after the award start date. In
addition, a position’s salary must be reasonable for the services rendered and must be paid to a person appointed
under the law or rules governing hiring by your agency. Salary payments must be based on payroll records. Time

5

and attendance records or the equivalent must support payroll records. For recipients that are state, local, or tribal
government entities, award-funded salary and benefit costs must supplement, not supplant (replace), locally
funded personnel costs that would have been funded even in the absence of this award. If any civilian personnel
are employed on a part-time or temporary basis, your agency must specify the percentage of time that each
person is working solely on the project identified in your agency’s PASS proposal. Fringe benefits may be paid if
they are part of a reasonable compensation package offered to your employees. Particular items of fringe benefits
must fall within the categories authorized by the COPS Office. Authorized fringe benefits include FICA, Social
Security, health insurance, life insurance, vacation, sick leave, retirement, worker’s compensation, and
unemployment insurance.
Equipment/Technology
To be eligible for payment under this award, the purchase of equipment and technology must occur on or after the
award start date, the items must be those specifically applied for and approved by the COPS Office, and they must
meet the guidelines described in 2 C.F.R. Part 200, Subpart E – Cost Principles. For recipients that are state, local,
or tribal government entities, award-funded equipment and technology must supplement, not supplant (replace),
locally funded items that would have been funded even in the absence of this award. Funds currently budgeted or
obligated for the purchase of equipment and technology may not be reallocated to other purposes or reimbursed
upon receiving the PASS award. Agencies should establish practices to receive, label, inventory and track the
location of all purchases made for award-funded equipment and/or technology.
Supplies
All supplies must be solely used for the project identified in your project proposal. Reimbursements for office
supplies that are consumed by routine administrative purposes instead of project-related activities are prohibited.
Items must meet the guidelines described in 2 C.F.R. Part 200, Subpart E – Cost Principles.
Travel/Training
Travel costs for transportation, lodging, subsistence, temporary dependent care, and related items are allowable
under the PASS program with prior approval from the COPS Office. In accordance with 2 C.F.R. § 200.474, travel
costs for official business directly related to the award will be reimbursed based upon the recipient’s written travel
reimbursement policies if the costs are reasonable and allocable under the project. In the absence of an
acceptable written policy regarding travel costs, allowable rates and amounts established by the US General
Services Administration (GSA) for the relevant geographic area will apply. The current GSA travel policy and per
diem rates can be found at www.gsa.gov.
Allowable airfare costs will be reimbursed based upon the least expensive unrestricted accommodations class
offered by commercial airlines—for example, lowest discount commercial airfare, the Federal Government
contract airfare (if authorized and available), or standard coach airfare—unless otherwise authorized in advance by
the COPS Office.
Temporary dependent care costs above and beyond regular dependent care that directly results from conference
travels are allowable as long as the costs incurred (1) are a direct result of the individual’s travel for the federal
award; (2) are consistent with the recipient’s documented travel policy for all entity travel; and (3) are only
temporary during the travel period.

6

The PASS program will fund award-related travel costs for the recipient agency or other (nonrecipient) individuals
to attend training and technical assistance conferences, seminars, or classes or to visit a site specified in the
application. Allowable award-related travel costs that were included in the application have been approved by the
COPS Office as part of the PASS award and final budget. Your agency should keep timely and accurate records of all
travel expenses. If at any time these costs change, you should immediately contact your COPS Office Program
Manager.
Contracts/Consultants
Compensation for individual consultant services procured under a COPS Office award must be reasonable,
allocable in accordance with 2 C.F.R. Part 200, Subpart E—Cost Principles, and consistent with rates paid for similar
services in the marketplace. Unless otherwise approved by the COPS Office, consultant rates will be based on the
salary a consultant receives from his or her primary employer, as applicable, up to $650 per day. For consultant or
contractor rates which exceed $650 per day, the COPS Office requires written justification if the consultants or
contractors are hired through a noncompetitive bidding process, and recipients must receive COPS Office approval
of those rates before drawing down award funds. Determinations of approval will be made on a case-by-case basis.
Other costs
Project-related expenditures that do not conform to any of the category descriptions specified above are included
in the “other costs” section of your FCM. In addition, items that have a direct correlation to the overall success of a
recipient’s project objectives and are necessary for the project to reach full implementation will be considered on
a case-by-case basis by the COPS Office.
For recipients that are state, local, or tribal government entities, requests may be made only for items or positions
that are not otherwise budgeted with state, local, or Bureau of Indian Affairs (BIA) funds and would not be funded
in the absence of the PASS award.
If at any time you are unsure if an item is considered allowable or unallowable, please contact your COPS Office
Program Manager for further assistance.
Indirect costs
Indirect (facilities and administrative, or F&A) costs are costs incurred for a common or joint purpose that are not
readily assignable to a particular project but are necessary to the operation of the agency and the performance of
the project. Indirect costs are allowable for this program, but must adhere to the standards set forth in the
applicable Office of Management and Budget (OMB) guidance as stated in 2 C.F.R. Part 200 (Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the US
Department of Justice in 2 C.F.R. § 2800.101. Examples of indirect costs include those incurred for facility
operation and maintenance, depreciation, and administrative salaries.
Indirect cost rates are federally negotiated and approved rates that are based on audited and documented
expenses approved to be included within an indirect cost rate. It is important that your agency carefully track and
update its indirect cost rate during the COPS Office award period.

7

The recipient understands that if it submitted an expired indirect cost rate agreement at the time of application, it
will be unable to recover federal funds for indirect costs until the COPS Office receives a current indirect cost rate
agreement covering the award period. A special condition may be added to the award prohibiting the obligation,
expenditure, or drawdown of funds for reimbursement for indirect costs until a current indirect cost rate has been
approved by your cognizant federal agency and submitted to the COPS Office.
If your agency’s approved indirect cost rate expires during the award period, a current approved rate must be
submitted to the COPS Office in order to continue to draw down award funding for indirect costs. Your expired
rate must be renegotiated or extended by your cognizant federal agency. An approved indirect cost rate may be
extended one time for up to four years, and once the cognizant federal agency has approved your extension, you
must abide by that rate for the agreed-upon time period. At the end of the extension period, you must renegotiate
a new indirect cost rate. Your agency must advise the COPS Office in writing of any changes to your approved
indirect cost rate during the award period and must request a budget modification with the COPS Office to reflect
any rate change.
If your agency has never received a negotiated indirect cost rate, then you may request a de minimis indirect cost
rate of 10 percent of modified total direct costs (MTDC). See 2 C.F.R. § 200.414(f).
In addition, if a provisional indirect cost rate is in effect at award closeout, your agency shall proceed with
closeout, but you will need to complete an expenditure analysis upon receipt of the approved final indirect cost
rate to determine if an adjustment is necessary. If your agency drew down excess COPS Office funding for indirect
costs, then your agency must return the overpayment to the COPS Office and submit a revised Federal Financial
Report (SF-425). If your agency incurred additional indirect costs, then your agency may request a budget
modification if the award is still open and award funds are available. If your agency returns or draws down COPS
Office funding, then your agency will need to submit a revised final Federal Financial Report (SF-425).
See the COPS Office website for a fact sheet on indirect costs:
https://cops.usdoj.gov/pdf/2017AwardDocs/cpd/Indirect_Cost_Rate_Fact_Sheet.pdf
Please be advised that recipients may not use COPS Office funding for the same item or service also funded by
another US Department of Justice award.
See also award condition on “Duplicative Funding.”

4. Supplementing, Not Supplanting
Condition:
State, local, and tribal government recipients must use award funds to supplement, and not supplant, state, local,
or Bureau of Indian Affairs (BIA) funds that are already committed or otherwise would have been committed for
award purposes (hiring, training, purchases, and/or activities) during the award period. In other words, state, local,
and tribal government recipients may not use COPS Office funds to supplant (replace) state, local, or BIA funds that
would have been dedicated to the COPS Office-funded item(s) in the absence of the COPS Office award (42 U.S.C. §
3796dd-3(a)).

8

Why this condition:
The COPS Office statutory nonsupplanting requirement mandates that award funds not be used to replace state or
local funds (or, for tribal recipients, BIA funds) that would, in the absence of federal aid, be made available for the
award purposes.
What you should do:
For state, local, and tribal recipients, PASS funds may not be used to pay for any item or cost funded under the
award (equipment, personnel, training, etc.) if that item or cost was otherwise budgeted with state, local, or BIA
funds. In addition, recipients may not reallocate state, local, or BIA funds from one area within the recipient’s
operating budget to another as a result of receiving PASS award funds. If you have questions concerning this award
term and how it pertains to your project budget, please contact your COPS Office Program Manager.

5. Extensions
Condition:
Your agency may request an extension of the award period to receive additional time to implement your award
program. Such extensions do not provide additional funding. Only those recipients that can provide a reasonable
justification for delays will be granted no-cost extensions. Extension requests must be received prior to the end date
of the award.
Why this condition:
Under federal regulations, requests to extend the award period require prior written approval from the COPS
Office. Without an approved extension, your agency is not permitted to draw down federal funding for costs
incurred beyond the official award end date. When justified, the COPS Office will seek to accommodate reasonable
requests for no-cost time extensions to fully implement the COPS Office award.
What you should do:
The COPS Office will contact your agency during the last quarter of the award period to determine whether a nocost time extension is needed. Requests to extend the award period must be received by the COPS Office before
the official award end date. Failure to submit a request for a no-cost time extension before the award end date
may result in the immediate deobligation of any remaining award funds. Please note that the project period of
performance will be extended, if necessary, until the deliverable is considered final. If the award is set to expire,
prior to the final approval of the deliverable, a no-cost extension will be executed for a reasonable amount of time
for the recipient to complete the final deliverable.

6. Modifications
Condition:
Award modifications under the PASS program are evaluated on a case-by-case basis in accordance with 2 C.F.R. §
200.308. For federal awards in excess of $150,000, any modification request involving the reallocation of funding
between budget categories that exceed or are expected to exceed 10 percent (10%) of the total approved budget

9

requires prior written approval by the COPS Office. Regardless of the federal award amount or budget modification
percentage, any reallocation of funding is limited to approved budget categories. In addition, any budget
modification that changes the scope of the project requires prior written approval by the COPS Office.
Why this condition:
The COPS Office realizes that agencies may need to reprogram award funds. Acceptable examples of such award
modifications include purchasing additional equipment using cost-savings from approved items or purchasing a
different type of equipment due to changing needs. Under federal regulations, you are required to expend federal
funds only as approved in the FCM. Requests to change or alter an award that meet certain threshold
requirements must be submitted to the COPS Office for written approval, prior to their purchase or
implementation. Without prior written approval, you must continue to implement your award as it was originally
outlined and accepted by your agency. Reprogrammed funds must be allocated for items covered within the
original scope of the award. Please be advised that reprogramming requests for unallowable costs will not be
approved.
Your agency may reprogram its budget up to an aggregate (over the course of your project) of 10 percent of the
total project cost without prior written approval from the COPS Office. However, you should notify your COPS
Office Program Manager of any reprogramming that falls below the 10 percent threshold as well. For awards in
excess of $150,000, any reprogramming of funds that totals an aggregate of 10 percent or more of the approved
budget requires prior written approval from the COPS Office.
What you should do:
You are required to notify your COPS Office Program Manager if you determine that your agency will need to
reprogram award funds. If your modification exceeds an aggregated (over the course of your project) 10 percent of
your overall award, your agency must access https://portal.cops.usdoj.gov
Please contact your COPS Office Program Manager for further direction on any additional requirements that may
apply to your modification request. The COPS Office will then evaluate your request and notify your agency of our
decision in writing. Implementation of the modified award budget may begin following written approval from the
COPS Office. Please note that modification approvals for active awards will be accompanied by a modified FCM
reflecting the approved changes.

7. Evaluations
Condition:
The COPS Office may conduct monitoring or sponsor national evaluations of its award programs. The recipient
agrees to cooperate with the monitors and evaluators.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program may be
carried out or commissioned by the attorney general for the furtherance of the purposes of the act. The COPS
Office conducts evaluations to determine which programs are working, how programs may be improved, and why
certain programs are more successful than others. Specifically, the COPS Office may assess the way in which your
agency implements its PASS award. COPS Office staff or evaluators may study the effectiveness of funded
programs, projects, and activities. Evaluators may collect information about the programs’ effect on crime, victims

10

of crime, and the quality of life in communities. In addition, they may ask questions about the challenges
encountered during project implementation, how residents feel about community policing, and how police feel
about their work. This information will be useful to other communities and police agencies across the country.
What you should do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information. In
general, evaluators may need to speak with individuals in your agency or department, observe activities, and
obtain written reports about and from your agency or department. You will be asked to facilitate any site visits and
information-gathering activities. In addition, you will be asked to provide accurate and timely information about
your award activities. You should fully comply with any requests made regarding these evaluations.

8. Reports/Performance Goals
Condition:
To assist the COPS Office in monitoring and tracking the performance of your award, your agency will be
responsible for submitting quarterly programmatic progress reports that describe project activities during the
reporting period and quarterly Federal Financial Reports using Standard Form 425 (SF-425). The progress report is
used to track your agency’s progress toward implementing community policing strategies and to collect data to
gauge the effectiveness of increasing your agency’s community policing capacity through COPS Office funding.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and policies
require that financial assistance provided by the Federal Government must be monitored carefully to ensure the
proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing basis, the progress of
our programs and recipients.
What you should do:
This award condition is designed to make your agency aware of reporting requirements associated with PASS
awards. Quarterly programmatic progress reports and a final programmatic closeout report must be submitted
directly to the COPS Office through the “Account Access” tab on the COPS Office website at
https://cops.usdoj.gov. Your agency is also required to submit quarterly Federal Financial Reports using Standard
Form 425 (SF-425) within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days
after the end of the award period. This report reflects the actual cumulative federal expenditures incurred during
the funding period, and the remaining unobligated balance of federal funds. Under federal regulations, your
agency is not permitted to draw down federal funding for costs incurred after the official award end date, however
you will have a 90-day grace period after the award end date during which you can drawdown funds for eligible
expenditures incurred before the award end date. Agencies with more than one delinquent programmatic or
financial report submission per fiscal year may be subject to delays in receiving reimbursement for allowable
expenses and may be required to receive technical assistance to improve compliance with reporting. These reports
are discussed in greater detail in the section titled “Reports” in this manual. All reports should be submitted within
the deadlines given to avoid suspension or possible termination of award funds or other remedial actions; failure
to submit required reports may also impact future funding opportunities.

11

9. Award Monitoring Activities
Condition:
Federal law requires that recipients receiving federal funding from the COPS Office must be monitored to ensure
compliance with their award conditions and other applicable statutory regulations. The COPS Office is also
interested in tracking the progress of our programs and the advancement of community policing. Both aspects of
award implementation—compliance and programmatic benefits—are part of the monitoring process coordinated
by the US Department of Justice. Award monitoring activities conducted by the COPS Office include site visits,
office-based grant reviews, alleged noncompliance reviews, financial and programmatic reporting, and audit
resolution. As a COPS Office award recipient, you agree to cooperate with and respond to any requests for
information pertaining to your award.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that each award program must contain a
monitoring component. The COPS Office actively monitors how recipients are complying with COPS Office award
requirements. In addition, the monitoring component provides customer service and technical assistance to help
ensure recipients understand how to remain in compliance while implementing their awards.
What you should do:
Your agency may be required to accommodate routine and nonroutine efforts by the COPS Office, or an entity
designated by the COPS Office, to examine your agency’s use of federal funds both programmatically and
financially. The four primary means of ensuring recipients’ compliance with the terms and conditions of their
awards are as follows:
1.

Site visits. The COPS Office strategically selects award recipients based on a variety of risk factors to
conduct site visits to ensure compliance with award terms and conditions. The purpose of site visits is
threefold:
i.

To review for compliance with the terms and conditions of the award

ii.

To review the recipient’s community policing strategies

iii. To provide customer service and technical assistance
If selected, recipients will be notified in writing in advance with detailed instructions for how to prepare for
the review of their COPS Office awards. This review is generally performed over a period of one or more days.
Recipients will have an opportunity to resolve any identified noncompliance issues while on-site or, if
necessary, following the site visit. In addition, recipients will also have an opportunity to seek customer
service and/or technical assistance on the implementation of their award.
2.

Enhanced Office-Based Grant Reviews (EOBGR). In lieu of a site visit, awards may be selected for an
EOBGR conducted at the COPS Office via teleconference or video conference. EOBGRs serve as an
alternative for conducting award monitoring reviews in support of the COPS Office’s overall award
monitoring strategy. The purpose of the EOBGR is threefold:
i.

To review for compliance with the terms and conditions of the award

ii.

To review the recipient’s community policing strategies

iii. To provide customer service and technical assistance

12

If selected, the recipient will be notified in writing in advance of any EOBGR of its COPS Office awards. This
review is generally performed over a one- to two-day period. Recipients will have an opportunity to resolve
any identified noncompliance issues, if necessary, following the EOBGR interview. In addition, award
recipients will also have an opportunity to seek customer service and/or technical assistance on the
implementation of their award.
3.

4.

Alleged Noncompliance Referral (ANCR). An ANCR is an allegation of suspected noncompliance that
originates from an internal source within the COPS Office or an external referral from one of many
sources. Internal ANCRs generally originate from COPS Office Grants Administration Division, COPS Office
Finance Division, or the COPS Office Legal Division, although any COPS Office component may refer a
noncompliance issue to the ANCR. External noncompliance referrals may be received from anonymous
complainants, media, citizens, law enforcement agencies, other Federal agencies, or other outside
sources. On a case-by-case basis, COPS Office ANCR staff members determine the appropriate course of
action to take to investigate complaints of alleged noncompliance. This may include phone or letter
contact or a site visit by COPS Office staff or the OIG. Each ANCR referral is resolved as a violation or
nonviolation based upon the preponderance of the supporting documentation or other facts to determine
if the award recipient is in compliance or noncompliance.
Audit liaison. The OIG may conduct a random audit for any recipient of a COPS Office award. In the event
your agency has undergone an OIG audit and there are audit recommendations (findings) resulting from
noncompliance or poor accountability practices, the COPS Office Audit Liaison Section will work with your
agency to resolve and close these recommendations. Remedies to close recommendations may include
repayment of award funds, providing adequate documentation to demonstrate compliance, or providing
proof of policies or procedures that were created or revised to directly address the causes for the
noncompliance as a proactive preventative measure to avoid future noncompliance.

Recipients are responsible for remedying any award noncompliance that is identified during site visits, EOBGRs,
and/or ANCRs. In addition, recipients are responsible for remedying noncompliance stemming from audit
recommendations identified in audits of COPS Office awards conducted by the OIG and the Office of the Chief
Financial Officer (OCFO). Remedies for noncompliance may include but are not limited to repayment of award
funds for unallowable or unsupported costs, providing adequate documentation to demonstrate compliance,
suspending active award funding, voluntary withdrawal from or involuntary termination of remaining award funds,
or a restriction from receiving future COPS Office awards for a period of time. Under certain conditions, additional
actions may include referral and placement on the US Department of Justice’s High Risk List, which will include
mandatory completion of the Office of Justice Programs Financial Management Training and being subject to
increased monitoring of current and future awards while on the list. In the event of criminal misuse of award
funds, recipients may also be subject to fines and imprisonment. To avoid findings of noncompliance, recipients
are strongly encouraged to become familiar with the COPS Office Grant Monitoring Division’s Grant Monitoring
Standards and Guidelines and Award Owner’s Manual for the year in which the award was made. Recipients
should also contact their COPS Office Program Manager at any time during the life of a COPS Office award with
questions concerning award conditions, terms, or requirements to seek guidance to avoid noncompliance. It is
necessary for recipients to maintain all relevant documentation (administrative, financial, and programmatic) used
to develop the application and implement the award that may be necessary or required to demonstrate award
compliance. For more information, please contact the COPS Office Response Center at 800-421-6770 or at
AskCopsRC@usdoj.gov.

13

10. Federal Civil Rights
Condition:
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will
require any subrecipient, contractors, successors, transferees, and assignees not to), on the grounds of race, color,
religion, national origin, sex, or disability unlawfully exclude any person from participation in, deny the benefits of,
or employment to any person, or subject any person to discrimination in connection with any programs or activities
funded in whole or in part with federal funds. You will also not discriminate in the delivery of benefits or services
based on age. These civil rights requirements are found in the nondiscrimination provisions of Title VI of the Civil
Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and Safe Streets Act of 1968, as
amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794); the Age
Discrimination Act of 1975, as amended (42 U.S.C. § 6101); Title IX of the Education Amendments of 1972, as
amended (20 U.S.C. § 1681); and the corresponding U.S. Department of Justice regulations implementing those
statutes at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). You also agree to comply with Executive Order 13279, as
amended by Executive Order 13559, and the implementing regulations at 28 C.F.R Part 38, Partnerships With FaithBased and Other Neighborhood Organizations, which requires equal treatment of religious organizations in the
funding process and prohibits religious discrimination against beneficiaries.
Why this condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance with
federal civil rights laws. As a result, recipients are required to comply with the civil rights requirements found in
the nondiscrimination provisions referenced above. A hold may be placed on your award if it is deemed that your
agency is not in compliance with federal civil rights laws or is not cooperating with an ongoing federal civil rights
investigation. If a hold is placed on your award, you will not be able to obligate or draw down federal funds under
your agency’s COPS Office award until you comply with federal civil rights laws or cooperate with any ongoing
federal civil rights investigation.
What you should do:
Included with your award package is a memorandum from the Office for Civil Rights, Office of Justice Programs, US
Department of Justice, which addresses the federal civil rights statutes and regulations applicable to your award.
You should review this memorandum to understand your agency’s civil rights responsibilities.
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the applicable
federal civil rights laws, to collect data and information sufficient to permit effective enforcement of such laws,
and to cooperate with any federal civil rights investigation, which includes providing access to records, accounts,
documents, information, facilities, and staff.

11. Equal Employment Opportunity Plan (EEOP)
Condition:
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E).

14

Why this condition:
It is the experience of the US Department of Justice in implementing its responsibilities under the Omnibus Crime
Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that established the COPS Office, that “the full
and equal participation of women and minority individuals in employment opportunities in the criminal justice
system is a necessary component to the Safe Streets Act’s program to reduce crime and delinquency in the United
States” 28 C.F.R. § 42.301. The Equal Employment Opportunity Plan (EEOP) does not impose quotas or hiring
requirements on recipients of federal funds.
What you should do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status, the
number of its employees, and the amount of the award. If your organization is a government agency or private
business and has received a single award for $25,000 or more and has fifty or more employees (counting both fulland part-time employees but excluding political appointees), then it has to prepare a Utilization Report and submit
it to the Office for Civil Rights (OCR) within 120 days from the date of the award. Although the OCR has discretion
to review all submitted Utilization Reports, it will review the Utilization Reports from recipients that receive an
award of $500,000 or more.
To begin developing a Utilization Report, please consult the OCR's website at
https://www.ojp.usdoj.gov/about/ocr/eeop.htm and click EEOP Reporting Tool Login. Additional assistance can
be found online at the bottom of the same webpage by clicking the EEO Reporting Tool Job Aid and Frequently
Asked Questions.
If your organization has less than fifty employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, then it is exempt from the EEOP
requirement. To claim the exemption, however, your organization must certify that it is exempt by logging into the
EEO Reporting Tool on the OCR website at https://www.ojp.usdoj.gov/about/ocr/eeop.htm, providing the
contact and organizational profile information, and then submitting a Certificate of Exemption.
If you have further questions regarding the EEOP requirements, you may contact an EEOP specialist at the OCR by
telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at EEOPforms@usdoj.gov.

12. False Statements
Condition:
False statements or claims made in connection with COPS Office awards may result in fines, imprisonment,
debarment from participating in federal awards or contracts, and/or any other remedy available by law.
Why this condition:
This condition advises recipients of the consequences of submitting false claims or statements on applications,
financial and programmatic reports, or other award documents.
What you should do:
Ensure that all documentation related to your agency’s receipt and use of award funding (award applications,
progress reports, Federal Financial Reports, etc.) is true and accurate.

15

13. Duplicative Funding
Condition:
The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding for the
same item or service also funded under this award.
Why this condition:
This award was made to your agency for approved project costs that are not funded with other funds, including
federal, state, local, tribal, or BIA funds. Consequently, your agency may not use this funding for items or services
that you already have funding for from other sources.
What you should do:
If your agency receives funding from another source for the same item(s) or services(s) also funded under this
award, please contact your COPS Office Program Manager or call the COPS Office Response Center at 800-4216770. If necessary, the COPS Office will work with your agency to reprogram funding for items or services that are
allowable under this award program.

14. Additional High-Risk Recipient Requirements
Condition:
The recipient agrees to comply with any additional requirements that may be imposed during the award
performance period if the awarding agency determines that the recipient is a high-risk recipient (2 C.F.R. §
200.207).
Why this condition:
In accordance with 2 C.F.R. § 200.207, the DOJ may impose additional requirements specific to your award, as
needed, when it determines that there is unsatisfactory performance, financial or administrative instability,
noncompliance with award terms and conditions, or other lack of responsibility risk factors. In such cases, the DOJ
may impose special conditions or restrictions that may include requiring the production of documentation,
financial award administration training, on-site monitoring, prior approval for expenditure of funds, quarterly
progress reports, separate bank accounts, or other requirements.
What you should do:
In order to obtain a COPS Office award, recipients must agree to comply with any additional requirements that
may be imposed during the award performance period if the awarding agency determines that the recipient is a
high-risk recipient.

16

15. System for Award Management (SAM) and Universal Identifier Requirements
Condition:
The Office of Management and Budget requires federal agencies to include the following standard award term in
all awards and cooperative agreements made on or after October 1, 2010:
I. SYSTEM FOR AWARD MANAGEMENT AND UNIVERSAL IDENTIFIER REQUIREMENTS
A. Requirement for System for Award Management
Unless you are exempted from this requirement under 2 C.F.R. 25.110, you as the recipient must maintain
the currency of your information in the SAM until you submit the final financial report required under this
award or receive the final payment, whichever is later. This requires that you review and update the
information at least annually after the initial registration, and more frequently if required by changes in
your information or another award term.
B. Requirement for unique entity identifier
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term)
may receive a subaward from you unless the entity has provided its unique entity identifier to you.
2. May not make a subaward to an entity unless the entity has provided its unique entity identifier to
you.
C. Definitions
For purposes of this award term:
1. System for Award Management (SAM) means the Federal repository into which an entity must
provide information required for the conduct of business as a recipient. Additional information about
registration procedures may be found at the SAM internet site (currently at http://www.sam.gov).
2. Unique entity identifier means the identifier required for SAM registration to uniquely identify
business entities.
3. Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. part 25,
subpart C:
a. A Governmental organization, which is a State, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign nonprofit organization;
d. A domestic or foreign for-profit organization; and
e. A Federal agency, but only as a subrecipient under an award or subaward to a non-Federal entity.
4. Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see 2 C.F.R. 200.330).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.
5. Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the Federal funds provided by the subaward.

17

Why this condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their direct
subrecipients (if applicable) and to establish the SAM as the repository for standard information about applicants
and recipients.
What you should do:
At the time of award application, your agency was required to provide its DUNS number and be registered in the
SAM database.
Your agency should continue to use the same DUNS number provided in your award application and update, as
needed, the information associated with that DUNS number. If your agency is authorized to make subawards
under its award, your agency may make subawards only to entities that have DUNS numbers. For more
information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or visit
fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review and
update its SAM information at least once per year to maintain an active registration status. For more
information about SAM registration, please visit www.sam.gov.

16. Reporting Subawards and Executive Compensation
Condition:
The Office of Management and Budget requires federal agencies to include the following standard award term in
all awards and cooperative agreements made on or after October 1, 2010:
I. Reporting Subawards and Executive Compensation.
A. Reporting of first-tier subawards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must report
each action that obligates $25,000 or more in Federal funds that does not include Recovery funds (as
defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111-5)
for a subaward to an entity (see definitions in paragraph e. of this award term).
2. Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term to
http://www.fsrs.gov.
ii. For subaward information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7,
2010, the obligation must be reported by no later than December 31, 2010.)
3. What to report. You must report the information about each obligating action that the submission
instructions posted at http://www.fsrs.gov specify.
B. Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most highly
compensated executives for the preceding completed fiscal year, if—
i. the total Federal funding authorized to date under this award is $25,000 or more;

18

ii.

in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from Federal procurement contracts
(and subcontracts) and Federal financial assistance subject to the Transparency Act, as
defined at 2 CFR 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from Federal procurement contracts (and
subcontracts) and Federal financial assistance subject to the Transparency Act, as
defined at 2 CFR 170.320 (and subawards); and
iii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of
1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To
determine if the public has access to the compensation information, see the U.S. Security and
Exchange Commission total compensation filings at
http://www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report executive total compensation described in paragraph b.1.
of this award term:
i. As part of your registration profile at https://www.sam.gov.
ii. By the end of the month following the month in which this award is made, and annually
thereafter.
C. Reporting of Total Compensation of Subrecipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this award
term, for each first-tier subrecipient under this award, you shall report the names and total
compensation of each of the subrecipient's five most highly compensated executives for the
subrecipient's preceding completed fiscal year, if—
i. in the subrecipient's preceding fiscal year, the subrecipient received—
(A) 80 percent or more of its annual gross revenues from Federal procurement contracts
(and subcontracts) and Federal financial assistance subject to the Transparency Act, as
defined at 2 CFR 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from Federal procurement contracts (and
subcontracts), and Federal financial assistance subject to the Transparency Act (and
subawards); and
ii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of
1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To
determine if the public has access to the compensation information, see the U.S. Security and
Exchange Commission total compensation filings at
http://www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report subrecipient executive total compensation described in
paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward. For
example, if a subaward is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of
the subrecipient by November 30 of that year.
D. Exemptions
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from
the requirements to report:

19

i.

E.

Subawards,
and
ii. The total compensation of the five most highly compensated executives of any subrecipient.
e. Definitions. For purposes of this award term:
1. Entity means all of the following, as defined in 2 CFR part 25:
i. A Governmental organization, which is a State, local government, or Indian tribe;
ii. A foreign public entity;
iii. A domestic or foreign nonprofit organization;
iv. A domestic or foreign for-profit organization;
v. A Federal agency, but only as a subrecipient under an award or subaward to a non-Federal
entity.
2. Executive means officers, managing partners, or any other employees in management positions.
3. Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the
recipient award to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. __ .210 of the attachment to OMB
Circular A-133, “Audits of States, Local Governments, and Non-Profit Organizations”).
iii. A subaward may be provided through any legal agreement, including an agreement that you
or a subrecipient considers a contract.
4. Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii. Is accountable to you for the use of the Federal funds provided by the subaward.
5. Total compensation means the cash and noncash dollar value earned by the executive during the
recipient's or subrecipient's preceding fiscal year and includes the following (for more information see
17 CFR 229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount
recognized for financial statement reporting purposes with respect to the fiscal year in
accordance with the Statement of Financial Accounting Standards No. 123 (Revised 2004)
(FAS 123R), Shared Based Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life,
health, hospitalization or medical reimbursement plans that do not discriminate in favor of
executives, and are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g. severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.

20

Why this condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act of 2006
(FFATA) requires, among other things, that information on federal awards (federal financial assistance and
expenditures) be made available to the public via a single, searchable website, which is www.USASpending.gov.
Recipients are responsible for reporting their applicable executive compensation and subaward information, and
the award term provides guidance to report the related information as required by FFATA.
What you should do:
At the time of award application, your agency was asked to ensure that it has the necessary processes and systems
in place to comply with the applicable subaward and executive compensation reporting requirements should it
receive funding. If your agency received awards of $25,000 or more, you are required to report award information
on any first-tier subawards totaling $25,000 or more, and, in certain cases, to report information on the names and
total compensation of the five most highly compensated executives of the recipient and first-tier subrecipients.
The FFATA Subaward Reporting System (FSRS), accessible via the website at www.fsrs.gov, is the reporting tool
that your agency will use to capture and report subaward information and any executive compensation data
required by FFATA. The subaward information entered in FSRS will then be displayed on www.USASpending.gov
associated with your agency’s award, furthering federal spending transparency.
For additional information regarding the executive compensation and subaward reporting requirements, please
see Vol. 75, No. 177 (September 14, 2010) of the Federal Register,
www.gpo.gov/fdsys/pkg/FR-2010-09-14/pdf/2010-22705.pdf.

17. Debarment and Suspension
Condition:
The recipient agrees not to award federal funds under this program to any party which is debarred or suspended
from participation in Federal assistance programs.
Why this condition:
Under federal regulations, recipients are required to ensure that federal funds are not given to parties that are
debarred or suspended from participation in federal assistance programs. This is to protect the public interest and
to ensure proper management and integrity in federal activities by conducting business only with responsible
parties. For details regarding the debarment and suspension requirements, please see 2 C.F.R. Part 180
(Government-wide Debarment and Suspension), and 2 C.F.R. Part 2867 (DOJ-specific requirements.)
What you should do:
If under a COPS Office award you enter into a contract for goods or services for $25,000 or more or any subaward,
you must verify that the vendor or subrecipient and their respective principals (e.g., owners, top managers) with
whom you intend to do business are not excluded or disqualified from participation in federal assistance programs.
In addition, you must include a term or condition in the contract or subaward requiring the vendor or subrecipient
to comply with subpart C of the OMB guidance in 2 C.F.R. Part 180 (Government-wide Debarment and Suspension)
and subpart C of 2 C.F.R. Part 2867 (DOJ-specific requirements).

21

18. Employment Eligibility
Condition:
The recipient agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States.
Why this condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that are
hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer should review to
confirm that a new hire is eligible for employment.
What you should do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you should
complete and maintain the I-9 forms for all new employees under the guidelines set forth by the Bureau of
Citizenship and Immigration Services. For further information about this requirement, you may contact the
Bureau’s Office of Business Liaison at 800-357-2099 or the National Customer Service Center at 800-375-5283.

19. Whistleblower Protection
Condition:
The recipient agrees not to discharge, demote, or otherwise discriminate against an employee as reprisal for the
employee disclosing information that he or she reasonably believes is evidence of gross mismanagement of a
federal contract or award, a gross waste of federal funds, an abuse of authority relating to a federal contract or
award, a substantial and specific danger to public health or safety, or a violation of law, rule, or regulation related
to a Federal contract (including the competition for or negotiation of a contract) or award. The recipient also
agrees to provide to their employees in writing (in the predominant native language of the workforce) of the rights
and remedies provided in 41 U.S.C. § 4712. Please see appendices in the Award Owner’s Manual for a full text of
the statute.
Why this condition:
Under “Enhancement of contractor protection from reprisal for disclosure of certain information” (41 U.S.C. §
4712), recipients are prohibited from taking reprisal actions against employees for certain whistleblowing activities
in connection with federal awards and contracts. The law protects the public interest and ensures the proper
management and use of federal funds.
What you should do:
The recipient must not take reprisal actions against an employee for disclosing misconduct under federal contracts
and awards to certain persons and entities.

22

The recipient is prohibited from discharging, demoting, or otherwise discriminating against an employee as reprisal
for disclosing information that he or she reasonably believes is evidence of
•
•
•
•
•

gross mismanagement of a federal contract or award;
a gross waste of federal funds;
an abuse of authority relating to a federal contract or award;
a substantial and specific danger to public health or safety; or
a violation of law, rule, or regulation related to a federal contract (including the competition for or
negotiation of a contract) or award.

In addition, the disclosure must also have been made to
a member of Congress or a representative of a committee of Congress;
an inspector general;
the Government Accountability Office;
a federal employee responsible for contract or award oversight or management at the relevant agency;
an authorized official of the US Department of Justice or other law enforcement agency;
a court or grand jury; or
a management official or other employee of the contractor, subcontractor, or recipient who has the
responsibility
• to investigate, discover, or address misconduct.

•
•
•
•
•
•
•

An employee is deemed to have made a protected disclosure if he or she initiates or provides evidence of
misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a federal contract or
award.
The recipient must inform its employees in writing, in the predominant language of the workforce, of employee
whistleblower rights, protections, and remedies under 41 U.S.C. § 4712.
Please see the appendices for a full text of the “Enhancement of contractor protection from reprisal for disclosure
of certain information” (41 U.S.C. § 4712).

20. Mandatory Disclosure
Condition:
Recipients and subrecipients must timely disclose in writing to the COPS Office or pass-through entity, as applicable,
all federal criminal law violations involving fraud, bribery, or gratuity that may potentially affect the awarded
federal funding. Failure to make required disclosures can result in any of the remedies, including suspension and
debarment, described in 2 C.F.R. § 200.338.
Why this condition:
Federal regulations require recipients and subrecipients to report all federal violations involving fraud, bribery, or
gratuity that may affect the awarded federal funds. This condition advises your agency of the requirement and the
consequences of failing to report such violations to the COPS Office or pass-through entity.

23

What you should do:
Ensure that you timely report in writing to the COPS Office or pass-through entity all federal violations involving
fraud, bribery, or gratuity that may affect your federal award.

21. Conflict of Interest
Condition:
Recipients and subrecipients must disclose in writing to the COPS Office or pass-through entity, as applicable, any
potential conflict of interest affecting the awarded federal funding in accordance with 2 C.F.R. § 200.112.
Why this condition:
Recipients and subrecipients are required to use federal funding in the best interest of their award program. Any
decisions related to these funds must be free of hidden personal or organizational conflicts of interest, both in fact
and in appearance.
This means that recipients and subrecipients should not participate in any award-related decisions or
recommendations that involve any of the following people or groups:
•
•
•
•

an immediate family member
a partner
an organization in which they are serving as an officer, director, partner, or employee
any person or organization with whom they are negotiating or who has an arrangement concerning
prospective employment, has a financial interest, or for other reasons can have less than an unbiased
transaction with the recipient or subrecipient

This also means that recipients and subrecipients should avoid any action which might result in or create the
appearance of
•
•
•
•
•

using your official position for private gain;
giving special treatment to any person;
losing complete independence or objectivity;
making an official decision outside official channels; or
affecting negatively the confidence of the public in the integrity of the Federal Government or the program.

What you should do:
Ensure that you report in writing to the COPS Office or pass-through entity, as applicable, any potential conflict of
interest that may affect your federal award.

22. Contract Provision
Condition:
All contracts made by the award recipients under the federal award must contain the provisions required under 2
C.F.R. Part 200, (Appendix II to Part 200—Contract Provisions for Non-Federal Entity Contracts Under Federal
Awards). Please see appendices in the Award Owner’s Manual for a full text of the contract provisions.

24

Why this condition:
Federal regulations require recipients and subrecipients to comply with the necessary contract provisions in order
to standardize and strengthen oversight of all contracts made under federal awards. This provision protects the
public interest and ensures the proper management and use of federal funds as it relates to contracts entered into
by the recipient.
What you should do:
The recipient should review all contracts made under the federal award to ensure that they contain the provisions
required under 2 C.F.R. Appendix II to Part 200—Contract Provisions for Non-Federal Entity Contracts Under
Federal Awards in the appendices of this manual.

23. Restrictions on Internal Confidentiality Agreements
Condition:
No recipient or subrecipient under this award, or entity that receives a contract or subcontract with any funds
under this award, may require any employee or contractor to sign an internal confidentiality agreement or
statement that prohibits or otherwise restricts the lawful reporting of waste, fraud, or abuse to an investigative or
law enforcement representative of a federal department or agency authorized to receive such information.
Why this condition:
Under section 743 of Division E, Title VII, of the Consolidated Appropriations Act, 2017 (Pub. L. 115-31), neither the
recipient, subrecipient, nor any entity that receives a contract or subcontract with any funds under this or any
other Act may require its employees or contractors to sign an internal confidentiality agreement or statement
prohibiting or otherwise restricting their lawful reporting of waste, fraud, or abuse to an investigative or law
enforcement representative of a federal department or agency. This provision protects the public interest and
ensures the proper management and use of federal funds. This limitation is not intended, and shall not be
understood by the agency making this award, to contravene requirements applicable to Standard Form 312 (which
relates to classified information), Form 4414 (which relates to sensitive compartmented information), or any other
form issued by a federal department or agency governing the nondisclosure of classified information.
What you should do:
In accepting this award, the recipient
• represents that it neither requires nor has required internal confidentiality agreements or statements from
employees or contractors that currently prohibit or otherwise restrict (or purport to prohibit or restrict)
employees or contractors from reporting waste, fraud, or abuse as described above;
• represents that, if it learns or is notified that it is or has been requiring its employees or contractors to
execute agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict)
reporting of waste, fraud, or abuse as described above, it will immediately stop any further obligations of
award funds, will provide prompt written notification to the agency making this award, and will resume such
obligations only if expressly authorized to do so by that agency.

25

If the recipient does or is authorized to make subawards or contracts under this award, in accepting, the recipient
• represents that it has or will determine that no other entity that the recipient proposes may or will receive
award funds (whether through a subaward, contract, or subcontract) either requires or has required internal
confidentiality agreements or statements from employees or contractors that currently prohibit or otherwise
restrict (or purport to prohibit or restrict) employees or contractors from reporting waste, fraud, or abuse as
described above;
• represents that it has or will make appropriate inquiry, or otherwise has an adequate factual basis, to support
this representation;
• represents that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that
receives funds under this award is or has been requiring its employees or contractors to execute agreements
or statements that prohibit or otherwise restrict (or purport to prohibit or restrict) reporting of waste, fraud,
or abuse as described above, it will immediately stop any further obligations of award funds to or by that entity,
will provide prompt written notification to the agency making this award, and will resume (or permit resumption
of) such obligations only if expressly authorized to do so by that agency.

24. Recipient Integrity and Performance Matters.
Condition:
The Office of Management and Budget requires federal awarding agencies to include the following standard award
term in all awards over $500,000 made on or after January 1, 2016:
A. Reporting of Matters Related to Recipient Integrity and Performance
1.

General Reporting Requirement

If the total value of your currently active awards, cooperative agreements, and procurement contracts
from all Federal awarding agencies exceeds $10,000,000 for any period of time during the period of
performance of this Federal award, then you as the recipient during that period of time must maintain the
currency of information reported to the System for Award Management (SAM) that is made available in
the designated integrity and performance system (currently the Federal Awardee Performance and
Integrity Information System (FAPIIS)) about civil, criminal, or administrative proceedings described in
paragraph 2. of this award term and condition. This is a statutory requirement under section 872 of Public
Law 110-417, as amended (41 U.S.C. 2313). As required by section 3010 of Public Law 111-212, all
information posted in the designated integrity and performance system on or after April 15, 2011, except
past performance reviews required for Federal procurement contracts, will be publicly available.
2.

Proceedings About Which You Must Report

Submit the information required about each proceeding that:
a. Is in connection with the award or performance of an award, cooperative agreement, or procurement
contract from the Federal Government;
b. Reached its final disposition during the most recent five year period; and
c. Is one of the following:
(1) A criminal proceeding that resulted in a conviction, as defined in paragraph 5. of this award term
and condition;
(2) A civil proceeding that resulted in a finding of fault and liability and payment of a monetary fine,
penalty, reimbursement, restitution, or damages of $5,000 or more;

26

(3) An administrative proceeding, as defined in paragraph 5. of this award term and condition, that
resulted in a finding of fault and liability and your payment of either a monetary fine or penalty of
$5,000 or more or reimbursement, restitution, or damages in excess of $100,000; or
(4) Any other criminal, civil, or administrative proceeding if:
i.

It could have led to an outcome described in paragraph 2.c.(1), (2), or (3) of this award term
and condition;

ii.

It had a different disposition arrived at by consent or compromise with an acknowledgment
of fault on your part; and

iii. The requirement in this award term and condition to disclose information about the
proceeding does not conflict with applicable laws and regulations.
3. Reporting Procedures
Enter in the SAM Entity Management area the information that SAM requires about each proceeding
described in paragraph 2. of this award term and condition. You do not need to submit the information a
second time under assistance awards that you received if you already provided the information through SAM
because you were required to do so under Federal procurement contracts that you were awarded.
4. Reporting Frequency
During any period of time when you are subject to the requirement in paragraph 1. of this award term and
condition, you must report proceedings information through SAM for the most recent five year period, either
to report new information about any proceeding(s) that you have not reported previously or affirm that there
is no new information to report. Recipients that have Federal contract, award, and cooperative agreement
awards with a cumulative total value greater than $10,000,000 must disclose semiannually any information
about the criminal, civil, and administrative proceedings.
5. Definitions
For purposes of this award term and condition:
a.

b.

c.

Administrative proceeding means a non-judicial process that is adjudicatory in nature in order to
make a determination of fault or liability (e.g., Securities and Exchange Commission Administrative
proceedings, Civilian Board of Contract Appeals proceedings, and Armed Services Board of Contract
Appeals proceedings). This includes proceedings at the Federal and State level but only in connection
with performance of a Federal contract or award. It does not include audits, site visits, corrective
plans, or inspection of deliverables.
Conviction, for purposes of this award term and condition, means a judgment or conviction of a
criminal offense by any court of competent jurisdiction, whether entered upon a verdict or a plea, and
includes a conviction entered upon a plea of nolo contendere.
Total value of currently active awards, cooperative agreements, and procurement contracts
includes—
(1) Only the Federal share of the funding under any Federal award with a recipient cost share or
match; and
(2) The value of all expected funding increments under a Federal award and options, even if not yet
exercised.

27

Why this condition:
Under 2 C.F.R. § 200.210 (b) (1) (iii), recipients of awards in excess of $500,000 are required to report certain civil,
criminal, and administrative proceedings if they have active federal grants, cooperative agreements, or contracts
(or any combination of these) that total more than $10,000,000 during the COPS Office award period. The purpose
is to protect the public interest and to ensure proper management in federal activities by conducting business with
responsible parties.
What you should do:
If the total value of your active grants, cooperative agreements, and contracts from all federal awarding agencies
exceeds $10,000,000 during the COPS Office award period, then you must ensure that the proceedings described
in paragraph 2 of this award term that are reported in the System for Award Management (SAM) are current. The
information about the reported proceedings is made available in SAM via the designated integrity and
performance system (currently the Federal Awardee Performance and Integrity Information System (FAPIIS)).
During the award period, you must either report for the most recent five year period new information about any
proceeding(s) that you have not reported previously or affirm that there is no new information to report. You must
also disclose semiannually any information about criminal, civil, and administrative proceedings.

25. Compliance with 8 U.S.C. 1373
Condition:
Authority to obligate or expend contingent on compliance with 8 U.S.C. 1373
NOTE: This grant condition applies only to State or local government entities or to non-State or local government
entities that make subawards with these funds to a State or local government entity.
State or local government entity recipients of this award, and any subrecipient of this award at any tier that is an
entity of a State or of a unit of local government, may not obligate or expend award funds if – at the time of the
obligation or expenditure – the “program or activity” of the recipient funded in whole or in part with the award
funds (which includes any such program or activity of any subrecipient at any tier) is subject to any prohibitions or
restrictions on sending to, requesting or receiving from, maintaining, or exchanging information on citizenship or
immigration status as described in 8 U.S.C. § 1373(a) or (b), including any prohibitions or restrictions imposed or
established by a State or local government entity or official.
A subrecipient of this award (at any tier) that is an entity of a State or of a unit of local government may not
obligate or expend award funds if – at the time of the obligation or expenditure – the “program or activity” of the
subrecipient (which includes any such program or activity of any subrecipient at any further tier) funded (in whole
or in part) with award funds is subject to any prohibitions or restrictions on sending to, requesting or receiving
from, maintaining, or exchanging information on citizenship or immigration status as described in 8 U.S.C. 1373(a)
or (b), including any prohibitions or restrictions imposed by a State or local government entity or official.
Any obligations or expenditures of a recipient or subrecipient that are impermissible under this condition shall be
unallowable costs for purposes of this award.

28

Rules of Construction/ For purposes of this condition, “program or activity” means what it means under section 606
of title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d-4a). Pursuant to 8 U.S.C. 1551 note, references to the
Immigration and Naturalization Service in 8 U.S.C. 1373 are to be read, as a legal matter, as references to
particular components of the U.S. Department of Homeland Security.
Should any provision of a condition of this award be held to be invalid or unenforceable by its terms, then that
provision shall first be applied with a limited construction so as to give it the maximum effect permitted by law (to
any person or circumstance) under this award. Should it be held, instead, that a condition (or a provision thereof) is
of utter invalidity or unenforceability, such condition (or such provision) shall be deemed severable from this award.
Any questions about the meaning or scope of this condition should be directed, prior to acceptance of this award,
to the Office of Community Oriented Policing Services Legal Division at 202-514-3750.
Why this condition:
All FY 2017 State or local government recipients or subrecipients of COPS Office funding must comply with 8 U.S.C.
1373 throughout the life of the award.
What you should do:
State and local government entities that applied for FY 2017 COPS Office funding and non-State or local
government entities that applied to use FY 2017 COPS Office funding to make subawards to State or local
government entities were required to certify compliance with 8 U.S.C. 1373 to be eligible to submit an application
for funding. Compliance with 8 U.S.C. 1373 is also required throughout the active award period.
Any questions about the meaning or scope of this condition should be directed, prior to acceptance of this award,
to the Office of Community Oriented Policing Services Legal Division at 202.514.3750.

26. Computer Network Requirement
Condition:
The recipient understands and agrees that no award funds may be used to maintain or establish a computer
network unless such network blocks the viewing, downloading, and exchanging of pornography. Nothing in this
requirement limits the use of funds necessary for any federal, state, tribal, or local law enforcement agency or any
other entity carrying out criminal investigations, prosecution, or adjudication activities.
Why this condition:
Section 532 of Division B, Title V, of the Consolidated Appropriations Act, 2017 (Pub. L. 115-31) prohibits the use of
federal funds to maintain or establish a computer network that does not block the viewing, downloading, and
exchanging of pornography. This provision protects the public interest in the proper management and use of
federal funds.
What you should do:
The recipient must not use award funds to maintain or establish a computer network unless the network blocks
pornography. This does not limit the use of funds for criminal investigations, prosecution, or adjudication activities.

29

27. Travel Costs
Condition:
Travel costs for transportation, lodging and subsistence, and related items are allowable under the PASS Program
with prior approval from the COPS Office. Payment for allowable travel costs will be in accordance with 2 C.F.R. §
200.474.
Why this condition:
PASS funding will cover award-related travel costs for the recipient agency or other (nonrecipient) individuals to
attend training and technical assistance conferences, seminars, or classes or to visit a site specified in the original
application. Allowable expenses for award-related lodging, meals, and incidental expenses that were included in
the application were approved by the COPS Office as part of your agency’s PASS award and final budget. For more
information, please refer to the award condition on “Allowable Costs.”
What you should do:
Your agency should refer to your FCM for a list of approved travel costs and use PASS funds only for approved
travel costs incurred during the award period. In addition, your agency should keep timely and accurate records of
all travel expenses. If at any time these costs change, you should immediately contact your COPS Office Program
Manager.

28. Sole Source Justification
Condition:
Recipients who have been awarded funding for the procurement of an item (or group of items) or service in excess
of $150,000 and who plan to seek approval for use of a noncompetitive procurement process must provide a
written sole source justification to the COPS Office for approval prior to obligating, expending, or drawing down
award funds for that item or service.
Why this condition:
In general, recipients are required to procure funded items through open and free competition. However, in some
instances, recipients may have already determined that competition is not feasible.
What you should do:
If you have received an award for an item (or group of items) or service in excess of $150,000 and have already
determined that the award of a contract through a competitive process is infeasible, you must provide a written
justification that explains why it is necessary to contract noncompetitively.
The initial determination that competition is not feasible can be made if one of the following circumstances exists:
•
•
•
•

Competition is determined inadequate after solicitation of a number of sources.
The COPS Office authorizes noncompetitive proposals in response to a written request from the recipient.
The item/service is available only from one source.
The public exigency or emergency for the requirement will not permit a delay resulting from competitive
solicitation.

30

The COPS Office will review your request and the supporting information that you provide and will make a
determination as to whether or not an exception can be made to the general rule regarding competition. If
submitting a sole source justification request to the COPS Office, please use the format described in the Sole
Source Justification fact sheet in the appendices of this manual.

29. Public Release Information
Condition:
The recipient agrees to submit one copy of all reports and proposed publications resulting from this award ninety
(90) days prior to public release. Any publications (written, curricula, visual, sound, reports, or websites) or
computer programs, whether or not published at government expense, shall contain the following statement:
“This project was supported, in whole or in part, by Cooperative Agreement Number 2017-XX-XX-XXXX
awarded by the US Department of Justice, Office of Community Oriented Policing Services. The opinions
contained herein are those of the author(s) or contributor(s) and do not necessarily represent the official
position or policies of the US Department of Justice. References to specific individuals, agencies,
companies, products, or services should not be considered an endorsement by the author(s) or the US
Department of Justice. Rather, the references are illustrations to supplement discussion of the issues.
The internet references cited in this publication were valid as of the date of publication. Given that URLs
and websites are in constant flux, neither the author(s) nor the COPS Office can vouch for their current
validity.”
Why this condition:
The COPS Office wants to ensure the quality, objectivity, utility, and integrity of information in funded projects that
are disseminated to the public. However, award-funded reports and publications are not works of authorship by
the Federal Government and should not be construed to reflect the official policy or position of the US Department
of Justice.
What you should do:
Ensure that all publications developed under your award contain the required statement listed above.

30. Criminal Intelligence Systems
Condition:
Recipients using award funds to operate an interjurisdictional criminal intelligence system must comply with the
operating principles of 28 C.F.R. Part 23. By signing the Certification of Review and Representation of Compliance
with Requirements in the application, the recipient assured the COPS Office that it will comply with the
requirements of 28 C.F.R. Part 23.
Why this condition:
If your agency receives funding for equipment or technology that will be used to operate an interjurisdictional
criminal intelligence system, you must comply with the operating principles found in 28 C.F.R. Part 23. An
“interjurisdictional criminal intelligence system” is generally defined as a system that receives, stores, analyzes,

31

exchanges, or disseminates data regarding ongoing pre-arrest criminal activities (examples of such activities
include, but are not limited to, loan sharking, drug or stolen property trafficking, gambling, extortion, smuggling,
bribery, and public corruption) and shares this data with other law enforcement jurisdictions. 28 C.F.R. Part 23
contains operating principles for these interjurisdictional criminal information systems that protect individual
privacy and constitutional rights.
If your agency will use award funds to operate a single agency database (or other unrelated forms of technology)
and will not share criminal intelligence data with other jurisdictions, 28 C.F.R. Part 23 does not apply to your
award.
What you should do:
Recipients were required to agree to the Certification of Review of Criminal Intelligence Systems/ 28 C.F.R. Part 23
as part of their application proposal so the COPS Office can track which agencies intend to use their award funds to
operate interjurisdictional criminal intelligence systems. If your agency intends to use award funds to operate an
interjurisdictional criminal intelligence system, you should have indicated this in your application and certified your
agency’s agreement to comply with the operating principles found at 28 C.F.R. Part 23. Your agency now must
comply with 28 C.F.R. Part 23 in operating the interjurisdictional criminal intelligence system funded through your
PASS award.

31. State Information Technology Point of Contact
Condition:
The recipient agrees to ensure that the appropriate State Information Technology Point of Contact receives written
notification regarding any technology or information-sharing project funded by this award during the obligation
and expenditure period. This is to facilitate communication among local and state governmental entities regarding
various information technology projects being conducted with these award funds. In addition, the recipient agrees
to maintain an administrative file documenting the meeting of this requirement. For a list of State Information
Technology Points of Contact, go to https://it.ojp.gov/technology-contacts.
Why this condition:
The COPS Office is committed to promoting communication between state and local law enforcement.
What you should do:
If applicable, upon receiving the award, your agency should contact your state information technology point of
contact for further guidance. Please visit the Justice Information Sharing homepage at
https://it.ojp.gov/default.aspx?area=policyAndPractice&page=1046 and search keywords “State and Territory
Technology Points of Contact.”
The COPS Office is committed to avoiding duplication of existing law enforcement information-sharing networks or
IT systems that involve interagency connectivity between jurisdictions. Therefore, such COPS Office–funded
systems should employ, to the extent possible, existing systems such as Law Enforcement Online (LEO), Regional
Information Sharing Systems (RISS), Joint Regional Information Exchange System (JRIES), etc., to achieve interstate
connectivity.

32

32. News Media
Condition:
The recipient agrees to comply with the COPS Office policy on contact with the news media. The policy establishes
the COPS Office Communications Division as the principal point of contact for the news media for issues relevant to
the COPS Office or parameters of this award. The recipient agrees to refer all media inquiries on these topics
directly to the COPS Office Communications Division at 202-514-9079.
Why this condition:
The COPS Office Communications Division will coordinate contacts with the news media, provide supplemental
information that may be helpful to you and the media outlet, and make the appropriate US Department of Justice
offices and personnel aware of pending articles and interviews.
What you should do:
If you are contacted by a media outlet seeking information, an interview, or other support related to your COPS
Office project, please refer the requesting outlet to the COPS Office Communications Division at 202-514-9079.

33. Paperwork Reduction Act (PWRA)
Condition:
The recipient agrees, if required, to submit all surveys, interview protocols, and other information collections
funded by this award to the COPS Office for submission to the Office of Management and Budget (OMB) for
clearance under the Paperwork Reduction Act (PWRA) of 1995.
Why this condition:
The purpose of the Paperwork Reduction Act is to reduce, minimize, and control paperwork burdens on the public
while maximizing the practical utility and public benefit of information created, collected, disclosed, maintained,
used, shared, and disseminated by or for the Federal Government. See 5 C.F.R. § 1320.1.
A collection of information undertaken by a recipient is considered to be conducted or sponsored by a federal
agency only if (1) the recipient is conducting the collection of information at the specific request of the agency, or
(2) the terms and conditions of the award require specific approval by the agency of the collection of information
or the collection procedures. See 5 C.F.R. § 1320.3(d).
What you should do:
When you undertake surveys, interviews, and other methods of information collection in furtherance of the
objectives of the award, you should contact your COPS Office Program Manager. The COPS Office Program
Manager will inform you whether Office of Management and Budget (OMB) approval of the information collection
method is required and of the procedures necessary to obtain this approval. OMB approval may take several
months to receive, so recipients are advised to allow ample time for the processing of this request.

33

34. Human Subjects Research
Condition:
The recipient agrees to comply with the provisions of the US Department of Justice’s common rule regarding
Protection of Human Subjects, 28 C.F.R. Part 46, prior to the expenditure of Federal funds to perform such activities,
if applicable. The recipient also agrees to comply with 28 C.F.R. Part 22 regarding the safeguarding of individually
identifiable information collected from research participants.
Why this condition:
Protections for human subjects of research are required under US Department of Justice regulations at 28 C.F.R.
Part 46. This regulation constitutes the Federal Policy (Common Rule) for the Protection of Human Subjects. Each
institution engaged in (nonexempt) COPS Office–supported human subjects research must provide a written
assurance of compliance, satisfactory to the COPS Office, that it will comply with the US Department of Justice
human subjects regulations.
What you should do:
If any part of your PASS project contains research or statistical activities which involve human subjects that are not
covered by an exemption set forth in 28 C.F.R. Part 46.101(b), you must comply with the requirements in the US
Department of Justice’s common rule regarding the Protection of Human Subjects, 28 C.F.R. Part 46, including, but
not limited to Institutional Review Board (IRB) approval and the appropriate assurances prior to the expenditure of
federal funds to perform such activities. By signing the award document, you also agree to comply with 28 C.F.R.
Part 22 regarding the safeguarding of individually identifiable information collected from research participants.

35. Copyright
Condition:
If applicable, the recipient may copyright any work that is subject to copyright and was developed, or for which
ownership was acquired, under this award in accordance with 2 C.F.R. § 200.315(b). The COPS Office reserves a
royalty-free, nonexclusive and irrevocable license to reproduce, publish, or otherwise use the work, in whole or in
part (including create derivative works), for Federal Government purposes, and to authorize others to do so. The
COPS Office also reserves the right, at its discretion, not to publish deliverables and other materials developed
under this award as a US Department of Justice resource.
When appropriate, US Department of Justice publications and other deliverables developed with award funds
should contain the following copyright notice:
“Copyright © [year work was published] [name of copyright owner]. The US Department of Justice
reserves a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use, and
authorize others to use, this resource for Federal Government purposes. This resource may be freely
distributed and used for noncommercial and educational purposes only.”

34

Why this condition:
US Department of Justice regulations allow the recipient of a PASS award to copyright any work that is subject to
copyright and was developed, or for which ownership was purchased, under an award.
As a Federal Government agency whose activities include producing and disseminating law enforcement materials
to advance public safety through community policing across the nation, the COPS Office has an interest in making
your deliverables and products widely available and accessible to the public. The COPS Office may make any work
that was developed or purchased under this award publically available by any means without restriction, including
a US Department of Justice website, social media account, a hard copy, or in electronic form. The COPS Office also
reserves the right, at its discretion, to not publish deliverables and other materials (e.g., reports, publications,
manuals, and training curricula) developed under this award as a US Department of Justice resource.
What you should do:
The recipient is responsible for acquiring the rights, and ensuring that its subrecipients/contractors/authors
acquire the rights, including the payment of required fees, to use copyrighted material for inclusion in deliverables
that are developed under this award. All licensing, publishing, or similar agreements with a copyright holder,
publisher, or other relevant party must include provisions giving the COPS Office a royalty-free, nonexclusive, and
irrevocable license to reproduce, publish, or otherwise use the work in whole or in part (including create derivative
works) for Federal Government purposes and to authorize others to do so. If the recipient retains a contractor or
consultant to author or coauthor a work under this award, the recipient must ensure that there is a written
agreement with the contractor or consultant that explicitly (1) assigns and transfers all rights to the copyright in
the work to the recipient for the full term of copyright andr, if a copyright transfer is not feasible, (2) awards the
COPS Office the same royalty-free, nonexclusive, and irrevocable license to use, and authorize others to use, the
work for Federal Government purposes.
The US Department of Justice is a nonexclusive licensee to copyrighted work that was developed, or for which
ownership was purchased, under this award. Only the legal or beneficial owner of an exclusive right under a
copyright is entitled to institute an infringement action. The recipient should therefore consult its own legal
counsel with any copyright infringement questions. For more information about registering a copyright, please visit
the US Copyright Office at www.copyright.gov.
To help protect against unauthorized use, COPS Office–funded publications and other deliverables should contain
the above-referenced copyright notice when appropriate.

What are the specific rules regarding termination of award funding?
The COPS Office has the right to sanction or terminate your agency’s project when there is reason to believe that
your agency is
•
•
•
•

not substantially complying with the award requirements or other applicable provisions of federal law;
failing to make satisfactory progress toward the goals or strategies outlined in its application;
not adhering to award requirements or conditions;
proposing substantial plan changes to the extent that, if originally submitted, would have resulted in the
application being denied funding;

35

• not submitting financial or programmatic reports in a timely manner;
• filing false statements or certifications in connection with an application, periodic report, or other awardrelated documents;
• providing other good cause for sanctions or termination as determined by the COPS Office.
In these instances, the COPS Office may
temporarily withhold payments pending correction of the situation by your agency;
disallow all or part of the cost of the activity or action not in compliance;
wholly or partly suspend or terminate your award;
require that some or all of the award funds be remitted to the US Department of Justice;
condition a future award or elect not to provide future award funds to your agency until appropriate actions
are taken to ensure compliance;
• withhold or restrict your agency from obtaining future awards;
• recommend civil or criminal enforcement by other agencies;
• take other remedies that may be legally available.

•
•
•
•
•

In the event that sanctions are imposed or your award is terminated, your agency will be notified in writing of our
decision and the reason(s) for that decision.
Awards terminated due to noncompliance with the federal statutes, regulations, or award terms and conditions
will be reported to the integrity and performance system accessible through SAM (currently FAPIIS).

Accepting the award
After you have reviewed the conditions of your COPS Office PASS Program award and your agency agrees with
these conditions, you are ready to accept the award. The Director (or Acting Director) of the COPS Office has
signed the award document indicating approval of your award, an obligation of federal funds to your organization,
and our commitment to the award. As stated at the beginning of this section, to officially begin your award and
draw down your funds, the authorized officials (see the Glossary of Terms in this manual) must access
https://portal.cops.usdoj.gov to log in, review, and electronically sign the award document with the award terms
and conditions; the Financial Clearance Memorandum and, if applicable, the cooperative agreement that is
incorporated by reference into the award document; and, if applicable, the special award conditions and high risk
conditions in the award document supplement within 90 days of the date shown on the award congratulatory
letter.

Who should sign the award document for our agency?
The authorized officials are the law enforcement and government executives who have ultimate and final
responsibility for all programmatic and financial decisions regarding this award as representatives of the legal
recipient. COPS Office awards require that both the top law enforcement executive (e.g., chief of police, sheriff, or
equivalent) and the top government executive (e.g., mayor, board chairman, or equivalent) sign the award
document. For non–law enforcement agencies (institutions of higher education, private organizations, etc.), the
authorized officials are the programmatic and financial officials who have the ultimate signatory authority to sign
contracts on behalf of your organization. Typically, these are the same executives who signed the forms in your

36

PASS application package. If one or both of these individuals have changed, please complete a Change of
Information (COI) form online at https://portal.cops.usdoj.gov. If you have any questions as to who should sign
the award, please contact your organization’s legal counsel.

By when must the award document be signed?
Please electronically sign the award document and all award condition pages within 90 days of the date on the
award congratulatory letter. Award funds will not be released until we have received your agency’s signed award
document, your budget has received final clearance, and any other relevant award conditions particular to your
agency have been satisfied. Failure to electronically sign your original award document within the 90-day award
acceptance period may result in your PASS award being withdrawn and the funds deobligated without additional
notification. If your agency requires an extension for accepting the award beyond the 90-day acceptance
timeframe, you will be able to request an extension through the online system. Be sure to explain the
circumstances that prevent your agency from electronically signing the award document within the 90-day period,
and identify the date by which the award document will be signed. The COPS Office will review such requests on a
case-by-case basis. The COPS Office reserves the right to deny requests to extend the 90-day award acceptance
period. If you have any questions, please contact your COPS Office Program Manager via or the COPS Office
Response Center at 800-421-6770.

37

II. The Cooperative Agreement
If your project requires substantial involvement on the part of the COPS Office, a multi-page cooperative
agreement document will accompany your award document. Please note that, if applicable to your award, the
cooperative agreement is incorporated by reference into the award document and by signing the award
document, your agency has entered into the cooperative agreement with the COPS Office and agrees to abide by
all the requirements in the cooperative agreement.
Under the Federal Grant and Cooperative Agreement Act of 1977, a cooperative agreement is the legal instrument
used by a federal agency to enter into a relationship with a state, local government, or other recipient when the
principal purpose of assistance is to carry out a public purpose of support or stimulation authorized by federal law
and substantial involvement is expected between the federal agency and the recipient. See 31 U.S.C. § 6305.
To officially accept and begin your PASS award, your agency and the assigned COPS Office Program Manager will
develop a CA based on the award objective(s), deliverables and timeline proposed in the application. Your agency
will approved the cooperative agreement document along with the award document and electronically sign for all
documents within 90 days of the date shown on the award congratulatory letter.
Your agency will not be able to draw down funds until the COPS Office receives your electronically signed award
document.
Below is a sample 2017 cooperative agreement template that will be customized for your specific COPS Officefunded project. If you have any additional questions concerning your cooperative agreement, please contact your
designated COPS Office Program Manager.
I.
Statement of authority
This cooperative agreement between the [Insert Agency Name] (“recipient”) and the US Department of
Justice Office of Community Oriented Policing Services (“COPS Office”) is hereby entered into under the
authority of 42 U.S.C. § 3796dd et seq. The purposes of this cooperative agreement are described below.
II.

Statement of background and purpose
A. Background:
[Insert background – should set the stage for the CA including why this effort is needed, history of effort
to date and reasons why the effort is required now]
[Insert project purpose – should clearly state rationale for the work]
B. Primary objective:
[Insert project objective – should include what we hope to accomplish – could be a number of small
objectives]

38

III.

Scope of Work
For a period hereinafter set forth, the COPS Office and the recipient will cooperatively furnish the necessary
personnel, travel, supplies, and otherwise perform all things necessary for, or incident to, the performance of
work (the accomplishment of functional objectives) as set forth below:
A. Specifically, the COPS Office will do the following:
1.

Designate a Program Manager to participate in the planning and management of this cooperative
agreement and to coordinate project activities.
2. Provide information and technical assistance from government sources within available
resources and as determined appropriate by the Program Manager.
3. Provide guidance to the recipient in the planning and development of strategies used in the
project and in the coordination of the project with law enforcement agencies and organizations
interested in contributing their support.
4. Work with the recipient to meet the designated project tasks and timelines.
5. Review and approve required reports specific to each cooperative agreement, which may include
periodic progress and financial reports, deliverables, evaluations, and other documentation
requiring COPS Office approval for successful award administration.
6. Review and approve all training processes and deliverables including, but not limited to, inperson and/or online training, pre-existing in-person and/or online training, all supplemental and
additional resources, all trainers, and all marketing efforts.
7. Review and approve all project deliverables including, but not limited to, innovation and pilot
program publications, microgrant project publications, and partnerships project publications. In
addition, all multimedia deliverables and marketing efforts.
8. Review and approve all proposed changes in key staff assignments to the project and any
significant changes in the partner’s role or responsibilities.
9. Review and approve all proposed writers of any project deliverables.
10. Review and approve all subject matter experts and their assignments to any project deliverable.
11. Permit the recipient to copyright any work that is subject to copyright and was developed, or for
which ownership was acquired, under this cooperative agreement in accordance with 2 C.F.R. §
200.315(b). The COPS Office reserves a royalty-free, nonexclusive and irrevocable license to
reproduce, publish, or otherwise use the work, in whole or in part (including create derivative
works), for Federal Government purposes, and to authorize others to do so. The COPS Office
license applies to (1) the copyright in any work developed under this cooperative agreement
including any related subaward or contract and (2) any rights of copyright to which the recipient,
including its subrecipient or contractor, purchases ownership with support from this cooperative
agreement. In addition, the COPS Office may make any work that was developed or purchased
under this cooperative agreement publically available by any means without restriction, including
a US Department of Justice website or social media account, a hard copy, or in electronic form.
The COPS Office also reserves the right, at its discretion, to not publish deliverables and other
materials (e.g., reports, publications, manuals, and training curricula) developed under this
cooperative agreement as a US Department of Justice resource.

39

B. Specifically, the recipient will do the following:
1.

Designate a project officer to work closely with the COPS Office and its designated Program
Manager to achieve the tasks specified in this cooperative agreement. The project officer must
be an employee of the recipient organization, and have the authority to propose and approve
modifications pursuant to Section VIII. of this cooperative agreement.
2. Be responsible for acquiring the rights, and ensuring that its
subrecipients/contractors/consultants/authors acquire the rights, including the payment of
required fees, to use copyrighted material for inclusion in deliverables that are developed under
this cooperative agreement. All licensing, publishing or similar agreements with a copyright
holder, publisher or other relevant party must include provisions giving the COPS Office a royaltyfree, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use the work, in
whole or in part (including create derivative works), for Federal Government purposes, and to
authorize others to do so. If recipient retains a contractor or consultant to author or co-author a
work under this cooperative agreement, the recipient must ensure that there is a written
agreement with the contractor or consultant that either explicitly: (1) assigns and transfers all
rights to the copyright in the work to the recipient for the full term of copyright or, if a copyright
transfer is not feasible, (2) awards the COPS Office the same royalty-free, nonexclusive and
irrevocable license to use, and authorize others to use, the work for Federal Government
purposes as outlined in this cooperative agreement.
3. Represent and warrant that all deliverables under this cooperative agreement were produced in
a manner that does not knowingly infringe or misappropriate the intellectual property rights, or
violate the right to privacy, of any third party. The recipient will be responsible for defending or
settling at its own expense any and all third party claims and liabilities arising out of or in
connection with any infringement action related to work that was developed, or for which
ownership was acquired, under this cooperative agreement.
4. Provide further detail on project plans as requested by the COPS Office Program Manager.
5. Adhere to the requirements or tasks specified in this cooperative agreement and not deviate
from them unless requested adjustments are first presented to and approved by the COPS Office
Program Manager.
6. Submit for prior approval or disapproval to the COPS Office Program Manager any proposed
changes in key staff assignments to this project and any significant changes in any partner’s role
or responsibilities.
7. Submit for prior approval to the COPS Office Program Manager proposed writers of any project
deliverables. The Program Manager will need to review each writer’s resume and writing sample
before approving the writer.
8. Submit for prior approval to the COPS Office Program Manager proposed subject matter experts
to be used on the project. The COPS Office Program Manager will review each subject matter
expert’s resume before approving the subject matter expert.
9. Obtain written approval from the COPS Office prior to obligating, expending, or drawing down
cooperative agreement funds for the award of noncompetitive contracts for goods or services
(including equipment purchases) in excess of $150,000. See 2 C.F.R. § 200.324(b)(2).
10. Ensure that all proposed deliverables and publications follow and are in accordance with the
COPS Office Editorial and Graphics Style Manual, which includes that all nonoriginal work should
be credited as appropriate.

40

11. Submit one copy of all reports and proposed products and deliverables (written, visual, or sound;
curricula, reports, or websites) or computer programs resulting from this cooperative agreement
to the Program Manager at least 90 days prior to public release to allow for COPS Office review
and feedback.
12. All products and deliverables including those in written, visual, sound, websites or any other
format developed under this cooperative agreement must contain the following statement:
This project was supported, in whole or in part, by cooperative agreement number 2017-XXXX-XXXX awarded by the US Department of Justice, Office of Community Oriented Policing
Services. The opinions contained herein are those of the author(s) or contributor(s) and do
not necessarily represent the official position or policies of the US Department of Justice.
References to specific individuals, agencies, companies, products, or services should not be
considered an endorsement by the author(s) or the US Department of Justice. Rather, the
references are illustrations to supplement discussion of the issues.
The internet references cited in this publication were valid as of the date of publication. Given
that URLs and websites are in constant flux, neither the author(s) nor the COPS Office can
vouch for their current validity.
When appropriate, US Department of Justice publications and other products and deliverables
developed under this cooperative agreement should contain the following copyright notice:
Copyright © [year work was published] [name of copyright owner]. The US Department of
Justice reserves a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or
otherwise use, and authorize others to use, this resource for Federal Government purposes.
This resource may be freely distributed and used for noncommercial and educational
purposes only.
13. Contact the COPS Office Program Manager to determine if revenue generated from your award
constitutes program income. Program income must be used to defray program costs and reduce
the federal share of the project. See 2 C.F.R. § 200.307. In some cases, the recipient can work
with the COPS Office Program Manager to identify additional project-related allowable costs that
could be supported by program income.
14. Not earn or keep any profit resulting from this award unless expressly authorized, in writing, by
the COPS Office. See 2 C.F.R. § 200.400(g).
15. Ensure that all electronic and information technology deliverables (websites and web-based
information, video and multimedia products, software applications and operating systems, and
telecommunication products) are developed and produced in a format that is accessible and
comply with Section 508 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794d).
Specifically, video should contain closed-captioning and audio description options. Electronic
publications should be created in HTML, PDF fully tagged, or accessible text file format and all
web sites must be fully compliant with Section 508 accessibility standards. For more information
on Section 508 accessibility requirements, consult https://www.section508.gov.
16. If developing or delivering training under this cooperative agreement, the COPS Office Curriculum
Standards, Review, and Approval Process Guides: Online and In-Person and COPS Office and
Instructor Quality Assurance Guide must be followed. This applies to the development and/or
delivery of online and in-person courses. Courses already in existence that are part of this
cooperative agreement must also comply with the two aforementioned guides. A copy of these
41

guides, along with supplemental training resources, will be supplied electronically to you by the
Program Manager and are also located on the COPS Office website for download. All training
development processes and deliverables must be reviewed and approved by the COPS Office
prior to public release following the process indicated in the guides. For more information,
please see the training fact sheets in this manual.
17. Ensure that web-based courses developed through this cooperative agreement are compatible
with the current platform used in the Community Policing Learning Portal. Prior to the
development of the web-based course, the recipient must receive guidance and work with the
COPS Office to ensure compatibility. Web-based courses developed through this cooperative
agreement must be reviewed and approved by the COPS Office prior to public release.
18. At the request of the COPS Office, submit all website(s) and web-based information that are
developed through this cooperative agreement to the COPS Office. The information will be
submitted in a format that will enable the COPS Office to reproduce the website(s) and webbased information on alternative web-based platforms.
19. If required, submit all surveys, interview protocols, and other information collections to the COPS
Office for submission to the Office of Management and Budget (OMB) for clearance under the
Paperwork Reduction Act (PWRA) of 1995.
20. Agree to cooperate with the monitor or evaluator if monitoring or an evaluation of this project is
to be undertaken by the COPS Office or a third party, and in consultation with the COPS Office,
agree to make reasonable adjustments to programs and activities in recognition of significant
points of evaluation or feedback, and to remedy any violations of the terms and conditions of
this award.
21. Be responsible for the development, approval, and oversight of any subawards. See 2 C.F.R. §§
200.330 - 200.332. The recipient will ensure that the award terms and conditions flow down to
its subrecipients including all applicable uniform administrative requirements, costs principles,
and audit requirements set forth in 2 C.F.R. Part 200. See 2 C.F.R. § 200.101(b)(1). The recipient
will also ensure that subrecipients maintain effective control and accountability over all funds,
property and other assets covered by subawards and that each subrecipient establishes and uses
internal fiscal and program management procedures sufficient to prevent fraud, waste, or abuse.
22. At the request of the COPS Office, work to develop a marketing plan to increase the visibility of
the project and any accompanying outcomes/deliverables. The recipient will coordinate any
marketing activities with the COPS Office.
23. Coordinate all public communication activities (in any format including website and social media
content) related to this project or the COPS Office with the Program Manager prior to release.
24. Work closely with the COPS Office and Program Manager to respond to peer reviewer, vetting,
and other COPS Office staff comments within 30 days of receipt.
25. Obtain written approval from the COPS Office prior to entering into any contract, agreement or
other obligation for costs related to any conference, meeting, retreat, seminar, symposium,
training activity, or similar event funded under this award. Submit the Conference Cost
Request/Reporting Form (CCR) at least 90 days prior to event to the Conference Cost Request
mailbox at COPS.Conferencecosts@usdoj.gov and copy your Program Manager. The CCR form is
available at https://cops.usdoj.gov/pdf/ 2017 AwardDocs/cpd/Conference. The document will
have you breakout each event or training deliveries and ensures that all costs comply with
current guidelines and policies on event/training planning, food and beverages, minimizing costs.
Training or events should not be scheduled or delivered prior to receiving notice from your

42

Program Manager that the CCR is approved. For more information on allowable costs for
conferences and training, please see the current version of the DOJ Grants Financial Guide in
effect at the time of the award available at https://ojp.gov/financialguide/DOJ/index.htm.
26. Ensure that all conference or similar event costs comply with current and future guidelines and
policies that you receive from the COPS Office on conference planning, food and beverages,
minimizing costs, and conference cost reporting.
27. Within 45 days after the end of any conference, meeting, retreat, seminar, symposium, training
activity, or similar event funded under this award, and the total cost of which exceeds $20,000 in
award funds, the recipient must provide the Program Manager with the following information
and itemized costs:
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Name of the event
Event dates
Location of event
Number of federal attendees
Number of nonfederal attendees
Costs of event space, including rooms for break-out sessions
Costs for audio visual services
Other equipment costs (e.g., computer fees, telephone fees)
Costs of printing and distribution
Costs of meals provided during the event
Costs of refreshments provided during the event
Costs of event planner
Costs of event facilitators
Any other direct costs associated with the event

The recipient must also itemize and report any of the following attendee (including participants,
presenters, speakers) costs that are paid or reimbursed with cooperative agreement funds:
•
•
•
•
•

Meals and incidental expenses (M&IE portion of per diem)
Lodging
Transportation to/from event location (e.g., common carrier, privately owned vehicle (POV))
Local transportation (e.g., rental car, POV) at event location
Note that if any item is paid for with registration fees, or any other non-award funding, then
that portion of the expense does not need to be reported.

28. If applicable, submit by the 5th day of each month, information on all training events funded
under this award to your Program Manager through the Agency Portal at
https://portal.cops.usdoj.gov or through the Account Access tab on the COPS Office homepage.
Training data includes, but is not limited to, date, location, length, title, numbers of individuals
trained broken out by rank/title, organization, and evaluation results. For a complete list of
training data collection and submission requirements contact your Program Manager or log into
the Agency Portal at https://portal.cops.usdoj.gov and select the training reporting tool. The
quarterly collection dates are as follows: (January 1–March 31 / April 1–June 30 / July 1–
September 30 / October 1–December 31).

43

29. If applicable, submit all approved indirect cost rates covering the award period to the COPS
Office within 30 days of approval from the cognizant federal agency.
If a provisional indirect cost rate is in effect at award closeout, the recipient will proceed with
closeout and complete an expenditure analysis upon receipt of the approved final indirect cost
rate to determine if an adjustment is necessary. If the recipient drew down excess COPS Office
funding for indirect costs, the recipient must return the overpayment to the COPS Office. If the
recipient incurred additional indirect costs, the recipient may request a budget modification if
the award is still open, and there are remaining award funds available for drawdown. If the
recipient returns or draws down COPS Office funding, the recipient will promptly submit a
revised final Federal Financial Report (SF-425).
The recipient should pay particular attention to the two areas listed below to ensure that their
application of indirect cost rate is in compliance with the existing requirements of the
government-wide award rules set out by the Office of Management and Budget (OMB):
a. $25,000 Subcontract/Subaward Limitation: Indirect cost rates negotiated on the basis of
modified total direct costs may only be applied against the first $25,000 of any subcontract
or subaward under the agreement. This limitation must be applied to all conference related
subcontracts and subawards, including those with hotels and travel agents. See 2 C.F.R. Part
200, Appendix III.C.2. (Indirect costs—Institutions of Higher Education); 2 C.F.R. Part 200,
Appendix IV.B.2.c. (Indirect costs—Nonprofit Organizations); or 2 C.F.R. Part 200, Appendix
VII.C.2.c. (Indirect costs—States, Local Governments, and Indian Tribes).
b. Participant Support Costs: Participant support costs are generally excluded from the
distribution base. Therefore, indirect costs may not be applied against participant support
costs. Participant support costs are direct costs for items such as stipends or subsistence
allowances, travel allowances, and registration fees paid to or on behalf of participants or
trainees (but not employees) in connection with meetings, conferences, symposia, or
training projects. See 2 C.F.R. § 200.75. This exclusion applies to the entirety of any
subcontracts for the lodging and travel of conference participants or trainees (but not
employees). Costs related to contractors of the recipient who are acting in the capacity of a
“Conference Trainer/Instructor/ Presenter/Facilitator” are considered participant support
costs.
For more information on allowable costs for conferences and training, please see the current
version of the DOJ Grants Financial Guide in effect at the time of the award available at
https://ojp.gov/financialguide/DOJ/index.htm.
Indirect costs were removed from the budget if the recipient did not provide, at the time of
application, either a current approved federal indirect cost rate or documentation showing a
pending request for approval by the cognizant federal agency. If the recipient has never received
a federally approved indirect cost rate, it may elect to charge a de minimis rate of 10% of
modified total direct costs (MTDC) in lieu of negotiating a rate with the cognizant federal agency.
See 2 C.F.R. § 200.414(f).
30. Notify and consult with the COPS Office prior to establishing a formal partnership with any nonfederal entity, including soliciting and accepting free goods or services, on activities under this
cooperative agreement.

44

31. The recipient will select the site-specific subject matter experts (SMEs) in partnership with the
COPS Office based on resumes, references, writing samples, and demonstrated subject matter
expertise. Specific SMEs selected for each site are subject to COPS Office review and approval
prior to commencement of work. The recipient will ensure that every SME completes a conflict of
interest disclosure form prior to commencing work, and continually identify and manage any
conflicts of interest between the SMEs, the recipient, and the sites. The recipient will ensure that
the SME signs an agreement prior to commencing work on the project, which addresses: (1) the
nondisclosure of project-related confidential information (including, but not limited to,
nonpublic, personally identifiable, or sensitive law enforcement information collected from
interviews, peer-to-peer exchanges, direct observation notes, data analysis, research, or working
papers) unless authorized in writing by the recipient after receiving written approval from the
COPS Office; (2) the proper safeguarding and disposition of all project-related records in any
format containing confidential information during and after performance to protect against the
unauthorized access to or disclosure of such information; (3) that any public comment requests
or news media inquiries received by the SME regarding the project must be promptly directed to
the recipient (who will coordinate with the COPS Office Program Manager and COPS Office
Communications Division); and (4) that the violation of any of these provisions may result in
termination of the SME’s involvement in project activities.
32. Not disclose, and ensure that its subrecipients and contractors will not disclose, any projectrelated confidential information (including, but not limited to, nonpublic, personally identifiable,
or sensitive law enforcement information collected from interviews, peer-to-peer exchanges,
direct observation notes, data analysis, research, or working papers) unless authorized in writing
by the COPS Office. The recipient will, and ensure that its subrecipients and contractors will,
properly safeguard and dispose of all project-related records in any format containing
confidential information during and after performance to protect against the unauthorized
access to or disclosure of such information. Any unauthorized disclosure of project-related
confidential information or records may result in termination of the recipient’s, including its
subrecipient’s and contractor’s, involvement in project activities.
33. Obtain written approval from the COPS Office prior to adding any new subaward or subrecipient
that was not previously included or identified in the last approved project budget. See 2 C.F.R. §
200.308(c)(1)(vi). If the subrecipient is a State or local government entity, access to subrecipient
funding will be contingent upon submission by the recipient and subrecipient of all applicable
Certification of Compliance with 8 U.S.C. § 1373 forms addressing prohibitions or restrictions on
sending to, requesting or receiving from, maintaining, or exchanging information on citizenship
or immigration status, including any prohibitions or restrictions imposed or established by a State
or local government entity or official.
C.

The recipient acknowledges the following:
1.

If any part of the funded project contains research or statistical activities which involve human
subjects that are not covered by an exemption set forth in 28 C.F.R. § 46.101(b), the recipient
must comply with the requirements in the US Department of Justice’s common rule regarding
the Protection of Human Subjects, 28 C.F.R. Part 46, including, but not limited to, Institutional
Review Board (IRB) approval and the appropriate assurances prior to the expenditure of federal
funds to perform such activities. The recipient also agrees to comply with 28 C.F.R. Part 22

45

2.

3.

4.

regarding the safeguarding of individually identifiable information collected from research
participants. For general information on Department of Justice human subjects and privacy
protections, please visit https://www.nij.gov/funding/humansubjects/Pages/welcome.aspx.
Implementation of this award will be subject to federal monitoring, auditing, or evaluation,
and/or a single audit in accordance with 2 C.F.R. § 200.501. The recipient agrees to cooperate
with such activities by providing access to and copies of, as appropriate, all project-related
records, documents and personnel. A recipient that expends $750,000 or more in federal funds
(from all sources) during the recipient’s fiscal year must have a single audit conducted in
accordance with 2 C.F.R. § 200.514, except when it elects to have a program-specific audit
conducted in accordance with 2 C.F.R. § 200.501(c). For-profit (commercial) entities should
follow the dollar threshold in 2 C.F.R. § 200.501 in determining whether to conduct an audit in
accordance with the Government Auditing Standards.
Failure to comply with the terms and conditions of this award may result in legal sanctions
including, but not limited to, suspension and termination of funds, repayment of expended
funds, and ineligibility to receive additional COPS Office funding.
False statements or claims made in connection with COPS Office awards may result in fines,
imprisonment, debarment from participating in federal awards or contracts, and/or any other
remedy available by law to the Federal Government.

D. Specific requirements
At a minimum, the following specific requirements will be fulfilled by the recipient during the
specified timeframe.
[Tasks should include performance indicators. How will the performance be measured? What tasks
must be accomplished to get the desired results/outcomes?]
Task 1.
Task 2.
Task 3. The recipient will produce a standalone executive summary document(s) for [specify
document/deliverables]. This document(s) is intended for use by law enforcement executives and
others interested in an abridged version of the resource(s) developed under this award, and it will
summarize the recipients’ work and highlight the major findings and recommendations. This
document(s) will be subject to COPS Office review and approval. [This task should be included in all
CAs when it is applicable. For example, it may not be applicable to training awards or when the
documents produced are already abridged/summarized].
Task 4. Work with the COPS Office and the Program Manager to address peer review, Program
Manager, vetting, and other COPS Office staff comments regarding [specify products and
deliverables].

46

E.

Performance timeline and deliverables
The following is a performance timeline for all deliverables and their due dates (based upon an award
date of XX/XX/XXXX) which are considered to be significant in the performance of this cooperative
agreement. One electronic copy of deliverable items will be delivered and in accordance with the
following schedule:
Deliverables Date
[List Project Deliverables]
All deliverable items will be furnished to the following:
[Insert Program Manager]
US Department of Justice
COPS Office
[Division]
145 N Street NE, 11th Floor
Washington, DC 20530
[insert contact information]

F.

Financial status reports
The recipient must provide a quarterly report of actual expenditures related to project activity on a
cumulative basis. Specifically, the recipient is required to submit quarterly Federal Financial Reports
on the Standard Form 425 (SF-425) within 30 days after the end of each quarter (January 1–March 31
/ April 1–June 30 / July 1–September 30 / October 1–December 31). A final SF-425 is due within 90
days after the end of the award period. Recipients must submit the quarterly SF-425 online. Visit the
COPS Office Agency Portal Login page at https://portal.cops.usdoj.gov.

G. Programmatic progress reports
The recipient will provide periodic progress reports detailing project activity. Specifically, the
recipient will submit progress reports through the COPS Office online progress reporting system in
the frequency requested. These progress reports should be received by the COPS Office within 30
days of the end of the reporting period. The recipient will also submit a final progress report to the
COPS Office within 90 days of the end of the award period.
IV.

Period of performance
The period of performance of this cooperative agreement is XXX months from the cooperative agreement
award start date (award period XX/XX/20XX to XX/XX/20XX).

47

V.

Financial administration
A. Funding
The total amount of federal funding to be provided under this cooperative agreement is stated on the
award document, award congratulatory letter, and official Financial Clearance Memorandum (FCM).
B. Travel
All travel plans related to the cooperative agreement and to the development of the deliverables will be
submitted to the Program Manager for review by the COPS Office.
Travel costs for transportation, lodging and subsistence, and related items are allowable under the PASS
with prior approval from the COPS Office. Payment for allowable travel costs will be in accordance with 2
C.F.R. § 200.474.
C.

Consultant rates
Unless otherwise approved by the COPS Office, approved consultant rates will be based on the salary a
consultant receives from his or her primary employer, as applicable, up to $650 per day. For consultant or
contractor rates which exceed $650 per day, the COPS Office requires written justification if the
consultants or contractors are hired through a noncompetitive bidding process. Authorization requires
submitting a detailed written justification of the consultant rate to the Program Manager. Specific and
detailed written justification for each additional consultant must be submitted to, and approved by the
COPS Office prior to obligation or expenditure of such funds.

D. Project budget
The approved project budget is incorporated herein and made a part of this cooperative agreement. For
federal awards in excess of $150,000, any modification request involving the reallocation of funding
between budget categories that exceed or are expected to exceed 10 percent (10%) of the total approved
budget requires prior written approval by the COPS Office. See 2 C.F.R. § 200.308(e). Regardless of the
federal award amount or budget modification percentage, any reallocation of funding is limited to
approved budget categories. In addition, any budget modification that changes the scope of the project
requires prior written approval by the COPS Office. See 2 C.F.R. § 200.308(c)(1)(i).
Please be advised that if the budget modification request includes adding a new subaward to a State or
local government entity or identifying a new State or local government entity subrecipient, the recipient
and subrecipient must each complete and submit the applicable Certification of Compliance with 8 U.S.C.
§ 1373 form. Access to subrecipient funding will be contingent upon submission of all required
Certifications.
In requesting a modification, the recipient will set forth the reasons and the basis for the proposed
change and any other information deemed helpful for review by the COPS Office. Modifications are
evaluated on a case-by-case basis. The COPS Office will not approve any modification request that results
in an increase of federal funds.
E.

Payment
All costs claimed for reimbursement and payment, including the final payment, must be submitted via the
Grant Payment Request System (GPRS). “For more information regarding GPRS, please visit the following
website to view the GPRS User Guide: http://www.ojp.usdoj.gov/about/offices/ocfogprs.htm.

48

F.

No-cost extensions of time
The recipient must provide a reasonable justification for delays in implementing this cooperative
agreement to be granted a no-cost extension. A request for an extension of the award period to receive
additional time to implement the funded program is at the discretion of the COPS Office. Such extensions
do not provide additional funding.

G. Employment
The recipient acknowledges that nothing in this cooperative agreement creates an employment
relationship with the COPS Office or with the Federal Government or to require provision of any benefits
incident to employment.
VI.

Points of contact
A. COPS Office Program Manager
[Insert Program Manager]
US Department of Justice
COPS Office
[Division]
145 N Street, NE, 11th Floor
Washington, DC 20530
[insert contact information]
B. Recipient project officer
[Insert contact information, including phone number]

VII.

General provisions
The recipient of record must follow all requirements imposed by the US Department of Justice as an award
term, condition or administrative requirement of the award, including but not limited to: the COPS Office
Preparing for Active Shooter Situations (PASS) Program Award Owner’s Manual; the COPS Office Assurances
and Certifications; the COPS Office statute (42 U.S.C. § 3796dd et seq.); 2 C.F.R. Part 200 (Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards); the current
edition of the COPS Office Grant Monitoring Standards and Guidelines; the COPS Office Editorial and Graphics
Style Manual; and all other applicable program requirements, laws, orders, regulations, or circulars.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the
COPS Office encourages recipients of US Department of Justice funds to adopt and enforce policies that ban
text messaging while driving, and to establish workplace safety policies to decrease accidents caused by
distracted drivers.

VIII.

Modifications
The designated COPS Office Program Manager and recipient project officer (under section VI.A. and VI.B.) for
their respective organizations have the authority to propose and approve any modifications to this
cooperative agreement. Modifications to this cooperative agreement may be proposed at any time during
the period of performance by either party, and will become effective upon written approval by both parties.

49

IX.

Incorporation by reference; effective date
By signing the award document, the responsible parties designated below have entered into this cooperative
agreement, which is incorporated by reference into the award document. This cooperative agreement is
effective as of the date that the last responsible party signs the award document.
XXXXX XXXXXXXXX, Director
Office of Community Oriented Policing Services
[Insert Law Enforcement Executive/Program Official Name]
[Insert Agency Name]
[Insert Government Executive/Financial Official Name]
[Insert Agency Name]

Updated July 2017

50

III. Procurement Process
In general, recipients are required to procure funded items through open and free competition when feasible. For
the purchase of equipment, technology, or services under a COPS Office award, recipients must follow their own
policies and procedures on procurement as long as those requirements conform to the federal procurement
requirements set forth in 2 C.F.R. §§ 200.317 – 200.326.
As described in the award condition titled “Sole Source Justification”, recipients are required to submit a sole
source justification (SSJ) request to the COPS Office for noncompetitive procurements in excess of $150,000 prior
to purchasing equipment, technology, or services; obligating funding for a contract; or entering into a contract
with award funds. If submitting a sole source justification request to the COPS Office, please use the format
described in the Sole Source Justification fact sheet in the appendices of this manual.
If you have any questions regarding the federal requirements that guide procurement procedures, please contact
your COPS Office Program Manager.
For more information about COPS Office programs and resources, please call the COPS Office Response Center at
800-421-6770 or visit the COPS Office online at www.cops.usdoj.gov.

51

IV. Accessing Award Funds
This section provides answers to payment-related questions, including all the information needed to set up your
payments. For assistance with financial management and award administration, please contact the COPS Office
Response Center at 800-421-6770 or visit our website at www.cops.usdoj.gov.

Payment method
What method of payment is used?
There is currently one payment system available for accessing federal award funds—the Grant Payment Request
System (GPRS). GPRS is a web-based system that enables recipients to use a secure internet connection to request
funds. Approved payment requests will automatically be scheduled for payment by the United States Department
of the Treasury through electronic funds transfer (EFT). The Automated Clearing House (ACH) is the primary system
that agencies use for EFT. An award recipient will be able to review previous payment requests made since July
2009. For more information regarding GPRS, please visit the following website to view the GPRS User Guide:
www.ojp.usdoj.gov/about/offices/ocfogprs.htm.

Setting up your account
How do we set up a new GPRS account?
If you are a new recipient to the COPS Office, your agency should determine which authorized employee(s) will be
responsible for requesting federal funds for your COPS Office awards through the GPRS system. The individual(s)
selected must click on the following link and register with the GPRS system to become a drawdown specialist for
your agency: https://grants.ojp.usdoj.gov/gprs/welcome.
Once you have been approved, you will receive an e-mail containing a temporary password and information on
how to use GPRS. Please note that part of the verification process may involve outreach to your law enforcement
executive and/or government executive or other financial points of contact to validate the information that was
provided during the registration process. All individuals that need access to GPRS must register separately and
create their own unique GPRS username account, as these accounts are not meant to be shared.

How do we add an award to an existing GPRS account?
If you are currently registered for an active COPS Office award username in GPRS and would like to add a recently
funded COPS Office award number to your existing COPS Office award username, contact the COPS Office GPRS
registration team via e-mail at COPSGPRSRegistration@usdoj.gov and provide the following information:
•
•
•
•

User name (for COPS Office awards)
First/last name
Vendor number (as listed on your award document)
Award number(s) to be added

52

How do we fill out the payment enrollment forms?
If you are a new award recipient to the COPS Office, your agency will need to complete an Automated
Clearinghouse (ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on the
COPS Office website at www.cops.usdoj.gov/pdf/ach_form_new.pdf.
Prior to accessing your award funds, your agency must mail the original signed form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 Seventh Street NW
Attn: Control Desk, Fifth Floor
Washington, DC 20001
Your agency must complete the “Payee/Company Information” section following the directions on the back of the
form and also provide the award number (printed on the award document). Next, your financial institution must
complete the “Financial Institution Information” section and have the appropriate financial official sign the form.
If you are already a COPS Office award recipient, you should already have filled out an ACH enrollment form.
Therefore, your agency will not be required to submit a new ACH enrollment form for the new award as long as
your OJP vendor number has not changed. If you have any questions, or wish to verify your ACH enrollment form
information, please call the COPS Office Response Center at 800-421-6770 and ask to speak with your state
assigned Financial Analyst.

When should Federal Financial Reports be filed?
Current regulations state that once you return a signed award document, your agency is required to submit a
Federal Financial Report (FFR) using Standard Form 425 (SF-425) at the end of every calendar quarter regardless of
award activity. This report should reflect actual expenditures and unliquidated obligations incurred by your agency
on a cumulative basis. You will not be able to make drawdowns from your GPRS account if the SF-425 report for
the most recent reporting quarter is not on file with the COPS Office by the deadline date. Recipients are
encouraged to submit their SF-425 reports via the internet at https://portal.cops.usdoj.gov.
For more information on how to complete and where to submit your quarterly SF-425, see the section in this
manual titled “Reports.”
Filing the Federal Financial Report (SF-425) identifies your federal and local expenditures made during that calendar
quarter. However, to receive actual payment, you must request it through GPRS.

Additional payment questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In general, the
concept of “minimum cash on hand” applies to COPS Office awards. This concept requires that your agency
request funds based upon immediate cash disbursement needs. You should time your request for payment to
ensure that federal cash on hand is the minimum that you need.

53

There should be no excess federal award funds on hand, except for advances not exceeding 10 days, as noted
above.
The Federal Government has four basic rules regarding advances. Advances can be terminated if the recipient
1.
2.
3.
4.

is unwilling or unable to attain project goals;
maintains excess cash on hand;
does not adhere to the terms and conditions of the award;
fails to submit reliable or timely reports.

How often can we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements; however, your reimbursement
requests should cover a specific time frame and include only costs that were approved in the Financial Clearance
Memorandum (FCM). As a general guideline, most agencies request reimbursement on a monthly or quarterly
basis. Also, please note that a date range for a reimbursement request can only be used once.

Can we earn interest on our award funds?
For states, payments are governed by Treasury-State CMIA agreements and default procedures codified at 31
C.F.R. Part 205 ‘‘Rules and Procedures for Efficient Federal-State Funds Transfers’’ and TFM 4A–2000 Overall
Disbursing Rules for All Federal Agencies.
For nonfederal entities other than states, payment methods must minimize the time between your drawdown of
federal funds and your payment of award costs to avoid earning excess interest on your award funds. You must
account for interest earned on advances of federal funds as follows:
• The Office of Management and Budget (OMB) uniform guidance at 2 C.F.R. § 200.305(b)(9) states that
interest earned on federal advance payments deposited in interest-bearing accounts up to $500 per year
may be retained by the nonfederal entity for administrative expenses.
• Any interest earned on federal advance payments deposited in interest-bearing accounts that is in excess of
$500 per year must be remitted annually to the Department of Health and Human Services Payment
Management System (PMS) through an electronic medium using either Automated Clearing House (ACH)
network or a Fedwire Funds Service payment. For detailed information on remittance, please see appendices
for a full text of the electronic medium remittance options.
• If you do not have access to an electronic medium option, then please make a check payable to “The
Department of Health and Human Services” and mail the check to Treasury-approved lockbox: HHS Program
Support Center, P.O. Box 530231, Atlanta, GA 30353-0231. (Please allow 4–6 weeks for processing of a
payment by check to be applied to the appropriate Payment Management System (PMS) account).
• Please notify your COPS Office Staff Accountant in the COPS Office Finance Business Unit when any interest
that is earned is remitted to the Department of Health and Human Services, Payment Management System.

Matching funds
Under the COPS Office PASS Program, no local match is required. The COPS Office is funding 100 percent of the
allowable items approved in your FCM. Any agency desiring to contribute additional funds to this project is
encouraged to do so and report these funds on SF-425 as a recipient share of expenditures.

54

V. Financial Record Maintenance
Under the COPS Office PASS Program, your agency is required to establish and maintain accounting systems and
financial records to accurately account for funds awarded and disbursed. These records must include both federal
funds and any local funds contributed to this project.

Accounting systems and records
What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately account for
the funds awarded.
As required by 2.C.F.R. § 200.62 (Internal control over compliance requirements for federal awards), your
accounting system should be designed to provide reasonable assurance regarding the achievement of the
following objectives for federal awards:
• Transactions are properly recorded and accounted for in order to prepare reliable financial statements and
federal reports and to maintain accountability over assets.
• Transactions are executed in compliance with all applicable federal statutes, regulations, and the award
terms and conditions.
• Funds, property, and other assets are safeguarded against loss from unauthorized use or disposition.

What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and complete
disclosure of the financial activity under your PASS award. Your accounting records should contain information
showing expenditures under the award and must be supported by items such as payroll records, time and
attendance records, canceled checks, purchase orders, or similar documents.
Your agency must adequately safeguard award funds and make sure that they are used for authorized purposes
only. Your agency will be responsible for refunding any unallowable expenses.

How long must records be kept?
All financial records and supporting documents associated with your PASS award (including payroll, time and
attendance records, canceled checks, and purchase orders) must be retained for a period of three years from the
date of submission of the final expenditure report as stated in 2 C.F.R §C.F.R. § 200.333 (Retention requirements
for records).
Your agency should maintain records so that you can identify them by award year or by fiscal year, whichever you
find more convenient. If any litigation, claim, negotiation, audit, or other action involving these records has been
started before the end of the three-year period, the records should be kept until completion of the action. These
records should be easily located and should be properly protected against fire or other damage. Failure to
maintain adequate records to document award expenditures may result in a requirement to repay all federal funds
that cannot be supported with appropriate records.

55

What if we have more than one award?
If your agency has more than one COPS Office award or an award from another federal agency, funds received
under one project may not be used to support another project without specific written authorization from the
COPS Office, or in the case of an award from another agency, from both awarding agencies. Your accounting
systems and financial records must reflect expenditures for each project separately.

Who may access our records?
Authorized federal representatives, including representatives from the US Department of Justice, the Comptroller
General of the United States, the COPS Office, and any entity designated by the COPS Office may access these
records for the purposes of conducting audits, site visits, or other examinations.

56

VI. Federal Audit Requirements
In addition to oversight by the COPS Office, your award may be subject to an audit by independent examiners. The
two primary types of audit are Single Audit Act (SAA) audits and US Department of Justice, Office of the Inspector
General (OIG) audits.

Single Audit Act (SAA) requirements
What are the regulations governing SAA requirements?
The Single Audit Act (SAA) of 1984 established uniform guidelines for state and local governments receiving federal
financial assistance. The 1984 Act was amended in July 1996, was revised on June 27, 2003 and again on June 26,
2007, and is effective for fiscal years after December 31, 2003, to reflect revised audit criteria and reporting
requirements. The Office of Management and Budget (OMB) issued final guidance for 2 C.F.R. Part 200—Uniform
Administrative Requirements, Cost Principles and Audit Requirements for Federal Awards (Uniform Guidance) on
December 26, 2013. This guidance applies to all federal awards or funding increments awarded on or after
December 26, 2014, and provides additional guidelines regarding the implementation of SAA requirements. 2
C.F.R. Part 200, Subpart F – Audit Requirements, available at www.ecfr.gov/cgi-bin/text-

idx?tpl=/ecfrbrowse/Title02/2cfr200_main_02.tpl, establishes the requirements for organizational audits
that apply to COPS Office award recipients. Recipients must arrange for the required organization-wide (not
award-by-award) audit in accordance with the requirements of Subpart F.

Who must have an SAA audit?
A recipient that expends $750,000 or more during the recipient's fiscal year in federal awards must have a single
audit conducted in accordance with 2 C.F.R. § 200.514 (Scope of audit) except when it elects to have a programspecific audit conducted in accordance with 2 C.F.R. § 200.501(c). An auditee may be a recipient, a subrecipient, or
a vendor.
SAA audits are conducted annually unless a state or local government is required by constitution or statute, in
effect on January 1, 1987, to undergo audits less frequently than annually. The primary objective of an SAA audit is
to express opinions on the recipient’s financial statements, internal controls, major and nonmajor award
programs, and compliance with government laws and regulations. Single Audits may also address specific
compliance issues with respect to COPS Office award requirements.
In cases of continued inability or unwillingness to have an audit conducted in accordance with this part, federal
agencies and pass-through entities must take appropriate action as provided in §200.338 Remedies for
noncompliance. See 2 C.F.R. § 200.505.
These sanctions under 2 C.F.R. § 200.338 could include the following:
• Temporarily withholding cash payments pending correction of the deficiency by the nonfederal entity or
more severe enforcement action by the federal awarding agency or pass-through entity.
• Disallowing (that is, denying both use of funds and any applicable matching credit for) all or part of the cost of
the activity or action not in compliance.
• Wholly or partly suspending or terminating the federal award.
57

• Initiating suspension or debarment proceedings as authorized under 2 C.F.R. part 180 and federal awarding
agency regulations (or in the case of a pass-through entity, recommending such a proceeding be initiated by a
federal awarding agency).
• Withholding further federal awards for the project or program.
• Taking other remedies that may be legally available.
Your SAA reports should not be sent to the COPS Office.
If the US Department of Justice is your cognizant federal agency (see the Glossary of Terms in the appendices),
they should be sent to the Federal Audit Clearinghouse at:
Federal Audit Clearinghouse
Bureau of Census
1201 East 10th Street
Jeffersonville, IN 47132
The US Department of Justice, Office of Justice Programs (OJP) serves as the liaison between recipients and
auditors in the conduct of resolving and closing SAA audits. Questions and comments regarding SAA audits may be
directed to the COPS Office Response Center at 800-421-6770.

Office of Inspector General (OIG) recipient audits
What is the role of the OIG for award audits?
The OIG is a separate component of the US Department of Justice and is independent of the COPS Office. The
primary objective of OIG recipient audits is to assess compliance with award terms and conditions. OIG audits are
designed to prevent fraud, waste, and abuse of federal funds. The OIG audit process promotes efficiency and
effectiveness in the administration and implementation of awards by evaluating compliance with the terms and
conditions of awards.

How are COPS Office awards selected for an OIG audit?
The OIG randomly selects awards to be audited or may conduct a COPS Office recipient audit in response to a
referral that the OIG believes warrants further evaluation. The OIG also surveys DOJ award-making agencies on an
annual basis to solicit input on suggested audit areas for the upcoming fiscal year. In most instances, however, the
OIG generally selects awards to be audited based on a number of factors, including the geographical distribution of
awards funded, award amount, population served, award status (active and expired), and type of award (hiring
and nonhiring). As such, the fact that a recipient has been selected for an OIG audit is not necessarily indicative of
a suspected concern or problem area.

58

What are the steps in an OIG audit?
The COPS Office Grant Monitoring Division’s Audit Liaison Section serves as the liaison between recipients and the
OIG’s Audit Division, which conducts the audit. The OIG steps in the audit process will determine the interactions
between the OIG, the recipient, and the COPS Office Grant Monitoring Division’s Audit Liaison Section:
• Call for award data. The OIG requests award documentation from the COPS Office.
• Entrance conference. The OIG schedules to meet with the recipient to gather documentation and conduct
audit.
• Draft audit report. The OIG reviews documentation and presents initial recommendations (findings) to the
recipient and copies the COPS Office. The COPS Office interacts with the recipient to coordinate any
repayments and/or policy or procedure documents to be submitted to the OIG before release of the Final
Audit Report.
• Final audit report. The OIG has completed its direct interaction with the recipient. The COPS Office directs
the recipient to formulate a Corrective Action Plan to address recommendations (findings). As each
recommendation is successfully addressed by the recipient, the COPS Office requests closure on the
recommendation.
• Closing the audit. When all recommendations have been closed, the COPS Office requests closure on the
audit from the OIG and notifies the recipient that the audit is closed.
If you have any questions regarding an OIG audit, please contact the COPS Office Grant Monitoring Division’s Audit
Liaison Section via the COPS Office Response Center at 800-421-6770. Questions and comments regarding the
administration of your COPS Office PASS award, not specifically related to an audit, should be referred to your
COPS Office Program Manager.

Typical Audit Recommendations (“Findings”)
The OIG has typically reported the following audit recommendation pertaining to awards as a result of lack of
proper documentation, poor business practices, or inadequate accounting and record keeping systems:
• Unallowable costs. Recipient incurred costs that were not approved in the original budget or a budget
modification, were in excess of the approved budget, or were charged to the award after the expiration date
and an award extension was not obtained.
• Unsupported costs. Specific award expenditures and reimbursements could not be supported by adequate
documentation (including but not limited to receipts or purchase orders), that may have been allowable
under the program, but for which no prior written approval was obtained from the COPS Office , or award
expenditures were in excess of actual approved award costs.
• Lack of complete/timely programmatic and financial reporting. Recipient failed to submit required
programmatic and financial reports in a timely manner and/or had inadequate record keeping systems.
• Funds to better use. Funds could be used more efficiently based on management actions such as reductions
in outlays; deobligation of funds; withdrawal; costs not incurred by implementing recommended
improvements; and other identified savings.
• Questioned costs. Costs that are questioned by the auditor because of an audit finding which resulted from a
violation or possible violation of a provision of law, regulation, award terms and conditions, or other
document governing the use of federal funds; or because costs incurred appear unreasonable and do not
reflect the actions a prudent person would take under the same circumstances; or because costs at the time
of the audit are not supported by adequate documentation.
59

• Policy and procedure. Weaknesses are identified in a recipient’s accounting practices, fiscal stewardship,
accuracy of data used in the development of the award applications, and/or inventory controls that led to the
recommendation cited in the audit. The recipient is required to develop or revise policies and/or procedures
consistent with their existing practices and submit to the COPS Office to forward to the OIG to close the
recommendation.
After the final OIG audit report has been issued, the COPS Office Grant Monitoring Division’s Audit Liaison Section
will continue working as the liaison between your agency and the OIG to obtain closure on any audit findings. The
COPS Office will issue a closure letter once all audit recommendations have been closed by the OIG. You must keep
all documentation related to the audit for a period of three years following the audit’s closure.

60

VII. Reports Requirement
As a PASS award recipient, your agency will be required to submit quarterly Federal Financial Reports as well as
quarterly Programmatic Progress Reports. Awarded agencies should be prepared to track and report PASS award
funding separately from other funding sources (including other COPS Office and federal awards) to ensure accurate
financial and programmatic reporting on a timely basis. Your agency should ensure that you have financial internal
controls in place to monitor the use of PASS funding and ensure that its use is consistent with the award terms and
conditions. Good stewardship in this area includes written accounting practices, and use of an accounting system
that tracks all award drawdowns and expenditures, and the ability to track when PASS award-funded positions are
filled or approved purchases are made. Failure to submit complete reports or submit them in a timely manner may
result in the suspension and possible termination of your agency’s COPS Office award funding or other remedial
actions.

Federal Financial Reports
Your agency is required to submit a quarterly Federal Financial Report (FFR) using Standard Form 425 (SF-425)
within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the end of the
award period. This report reflects the actual cumulative federal expenditures incurred during the funding period
and the remaining unobligated balance of federal funds. Under federal regulations, your agency is not permitted to
draw down federal funding for costs incurred after the official award end date; however, you will have a 90-day
grace period after the award end date during which you can draw down funds for eligible expenditures incurred
before the award end date.

How do we file Federal Financial Reports?
All COPS Office award recipients are required to submit quarterly Federal Financial Reports using the SF-425.
Recipients are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office Agency Portal
website at https://portal.cops.usdoj.gov to log in; once you are logged in, select “Applications” from the agency
portal menu, click on the “SF-425” icon, and follow the instructions to complete and submit your reports. The
online SF-425 requires the same reporting information as the paper version. The use of this online application
enables authorized users to view past reports and allows them to file or amend the SF-425 for the current quarter.

When are Federal Financial Reports due?
SF-425s for COPS Office awards must be submitted every quarter and no later than 30 days after the last day of
each reporting quarter, as detailed in table 1:
Table 1. Due dates of SF-425 by quarter
SF-425 due date
April 30
July 30
October 30
January 30

Reporting quarter
January 1–March 31
April 1–June 30
July 1–September 30
October 1–December 31

61

For your initial SF-425 submission, determine when the most recent SF-425 reporting quarter ended and complete
an SF-425 to cover the period from the award start date of your award to the end of that period. You are required
to submit an SF-425 even if you have not spent any money or incurred any costs during a reporting period. The
due dates for online filing of SF-425s are the same as for the submission of paper copies.
Example:
If your award start date is 02-01-17 and the current date is 04-15-17, then your first SF-425 will be due no later
than 04-30-17 and will cover the period 02-01-17 (award start date) through 03-31-17 (end of the most recent
reporting quarter). This SF-425 must be on file with the COPS Office so that you can successfully complete a
drawdown of funds through GPRS.
Award recipients who do not submit an SF-425 report by the due date each quarter will be unable to draw down
funds. The payment system contains a function which checks for SF-425 delinquency and will reject a drawdown
attempt if the SF-425 is not current. Subsequent outreach through e-mail, fax, or hard copy reminders may be sent
to the recipient if the SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to www.cops.usdoj.gov or contact the COPS
Office Response Center by phone at 800-421-6770 or by e-mail at AskCopsRC@usdoj.gov.
For assistance in completing the SF-425, contact the COPS Office Response Center at 800-421-6770 or by e-mail at
AskCopsRC@usdoj.gov or review the “Helpful Hints Guide for Completing the Federal Financial Report (SF-425)” at
www.cops.usdoj.gov/pdf/SF-425_Helpful_Hints_Guide_5.9.13.pdf.

How will award funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of Justice
Programs monitor the financial aspects of your agency’s award through financial reports, on-site visits, officebased award reviews, meetings, telephone contacts, reports, audits, reviews of award change requests, and
special request submissions.

Program Progress Reports
Quarterly Program Progress Reports and a Final Program Progress (Closeout) Report are required to be submitted
directly to the COPS Office through the “Account Access” tab of the COPS Office website at
https://portal.cops.usdoj.gov.

How do we file a Program Progress Report?
Please access the COPS Office website at https://portal.cops.usdoj.gov and click on the “Account Access” tab at
the top-right hand side of the page. Once you are logged in, select “Applications” from the agency portal menu,
click on the “Progress Report” icon, and follow the instructions to complete your report.

62

How do we obtain online access to complete the Program Progress Report?
If you do not have login access, you should contact your agency portal administrator to set up an account for you.
If you have a registered account but do not remember your password, you may reset your password by going to
the agency portal homepage at https://portal.cops.usdoj.gov and enter your e-mail address, and click on the
“Forgot Password” link. If you do not have your user name or password, please contact the COPS Office Response
Center by phone at 800-421-6770 (from Monday through Friday between 9:00 AM and 5:00 PM Eastern time) or
by e-mail at AskCopsRC@usdoj.gov.

Do we need to request a Program Progress Report?
No. The COPS Office will notify your agency directly when the report is due. A notification for submitting your
quarterly Program Progress Report will be sent electronically in January, April, July, and October covering activities
for the preceding calendar quarter. Notification for submitting your Final Program Progress (Closeout) Report will
be sent to your agency in the month following your award end date.

When are Program Progress Reports due?
Program Progress Reports for COPS Office awards must be submitted every quarter and no later than 30 days after
the last day of each reporting quarter, as detailed in table 2:
Table 2. Due dates of Program Progress Reports by quarter
Reporting quarter

Program Progress Report due date

January 31–March 31

April 30

April 1–June 30

July 30

July 1–September 30

October 30

October 1–December 31

January 30

What kind of information will these reports require?
These reports will request information about the status of your award in terms of purchasing equipment, hiring
personnel, delivering services, and progress in meeting milestones identified in the cooperative agreement, as well
as general information about your agency.

What if we make a mistake or need to modify the report after it is submitted?
Recipients may need to make a change or may be asked by a subsequent COPS Office reviewer to make a
correction to a submission. The recipient can update the submission by logging on to the COPS Office website or by
calling the COPS Office Progress Report Team at 800-659-7379.

63

Will the data that we submit be publicly available?
Program Progress Reports submitted to the COPS Office may be reported publicly in response to a Freedom of
Information Act (FOIA) request.
If your agency has any questions regarding the submission of these required reports, please call the COPS Office
Progress Report Team at 800-659-7379.

Contact points to obtain technical assistance and report violations
Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a manner
inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the purposes of this award
may be reported to the US Department of Justice. Furthermore, the COPS Office welcomes the opportunity to
provide assistance regarding the implementation of award provisions to help ensure that federal award funds are
spent responsibly. As such, the following contacts are provided to address noncompliance and technical assistance
issues:
• If you suspect violations of a criminal nature, please contact the US Department of Justice, Office of the
Inspector General (OIG) at www.oig.justice.gov/hotline, OIG.hotline@usdoj.gov, or 800-869-4499.
• If you suspect award violations (not criminal in nature) related to the award conditions listed in this manual,
please contact the COPS Office Grant Monitoring Division at 202-514-9202.
• If you have any questions or need assistance regarding your award, please contact your COPS Office Program
Manager via the COPS Office Response Center at 800-421-6770.

64

VIII. When the Award Period Has Ended
At the end of your agency’s PASS award period, the COPS Office is responsible for the closeout of your award. As
part of this process, the COPS Office requires documentation demonstrating that your agency has met all of the
programmatic and financial requirements of the award.
After the end of the award period, your agency will be asked to submit a Final Federal Financial Report (SF-425)
and any applicable final programmatic progress reports.

Final Federal Financial Report (SF-425)
The final Federal Financial Report (SF-425) for your award is due to the COPS Office no later than 90 days after the
end date of the award period. The final report should reflect the total amount of allowable federal expenditures
that were incurred during the life of the award, as well as the amount of unobligated funds remaining, if any. The
federal funds expended should reflect only the actual allowable costs incurred relative to the specific program
requirements for that award. In addition, once you have completed your final drawdown, this report should
reconcile with the total amount of federal funds drawn down by your agency. The final SF-425 should also include
the required minimum total amount of local (recipient) cash match contributed, if applicable.

When should all of the award monies be spent?
Award funds reflecting allowable project costs must be obligated before the end of the award period. Obligated
funds cover monies spent and expenses for all approved items in the FCM that your agency has incurred but not
yet paid. Your agency has up to 90 days after the end of the award period to request reimbursement for eligible
funds obligated.
Please be advised that 2 C.F.R. § 200.343(a) requires recipients to submit final SF-425s and 2 C.F.R. § 200.343(b)
requires recipients to draw down the final reimbursement for expended funds within 90 days after the expiration of
the award. In addition, be advised that failure to complete the drawdown of funds within the 90-day period
following award expiration will result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have unobligated and unspent award funds remaining in your account following
the award period due to an overestimate of item costs during the application period. Your agency should review its
records carefully to ensure that it draws down and expends only the amount required for actual costs incurred
during the award period. Any remaining unobligated or unspent funds should remain in your account, and will be
deobligated during the closeout process.

Final Program Progress (Closeout) Report
After your award period has ended, your agency may be sent a final progress or closeout report from the COPS
Office and asked to complete it. This report will serve as your agency’s final programmatic report on the award,
and the information your agency provides in this report will be used to make a final assessment of your award
progress.

65

Equipment disposition
Each recipient must use any equipment funded through a COPS Office award for approved award-related purposes
and must retain the equipment for the life of the award. After the conclusion of the award period, property
records must be maintained by the recipient. The records should include a description of the property; a serial
number or other identification number; the source of the property; the name of the person or entity that holds the
title; the acquisition date and cost of the property; the percentage of federal participation in the cost of the
property; the location, use, and condition of the property; and any ultimate disposition data, including the date of
disposal and sale price of the property. A control system must be developed to ensure adequate safeguards to
prevent loss, damage, or theft of the property.
When the award has expired and original or replacement equipment obtained under the award is no longer
needed for the original project or for other activities currently or previously supported by a federal agency,
disposition of the equipment shall be made as follows:
Items of equipment with a current per-unit fair market value of $5,000 or less may be retained, sold, or otherwise
disposed of with no further obligation to the awarding agency.
Items of equipment with a current per-unit fair market value in excess of $5,000 may be retained or sold and the
awarding agency is entitled to an amount calculated by multiplying the current market value or proceeds from sale
by the awarding agency’s federal share in the cost of the original purchase.
For more information, please see 2 C.F.R. § 200.313.

66

IX. Conclusion
We hope that this manual has assisted you and your agency with your award questions. We welcome and
encourage any comments you have regarding the COPS Office PASS Program and the materials we have developed
for its administration. If you have specific comments regarding this manual or have any questions about your
award, please call your COPS Office Program Manager or the COPS Office Response Center at 800-421-6770.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the COPS
Office encourages recipients of US Department of Justice funds to adopt and enforce policies that ban text
messaging while driving and to establish workplace safety policies to decrease crashes caused by distracted
drivers.

67

Appendices
Appendix A. List of source documents
A. Primary Sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C. § 3796dd et seq.

B. Secondary Sources
Code of Federal Regulations (CFR)/Office of Management and Budget (OMB):
2 C.F.R. Part 200 (Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal
Awards) as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101
4 C.F.R. Parts 101-105, U.S. Department of Justice/Government Accountability Office, “Joint Federal Claims
Collections Standards”
5 C.F.R. Part 1320, “Controlling Paperwork Burdens on the Public”
5 C.F.R. Part 151, “Political Activity of State and Local Officers or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part83, “Government-Wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “New Restrictions on Lobbying”
31 C.F.R. Part 205, ”Rules and Procedures for Efficient Federal-State Funds Transfers”
OMB Circular A-129, ”Policies for Federal Credit Programs and Non-Tax Receivables”
48 C.F.R. Part 31 (Federal Acquisition Regulation), ”Contract Cost Principles and Procedures”

Executive Orders:
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30, “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”

68

Appendix B. Assurances and Certifications
Assurances
Several provisions of federal law and policy apply to all award programs. The Office of Community Oriented
Policing Services (“COPS Office”) needs to secure your assurance that the applicant will comply with these
provisions. If you would like further information about any of these assurances, please contact your state’s COPS
Office Grant Program Specialist at 800-421-6770.
By signing this form, the applicant assures that it will comply with all legal and administrative requirements that
govern the applicant for acceptance and use of federal award funds. In particular, the applicant assures us of the
following:
1.

2.

3.
4.

5.
6.

7.

8.

It has been legally and officially authorized by the appropriate governing body (for example, mayor or city
council) to apply for this award and that the persons signing the application and these assurances on its behalf
are authorized to do so and to act on its behalf with respect to any issues that may arise during processing of
this application.
It will comply with the provisions of federal law, which limit certain political activities of employees whose
principal employment is in connection with an activity financed in whole or in part with this award. These
restrictions are set forth in 5 U.S.C. § 1501 et seq.
It will comply with the minimum wage and maximum hours provisions of the Fair Labor Standards Act (29
U.S.C. § 201 et seq.), if applicable.
It will establish safeguards, if it has not done so already, to prohibit employees from using their positions for a
purpose that is, or gives the appearance of being motivated by a desire for private gain for themselves or
others, particularly those with whom they have family, business or other ties. In addition, it will disclose (in
writing) to the COPS Office any potential conflict of interest arising during the course of performance of the
award and also will require such written disclosures by any subrecipients.
As required by 42 U.S.C. § 3796dd-6, it will give the U.S. Department of Justice or the Comptroller General
access to and the right to examine records and documents related to the award.
It will comply with all requirements imposed by the U.S. Department of Justice as a condition or administrative
requirement of the award, including but not limited to: the requirements of 2 C.F.R. Part 200 (Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the
U.S. Department of Justice in 2 C.F.R. § 2800.101 ; 48 C.F.R. Part 31 (FAR Part 31) (Contract Cost Principles and
Procedures); the applicable provisions of the Omnibus Crime Control and Safe Streets Act of 1968, as
amended; 28 C.F.R. Part 38 (Partnerships With Faith-Based and Other Neighborhood Organizations); the
applicable COPS Office application guide; the applicable COPS Office award owner’s manual; and with all other
applicable program requirements, laws, orders, or regulations.
As required by 42 U.S.C. § 3796dd-1(c) (11), it will, to the extent practicable and consistent with applicable
law, seek, recruit and hire qualified members of racial and ethnic minority groups and qualified women in
order to further effective law enforcement by increasing their ranks within the sworn positions in the agency.
It will not (and will require any subrecipient, contractors, successors, transferees, and assignees not to), on the
grounds of race, color, religion, national origin, sex, or disability unlawfully exclude any person from
participation in, deny the benefits of, or employment to any person, or subject any person to discrimination in
connection with any programs or activities funded in whole or in part with federal funds. It will also not
discriminate in the delivery of benefits or services based on age. These civil rights requirements are found in
69

the non-discrimination provisions of Title VI of the Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d);
the Omnibus Crime Control and Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Section 504 of the
Rehabilitation Act of 1973, as amended (29 U.S.C. § 794); the Age Discrimination Act of 1975, as amended (42
U.S.C. § 6101); Title IX of the Education Amendments of 1972, as amended (20 U.S.C. § 1681); and the
corresponding U.S. Department of Justice regulations implementing those statutes at 28 C.F.R. Part 42
(subparts C, D, E, G, and I). It will also comply with Executive Order 13279, as amended by Executive Order
13559, and the implementing regulations at 28 C.F.R Part 38, Partnerships With Faith-Based and Other
Neighborhood Organizations, which requires equal treatment of religious organizations in the funding process
and prohibits religious discrimination against beneficiaries.
A. In the event that any court or administrative agency makes a finding of discrimination on grounds of race,
color, religion, national origin, or sex against the applicant after a due process hearing, it agrees to
forward a copy of the finding to the Office for Civil Rights, Office of Justice Programs, 810 7th Street, NW,
Washington, D.C. 20531.
B. If your organization is a government agency or private business and has received a single award for
$25,000 or more and has fifty or more employees (counting both full- and part-time employees but
excluding political appointees), then it has to prepare a Utilization Report and submit it to the Office for
Civil Rights (OCR) within 120 days from the date of the award. Although the OCR has discretion to review
all submitted Utilization Reports, it will review the Utilization Reports from recipients that receive an
award of $500,000 or more.
To begin developing a Utilization Report, please consult the OCR's website at
https://www.ojp.usdoj.gov/about/ocr/eeop.htm and click EEOP Reporting Tool Login. Additional assistance can
be found online at the bottom of the same webpage by clicking the EEO Reporting Tool Job Aid and Frequently
Asked Questions.
If your organization has less than fifty employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, then it is exempt from the EEOP
requirement. To claim the exemption, however, your organization must certify that it is exempt by logging into the
EEO Reporting Tool on the OCR website at https://www.ojp.usdoj.gov/about/ocr/eeop.htm, providing the
contact and organizational profile information, and then submitting a Certificate of Exemption.
If you have further questions regarding the EEOP requirements, you may contact an EEOP specialist at the OCR by
telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at EEOPforms@usdoj.gov.
9.

Pursuant to U.S. Department of Justice guidelines (June 18, 2002 Federal Register, Volume 67, Number 117,
pages 41455-41472), under Title VI of the Civil Rights Act of 1964, it will ensure meaningful access to its
programs and activities by persons with limited English proficiency.
10. It will ensure that any facilities under its ownership, lease or supervision which shall be utilized in the
accomplishment of the project are not listed on the Environmental Protection Agency’ (EPA) list of Violating
Facilities and that it will notify us if advised by the EPA that a facility to be used in this grant is under
consideration for such listing by the EPA.
11. If the applicant’s state has established a review and comment procedure under Executive Order 12372 and
has selected this program for review, it has made this application available for review by the state Single Point
of Contact.
12. It will submit all surveys, interview protocols, and other information collections to the COPS Office for
submission to the Office of Management and Budget for clearance under the Paperwork Reduction Act of
1995 if required.
70

13. It will comply with the Human Subjects Research Risk Protections requirements of 28 C.F.R. Part 46 if any part
of the funded project contains non-exempt research or statistical activities which involve human subjects and
also with 28 C.F.R. Part 22, requiring the safeguarding of individually identifiable information collected from
research participants.
14. Pursuant to Executive Order 13043, it will enforce on-the-job seat belt policies and programs for employees
when operating agency-owned - or - rented or personally-owned vehicles.
15. As required by 42 U.S.C. § 3796dd-3(a), it will not use COPS Office funds to supplant (replace) state, local, or
Bureau of Indian Affairs funds that otherwise would be made available for the purposes of this award, as
applicable.
16. If the award contains a retention requirement, it will retain the increased officer staffing level or the increased
officer redeployment level, as applicable, with state or local funds for a minimum of 12 months following
expiration of the award period.
17. It will not use any federal funding directly or indirectly to influence in any manner a Member of Congress, a
jurisdiction, or an official of any government, to favor, adopt, or oppose, by vote or otherwise, any legislation,
law ratification, policy or appropriation whether before or after the introduction of any bill, measure, or
resolution proposing such legislation, law, ratification, policy or appropriation as set forth in the Anti- Lobby
Act, 18 U.S.C. § 1913.
18. In the event that a portion of award reimbursements are seized to pay off delinquent federal debts through
the Treasury Offset Program or other debt collection process, it agrees to increase the nonfederal share (or, if
the award does not contain a cost sharing requirement, contribute a nonfederal share) equal to the amount
seized in order to fully implement the award project.
False statements or claims made in connection with COPS Office award may result in fines, imprisonment,
debarment from participating in federal awards or contracts, and/or any other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the recipient of its obligations under this award.

Signature of Law Enforcement Executive/Agency Executive

Date

(For your electronic signature, please type in your name)

Signature of Government Executive/Financial Official

Date

(For your electronic signature, please type in your name)

71

Certifications
Regarding Lobbying; Debarment, Suspension and Other Responsibility Matters; Federal Taxes
and Assessments; Drug-Free Workplace Requirements; and Coordination with Affected
Agencies.
Although the U.S. Department of Justice has made every effort to simplify the application process, other provisions
of federal law require us to seek your agency’s certification regarding certain matters. Applicants should carefully
review the statutes and regulations cited below and the instructions for certification to understand the
requirements and whether they apply to a particular applicant. Signing this form complies with the certification
and notice requirements under 28 C.F.R. Part 69 “New Restrictions on Lobbying”; 2 C.F.R. Part 2867
“Nonprocurement Debarment and Suspension”; 2 C.F.R. Part 200 “Uniform Administrative Requirements, Cost
Principles, and Audit Requirements for Federal Awards”; the general provisions in the applicable Appropriations
Act; 28 C.F.R. Part 83 “Government-Wide Requirements for Drug-Free Workplace (Grants)”; and the Public Safety
Partnership and Community Policing Act of 1994. The certifications shall be treated as a material representation of
fact upon which reliance will be placed when the U.S. Department of Justice determines to make the covered
award.
1.

Lobbying
As required by 31 U.S.C. § 1352, implemented at 28 C.F.R. Part 69, for persons entering into a grant or
cooperative agreement over $100,000, and 2 C.F.R. § 200.450 as adopted by the U.S. Department of Justice in
2 C.F.R. § 2800.101, the applicant certifies to the following:
A. No federal appropriated funds have been paid or will be paid, by or on behalf of the undersigned, to any
person for influencing or attempting to influence an officer or employee of any agency, a member of
Congress, an officer or employee of Congress, or an employee of a member of Congress in connection
with the making of any federal grant; the entering into of any cooperative agreement; or the extension,
continuation, renewal, amendment or modification of any federal grant or cooperative agreement.
B. If any funds other than federal appropriated funds have been paid or will be paid to any person for
influencing or attempting to influence an officer or employee of any agency, a member of Congress, an
officer or employee of Congress, or an employee of a member of Congress in connection with this federal
grant or cooperative agreement, the undersigned shall complete and submit Standard Form - LLL,
“Disclosure of Lobbying Activities,” in accordance with its instructions.
C. If applicant is a nonprofit organization or an institution of higher education, it will comply with the
additional lobbying restrictions set forth in 2 C.F.R. § 200.450(c) as adopted by the U.S. Department of
Justice in 2 C.F.R. § 2800.101.
D. The undersigned shall require that the language of this certification be included in the award documents
for all subawards at all tiers (including subgrants, contracts under grants and cooperative agreements, and
subcontracts) and that all subrecipients shall certify and disclose accordingly.

72

2.

3.

4.

Debarment, Suspension and Other Responsibility Matters (Direct Recipient)
Pursuant to Executive Order 12549, Debarment and Suspension, as implemented at 2 C.F.R. Part 2867, for
prospective participants in primary covered transactions, as defined at 2 C.F.R. § 2867.20(a), and other
requirements, the applicant certifies that it and its principals:
A. Are not presently debarred, suspended, proposed for debarment, declared ineligible, sentenced to a
denial of federal benefits by a state or federal court, or voluntarily excluded from covered transactions by
any federal department or agency;
B. Have not within a three-year period preceding this application been convicted of a felony criminal
violation under any federal law, or been convicted or had a civil judgment rendered against them for
commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or
performing a public (federal, state or local) or private agreement or transaction; violation of federal or
state antitrust statutes or commission of embezzlement, theft, forgery, bribery, falsification or destruction
of records, making false statements, tax evasion or receiving stolen property, making false claims, or
obstruction of justice, or commission of any offense indicating a lack of business integrity or business
honesty that seriously and directly affects your present responsibility;
C. Are not presently indicted for or otherwise criminally or civilly charged by a governmental entity (federal,
state or local) with commission of any of the offenses enumerated in paragraph B. of this certification;
and
D. Have not within a three-year period preceding this application had one or more public transactions
(federal, state or local) terminated for cause or default.
Mandatory Disclosure
Pursuant to the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal
Awards, 2 C.F.R. § 200.113 as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101, the applicant
certifies that it:
A. Has not violated any federal criminal law involving fraud, bribery, or gratuity that may potentially affect
the federal award;
B. Shall timely disclose in writing to the federal awarding agency or pass-through entity, as applicable, any
violation of federal criminal law involving fraud, bribery, or gratuity that may potentially affect the federal
award; and
C. Shall require that the language of this certification be included in the award documents for all subawards
(including subgrants and cooperative agreements) and shall require all subrecipients certify and disclose
accordingly.
Federal Taxes and Assessments
A. If applicable, an applicant who receives an award in excess of $5,000,000 certifies that, to the best of its
knowledge and belief, the applicant has filed all federal tax returns required during the three years
preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code
of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid federal tax
assessment for which the liability remains unsatisfied, unless the assessment is the subject of an
installment agreement or offer in compromise that has been approved by the Internal Revenue Service
and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial
proceeding.
B. The applicant certifies that it does not have any unpaid federal tax liability that has been assessed, for
which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being
paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax
liability.

73

5.

Drug-Free Workplace
As required by the Drug-Free Workplace Act of 1988 (41 U.S.C. § 8103), implemented at 28 C.F.R. Part 83, for
recipients other than individuals as defined at 28 C.F.R. § 83.660 –
A. The applicant certifies that it will, or will continue to, provide a drug- free workplace by doing the
following:
(i) Publishing a statement notifying employees that the unlawful manufacture, distribution, dispensing,
possession or use of a controlled substance is prohibited in the grantee’s workplace and specifying
the actions that will be taken against employees for violation of such prohibition;
(ii) Establishing an on-going drug-free awareness program to inform employees about –
(a) the dangers of drug abuse in the workplace;
(b) the grantee’s policy of maintaining a drug-free workplace;
(c) any available drug counseling, rehabilitation and employee assistance programs; and
(d) the penalties that may be imposed upon employees for drug-abuse violations occurring in the
workplace;
(iii) Making it a requirement that each employee to be engaged in the performance of the grant be given
a copy of the statement required by paragraph (i);
(iv) Notifying the employee in the statement required by paragraph (i) that, as a condition of
employment under the grant, the employee will –
(a) abide by the terms of the statement; and
(b) notify the employer in writing of his or her conviction for a violation of a criminal drug statute
occurring in the workplace no later than five calendar days after such conviction;
(v) Notifying the agency in writing within 10 calendar days after receiving notice under subparagraph
(iv)(b) from an employee or otherwise receiving actual notice of such conviction. Employers of
convicted employees must provide notice, including position title, to: COPS Office, 145 N Street, NE,
Washington, D.C. 20530. Notice shall include the identification number(s) of each affected grant;
(vi) Taking one of the following actions within 30 calendar days of receiving notice under subparagraph
(iv)(b) with respect to any employee who is so convicted –
(a) Taking appropriate personnel action against such an employee, up to and including termination,
consistent with the requirements of the Rehabilitation Act of 1973, as amended; or
(b) Requiring such employee to participate satisfactorily in a drug abuse assistance or rehabilitation
program approved for such purposes by a federal, state or local health, law enforcement or other
appropriate agency;
(vii) Making a good faith effort to continue to maintain a drug-free workplace through implementation of
paragraphs (i), (ii), (iii), (iv), (v), and (vi).
B. The applicant further certifies that it will identify all known workplaces under each COPS Office award,
keep the identification documents on file, and make them available for inspection upon request by the
U.S. Department of Justice officials or their designated representatives.

74

6.

Coordination
As required by 42 U.S.C. § 3796dd-1(c)(5) of the Public Safety Partnership and Community Policing Act of 1994,
applicants must certify that there has been appropriate coordination with all agencies that may be affected by
the applicant’s grant proposal if approved. Affected agencies may include, among others, the Office of the
United States Attorney, state or local prosecutors, or correctional agencies. The applicant certifies that there
has been appropriate coordination with all affected agencies.

 Where the applicant is unable to certify to any of the statements in this Certifications form, he or she shall attach
an explanation to this application regarding the particular statement that cannot be certified. Please check the box
if an explanation is attached to this application. Please note that the applicant is still required to sign the
Certifications form to certify to all the other applicable statements.
False statements or claims made in connection with COPS Office awards may result in fines, imprisonment,
debarment from participating in federal awards or contracts, and/or any other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the recipient entity of its obligations under this award.

Signature of Law Enforcement Executive/Agency Executive

Date

(For your electronic signature, please type in your name)

Signature of Government Executive/Financial Official

Date

(For your electronic signature, please type in your name)

75

Appendix C. Community policing defined
Community policing is a philosophy that promotes organizational strategies that support the systematic use of
partnerships and problem-solving techniques, to proactively address the immediate conditions that give rise to
public safety issues such as crime, social disorder, and fear of crime.
Community policing is composed of three key components:
1.
2.
3.

Community partnerships
Organizational transformation
Problem solving

Community partnerships
Community partnerships are collaborative partnerships between law enforcement agencies and the individuals
and organizations they serve to develop solutions to problems and increase trust in police.
Community policing, recognizing that police rarely can solve public safety problems alone, encourages interactive
partnerships with relevant stakeholders. The range of potential partners is large, and these partnerships can be
used to accomplish the two interrelated goals of developing solutions to problems through collaborative problem
solving and improving public trust. The public should play a role in prioritizing and addressing public safety
problems.

Other government agencies
Law enforcement organizations can partner with a number of other government agencies to identify community
concerns and offer alternative solutions. Examples of agencies include legislative bodies, prosecutors, probation
and parole departments, public works departments, neighboring law enforcement agencies, health and human
services departments, child support services, ordinance enforcement, and schools.

Community members or groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists, formal and
informal community leaders, residents, visitors and tourists, and commuters—are a valuable resource for
identifying community concerns. These factions of the community can be engaged in achieving specific goals at
town hall meetings, neighborhood association meetings, decentralized offices or storefronts in the community,
and team beat assignments.

Nonprofits or service providers
Advocacy and community-based organizations that provide services to the community and advocate on its behalf
can be powerful partners. These groups often work with or are composed of individuals who share common
interests and can include such entities as victims groups, service clubs, support groups, issue groups, advocacy
groups, community development corporations, and the faith community.

76

Institutions of Higher Education
Institutions of higher education create communities of students, professors, and personnel that are important
stakeholders. The institutions can also provide resources to law enforcement agencies by assisting with
communication strategies, facilitation of community meetings, data analysis, and research.

Private businesses
For-profit businesses also have a great stake in the health of the community and can be key partners because they
often bring considerable resources to bear in addressing problems of mutual concern. Businesses can help identify
problems and provide resources for responses, often including their own security technology and community
outreach. The local chamber of commerce and visitor centers can also assist in disseminating information about
police and business partnerships and initiatives, and crime prevention practices.

Media
The media represent a powerful mechanism by which to communicate with the community. They can assist with
publicizing community concerns and available solutions, such as services from government or community agencies
or new laws or codes that will be enforced. In addition, the media can have a significant impact on public
perceptions of the police, crime problems, and fear of crime.

Organizational transformation
Organizational transformation is the alignment of organizational management, structure, personnel, and
information systems to support community partnerships and proactive problem-solving.
The community policing philosophy focuses on the way that departments are organized and managed and how the
infrastructure can be changed to support the philosophical shift behind community policing. It encourages the
application of modern management practices to increase efficiency and effectiveness. Community policing
emphasizes changes in organizational structures to institutionalize its adoption and infuse it throughout the entire
department, including the way it is managed and organized, its personnel, and its technology.

Agency management
Under the community policing model, police management infuses community policing ideals throughout the
agency by making a number of critical changes in climate and culture, leadership, formal labor relations,
decentralized decision making and accountability, strategic planning, policing and procedures, organizational
evaluations, and increased transparency.
Climate and culture
Changing the climate and culture means supporting a proactive orientation that values systematic problem solving
and partnerships. Formal organizational changes should support the informal networks and communication that
take place within agencies to support this orientation.

77

Leadership
Leaders serve as role models for taking risks and building collaborative relationships to implement community
policing, and they use their position to influence and educate others about it. Leaders, therefore, must constantly
emphasize and reinforce community policing’s vision, values, and mission within their organization and support
and articulate a commitment to community policing as the predominant way of doing business.
Labor relations
If community policing is going to be effective, police unions and similar forms of organized labor must be a part of
the process and function as partners in the adoption of the community policing philosophy. Including labor groups
in agency changes can ensure support for the changes that are imperative to community policing implementation.
Decision making
Community policing calls for decentralization both in command structure and decision making. Decentralized
decision making allows front-line officers to take responsibility for their role in community policing. When an
officer is able to create solutions to problems and take risks, he or she ultimately feels accountable for those
solutions and assumes a greater responsibility for the well-being of the community. Decentralized decision making
involves flattening the hierarchy of the agency, increasing tolerance for risk taking in problem-solving efforts, and
allowing officers discretion in handling calls. In addition, providing sufficient authority to coordinate various
resources to attack a problem and allowing officers the autonomy to establish relationships with the community
will help define problems and develop possible solutions.
Strategic planning
The department should have a written statement reflecting a department-wide commitment to community
policing and a plan that matches operational needs to available resources and expertise. If a strategic plan is to
have value, the members of the organization should be well-versed in it and be able to give examples of their
efforts that support the plan. Components such as the organization’s mission and values statement should be
simple and communicated widely.
Policies
Community policing affects the nature and development of department policies and procedures to ensure that
community policing principles and practices have an effect on activities on the street. Problem solving and
partnerships, therefore, should become institutionalized in policies, along with corresponding sets of procedures,
where appropriate.
Organizational evaluations
In addition to the typical measures of police performance (arrests, response times, tickets issued, and crime rates)
community policing calls for a broadening of police outcome measures to include such things as greater
community satisfaction, less fear of crime, the alleviation of problems, and improvement in quality of life.
Community policing calls for a more sophisticated approach to evaluation—one that looks at not only how
outcomes are measured, but also at how feedback information is used.

78

Transparency
Community policing involves decision-making processes that are more open than traditional policing. If the
community is to be a full partner, the department needs mechanisms for readily sharing relevant information on
crime and social disorder problems and police operations with the community.
Organizational structure
It is important that the organizational structure of the agency ensure that local patrol officers have decisionmaking authority and are accountable for their actions. This can be achieved through long-term assignments, the
development of officers who are generalists, and using special units appropriately.
Geographic assignment of officers
With community policing, there is a shift to the long-term assignment of officers to specific neighborhoods or
areas. Geographic deployment plans can help enhance customer service and facilitate more contact between
police and the community, thus establishing a strong relationships and mutual accountability. Patrol beat
boundaries should be aligned to neighborhood boundaries to enhance officers’ understanding of communities
within their patrol areas and to build trust within the community. Other community policing partners should
become familiar with both the patrol officers and community policing officers assigned within each patrol beat to
coordinate government and nongovernment community policing activities.
Despecialization
To achieve community policing goals, officers have to be able to handle multiple responsibilities and take a team
approach to collaborative problem solving and partnering with the community. Community policing encourages its
adoption agency-wide, not just by special units, although there may be a need for specialist units that are tasked
with identifying and solving particularly complex problems or managing complex partnerships.
Resources (time, finances, and people)
Agencies have to devote the necessary human and financial resources and the investment of time to support
community policing to ensure that problem-solving efforts are robust and that partnerships are sustained and
effective.

Personnel
The principles of community policing need to be infused throughout the entire personnel system of an agency
including recruitment, hiring, selection, and retention of all law enforcement agency staff, from sworn officers to
civilians and volunteers. Personnel evaluations, supervision, and training must also be aligned with the agencies’
community policing views.
Recruitment, hiring, and selection
Agencies need a systematic means of incorporating community policing elements into their recruitment, selection,
and hiring processes. Job descriptions should recognize community policing and problem-solving responsibilities
and encourage the recruitment of officers who have a spirit of service instead of only a spirit of adventure. A

79

community policing agency must also thoughtfully examine where it looks for recruits, whom it is recruiting and
hiring, and what is being tested. Agencies are also encouraged to seek community involvement in this process
through the identification of competencies and participation in review boards.
Personnel supervision/evaluations
Supervisors must tie performance evaluations to community policing principles and activities that are incorporated
into job descriptions. Performance, reward, and promotional procedures should support sound problem-solving
activities, proactive policing, community collaboration, and community satisfaction with police services.
Training
Training at all levels—academy, field, and in-service—must support community policing principles and tactics. It
also needs to encourage creative thinking, a proactive orientation, communication and analytical skills, and
techniques for dealing with quality-of-life concerns and maintaining order. Officers can be trained to identify and
correct conditions that could lead to crime, raise public awareness, and engage the community in finding solutions
to problems. Field training officers and supervisors need to learn how to encourage problem solving and help
officers learn from other problem-solving initiatives. Until community policing is institutionalized within the
organization, training in its fundamental principles will need to take place regularly.

Information technology systems
Community policing is highly information-intensive, and technology plays a central role in providing ready access to
quality information. Accurate and timely information makes problem-solving efforts more effective and ensures
that officers are informed about the crime and community conditions of their patrol beat. In addition,
technological enhancements can greatly assist with accessing information to provide vital resources, improving
two-way communication with community members, and developing agency accountability systems and
performance outcome measures.
Communication / access to data
Technology provides agencies with an important forum by which to communicate externally with the public and
internally within their organization. To communicate with the public, community policing encourages agencies to
develop two-way communication systems through the internet that allow for online reports; reverse 911; e-mail
alerts; internet social media discussion forums; and feedback on interactive applications (such as surveys and
geographical information), thereby creating open, ongoing dialogues and increasing transparency.
Technology encourages effective internal communication through memoranda, reports, newsletters, e-mail and
enhanced incident reporting, dispatch functions, and communications interoperability with other entities for more
efficient operations. Community policing also encourages the use of technology to develop accountability and
performance measurement systems that are timely and contain accurate metrics and a broad array of measures
and information.
Community policing encourages the use of technology to provide officers with ready access to timely information
on crime and community characteristics within their beats, either through laptop computers in their patrol cars or
through personal data devices. In addition, technology can support crime/problem analysis functions by enabling
agencies to gather more detailed information about offenders, victims, crime locations, and quality-of-life
concerns, and to further enhance analysis.
80

Quality and accuracy of data
Information is only as good as its source; therefore, it is not useful if it is of questionable quality and accuracy.
Community policing encourages agencies to put safeguards in place to ensure that information from various
sources is collected in a systematic fashion and entered into central systems that are linked to one another and
checked for accuracy so that it can be used effectively for strategic planning, problem solving, and performance
measurement.

Problem solving
The process of engaging in the proactive and systematic examination of identified problems to develop and
evaluate effective responses.
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather than
responding to crime only after it occurs, community policing encourages agencies to proactively develop solutions
to the immediate underlying conditions contributing to public safety problems. Problem solving must be infused
into all police operations and guide decision-making efforts. Agencies are encouraged to think innovatively about
their responses and view making arrests as only one of a wide array of potential responses. A major conceptual
vehicle for helping officers to think about problem solving in a structured and disciplined way is the SARA
(scanning, analysis, response, and assessment) problem-solving model.

Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem, determine the
scope of seriousness of the problem, and establish baseline measures. An inclusive list of stakeholders for the
selected problem is typically identified in this phase. A problem can be thought of as two or more incidents similar
in one or more ways and that is of concern to the police and the community. Problems can be a type of behavior, a
place, a person or persons, a special event or time, or a combination of any of these. The police, with input from
the community, should identify and prioritize concerns.

Analysis: Researching what is known about the problem
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an understanding of
the dynamics of the problem, develop an understanding of the limits of current responses, establish correlation,
and develop an understanding of cause and effect. As part of the analysis phase, it is important to find out as much
as possible about each aspect of the crime triangle by asking who?, what?, when?, where?, how?, why?, and why
not? about the victim, offender, and crime location.

Response: Developing solutions to bring about lasting reductions in the number and extent of
problems
The response phase of the SARA model involves developing and implementing strategies to address an identified
problem by searching for strategic responses that are both broad and uninhibited. The response should follow
logically from the knowledge learned during the analysis and should be tailored to the specific problem. The goals
of the response can range from totally eliminating the problem through substantially reducing the problem or
reducing the amount of harm caused by the problem to improving the quality of community cohesion.

81

Assessment: Evaluating the success of the responses
Assessment attempts to determine if the response strategies were successful by understanding if the problem
declined and if the response contributed to the decline. This information not only assists the current effort but also
gathers data that build knowledge for the future. Strategies and programs can be assessed for process, outcomes,
or both. If the responses implemented are not effective, the information gathered during analysis should be
reviewed. New information may have to be collected before new solutions can be developed and tested. The
entire process should be viewed as circular rather than linear, meaning that additional scanning, analysis, or
responses may be required.

Using the crime triangle to focus on immediate conditions (victim/offender/ location)
To understand a problem, many problem solvers have found it useful to visualize links among the victim, offender,
and location (the crime triangle) and those factors that could have an impact on them, for example, capable
guardians for victims (e.g., security guards, teachers, and neighbors), handlers for offenders (e.g., parents, friends,
and probation), and managers for locations (e.g., business merchants, park employees, and motel clerks). Rather
than focusing primarily on addressing the root causes of a problem, the police focus on the factors that are within
their reach, such as limiting criminal opportunities and access to victims, increasing guardianship, and associating
risk with unwanted behavior.
This information is adapted from Community Policing Defined, which can be found at https://ric-zaiinc.com/Publications/cops-p157-pub.pdf.

82

Appendix D. Training and Conference Fact Sheets
If developing or delivering training under this cooperative agreement, the COPS Office Curriculum Standards,
Review, and Approval Process Guides: Online and In-Person and COPS Office and Instructor Quality Assurance
Guide must be followed. This applies to the development and/or delivery of online and in-person courses. Courses
already in existence that are part of this cooperative agreement must also comply with the two aforementioned
guides. A copy of these guides, along with supplemental training resources, will be supplied electronically to you by
the Program Manager and are also located on the COPS Office website for download. All training development
processes and deliverables must be reviewed and approved by the COPS Office prior to public release following
the process indicated in the guides.
•
•
•
•
•
•
•
•
•
•
•

Training Fact Sheet
ADDIE Fact Sheet
In Person Curriculum Standard Guide
Instructor Quality Assurance Guide
Non-TOT Instructor Guide Template
Non-TOT Participant Guide Template
Non-TOT PowerPoint Background
TOT Instructor Guide Template
TOT Participant Guide Template
TOT PowerPoint Background
Section 508 of the Rehabilitation Act of 1973

83

Appendix E. Conference and Event Guidance
Conference and Event Approval, Planning, and Reporting FAQ
Prior Approval
1.

Approximately how long should it take to adequately complete the Conference & Events Submission form?
The amount of time required to adequately complete the Conference & Events Submission Form will vary
depending on the complexity of the proposed event. A small event (in terms of number of attendees, total
cost, etc.) may require only an hour or two to complete the form because the event is basic/routine and data
are not required in all of the available categories. On the other hand, a large event (in terms of number of
attendees, multiple sessions occurring at the same time, etc.) may require several hours or days depending on
the amount of required data (categories) and level of justiﬁcation needed to support the event. Regardless of
the size of any event, the supporting justiﬁcation should be suﬃcient to support the agency’s mission for
conducting the event.

2.

Which types of events do not require prior approval?
Currently there are six types of events that do not require prior approval:
i.
ii.
iii.

iv.

v.
vi.

3.

Conferences held by grant recipients. (Note: Conferences held by cooperative agreement recipients do
require prior approval.)
Law enforcement operational activities, including staging, surveillance, investigation, intelligence, and
undercover activities.
Routine operational meetings (e.g., staﬀ meetings or all-hands meetings) if held in a federal facility, if held
by cooperative agreement recipients in a non-federal facility that does not charge for its use, and if there
are neither costs to the DOJ for logistical conference planning nor government-provided food or
beverages. In all three of these instances, the answer to all the questions on the Prior Approval Not
Required Checklist must be “No.” Site visits are considered routine operational meetings regardless of
location so long as there are no costs to the DOJ for meeting rooms, logistical conference planning, or
food and beverages.
Testing activities where the primary purpose of the event is to evaluate an applicant’s qualiﬁcations to
perform certain duties necessary to his or her job. This includes ﬁrearms and weaponry proﬁciency testing
and certiﬁcations. A majority of the event must be devoted to administering and taking the test. Testing
activities that are incidental to a training course or conference or are given upon its completion do require
prior approval.
Video conferences and webinars where there are neither costs to the DOJ for logistical conference
planning nor government-provided food or beverages.
Technical assistance visits where travel was made by an individual or a small group of project staﬀ
members to provide training or technical assistance to a particular entity; in this instance, the answer to
all the questions on the Prior Approval Not Required Checklist must be “No.”

Where should time staff spent working on the conference that is not related to planning be captured?
Time spent working on a conference by staﬀ or contractors can be classiﬁed as either logistical planning time
or programmatic planning time. Programmatic planning includes time spent on activities such as developing
the conference content and agenda, identifying and recruiting subject matter experts, and preparing written

84

materials. Logistical planning includes time spent on tasks such as selecting a venue, ordering and setting up
audio-video equipment, securing hotel rooms, processing registrations, providing onsite support during the
event, and undertaking other nonprogrammatic functions.
4.

If a cooperative agreement recipient or contractor is able to obtain a no-cost site for the event, are we still
required to look into other facilities and provide justiﬁcation for not selecting the other facilities?
Yes. Cooperative agreement recipients and contractors should compare three or more facilities in a location.
Facilities being compared should have provided a cost estimate and be able to accommodate the event as
detailed in the requirements. A desired hotel may oﬀer an incentive of no overall facility cost (e.g., for meeting
rooms or audio-visual equipment) but may not be economical in other cost comparison items such as the
availability of lodging at per diem rates, travel distance for attendees, etc. Also, recipients and contractors
should maintain written documentation justifying their decision to select the chosen location in the event of a
future audit.

5.

Is there a timeframe after the COPS Oﬃce accepts a conference request that a cooperative agreement
recipient or contractor can expect notiﬁcation of approval?
Each event request (meeting, conference, webinar, etc.) is unique in reference to how it will accomplish the
COPS Oﬃce’s mission. The key to any conference request moving through the review process depends on
whether the package is complete. A complete package contains a detailed cost analysis and suﬃcient
justiﬁcation to support all categories within the package.
Example: An event is submitted for approval and consists of the following categories: printing and distribution,
meals and incidental expenses (M&IE), lodging, transportation, and trainer or facilitator costs. The package
contains a detailed cost analysis of each cost category (e.g., one trainer at $450 per day x 2 days = $900) and
adequate justiﬁcation explaining the purpose of the event and the role of the trainer. This package can move
through the review process in a few days and allow ample time for travelers to make reservations, if the
package was submitted within the required timeframe. However, if the trainer or facilitator’s costs in the
submitted package exceed the COPS Oﬃce’s threshold and if supporting justiﬁcation was not included, a delay
may occur while this justiﬁcation is being retrieved.
To avoid delays in the approval process, all recipients and contractors should adhere to the timeframe
requirements for the dollar amount of their proposed event.

6.

Once an event is approved, how do we handle any increases or decreases in the amount of attendees
originally proposed on the cost analysis spreadsheet submitted to the DOJ for approval?
After receiving notiﬁcation of approval from the COPS Office, all subsequent changes prior to the start day of
the event should be sent to the COPS Oﬃce Conference Costs email address, as appropriate. Example: If the
COPS Office approved on 9/1/2017 an event scheduled for 12/15/2017, the cooperative agreement recipient
or contractor should notify the COPS Office of any changes in attendees as soon as possible (preferably 30
days or more in advance). This scenario holds true for changes to the start and end date, location, and any
other cost-related category.

7.

Does the $25 per person per day limit for meeting rooms and audio-visual costs also include service fees and
taxes?
Yes. The cost allowed for conference space and audio-visual equipment and services (fees and taxes) is limited
to $25 per day per attendee and is not to exceed a cumulative total cost of $20,000. Total costs are deﬁned as
direct and indirect costs.

85

8.

What if there are multiple meetings occurring within the larger event oﬀered to all the attendees? Is the
$25 per day per attendee limit applicable to each meeting? Example: A general session meeting contains all
attendees and later breakout sessions are oﬀered to the groups. Can each breakout session have its own
$25 per person per day limit?
No. Despite the multiple meetings oﬀered within the larger event, the COPS Office considers and approves
this type of situation to be a single event.

9.

Can we accept complimentary food and beverage?
Yes. Complimentary food and beverages may be accepted if oﬀered to everyone. Example: Hotel W oﬀers a
complimentary continental breakfast to all its overnight customers regardless of any status they may have
with the hotel chain. This type of complimentary oﬀer is considered a business strategy of the hotel to
promote an increase in overnight stays. You are not required to reduce your M&IE by the value of the food
and beverage it oﬀered to all customers as noted in this example.

10. Are the thresholds ($8,750 for logistical planner, $35,000 for programmatic planner, and $20,000 for
conference space and audio-visual equipment and services) a cumulative cost for the entire event or a per
day cost?
The cost allowed for conference space and audio-visual equipment and services (fees and taxes) is limited to
$25 per day per attendee and is not to exceed a cumulative total cost of $20,000. The cost allowed for a
logistical planner is the lesser of $50 per attendee or $8,750 per event. The cost allowed for a programmatic
planner is the lesser of $200 per attendee or $35,000 per event.
11. To whom should I submit event requests?
For all COPS Oﬃce events, the form should be sent to the COPS Office Conference Costs email address. Please
do not send questions or other correspondence to this email address. This mailbox should be used only for the
submission of conference forms and supporting documentation (e.g., hotel contracts).
12. How far in advance do I have to submit an event for review and approval?
Requests for conferences costing $100,000 or less, and not exceeding any cost thresholds (conference space
and audio-visual equipment and services, logistical conference planner, and programmatic conference
planner), must be submitted to the COPS Office 90 calendar days in advance of the earliest of the following:
• Start date of the conference;
• Deadline for signing conference-related contracts; or
• Obligation of funds for conference costs (except for minimal costs required to assemble and submit the
approval request).
Requests for conferences costing more than $100,000, or exceeding any one cost threshold (conference space
and audio-visual equipment and services, logistical conference planner, or programmatic conference planner),
must be submitted to the COPS Office 120 calendar days in advance of the earliest of the following:
• Start date of the conference;
• Deadline for signing conference-related contracts; or
• Obligation of funds for conference costs (except for minimal costs required to assemble and submit the
approval request).

86

If approval requests are submitted less than the required number of days in advance (as noted above), the
COPS Oﬃce, in its sole discretion, may consider the late requests but cannot ensure the requests will receive a
decision in time to avoid having to cancel the conference (particularly if any issues arise with speciﬁc items of
cost in the request). Cancellation costs associated with conference requests that are submitted for late prior
approval may be determined to be unallowable costs by the COPS Office.
13. What are the most common mistakes made on the forms so that I can avoid them in the future and increase
the likelihood of a quick review and approval decision for my event?
Below are the most common mistakes found:
• Inaccurate calculation of daily per diem. Daily per diem rates for locations across the nation can be found on
the GSA website. Ensure the daily rate used in the calculations corresponds to the speciﬁc location and dates
of the meeting. In addition, remember that travel days are reimbursed at a slightly lower rate than meeting
days. The lower rates must be used for days of travel both before and after the event. The following chart
includes these lower rates:
Full per diem rate

Corresponding travel day rate (75%)

$46.00

$34.50

$51.00

$38.25

$56.00

$42.00

$61.00

$45.75

$66.00

$49.50

$71.00

$53.25

EXCEPTION: If your organization has its own formal, written travel policy, your event submissions can
reﬂect that policy instead of the rates in the chart above. In these instances, state that you have a formal,
written travel policy, and clearly explain the rates in the policy and how the corresponding numbers in
your submission were derived.
• Insuﬃcient explanation and justiﬁcation of transportation costs. Remember to break out and brieﬂy describe
and justify the transportation costs that are included. Example: If participants are ﬂying to your event and the
tickets are being paid for with DOJ funding, you should include the anticipated number of people ﬂying
multiplied by the estimated cost per ticket. If cars will be rented, you should include a brief justiﬁcation for
why rental cars are being used instead of another form of ground transportation, such as taxis or shuttles.
• Insuﬃcient explanation and justiﬁcation of audio-visual costs. All audio-visual costs should be broken out and
brieﬂy described. The quantity of equipment to be rented (number of microphones, projectors, etc.) should
be included, along with relevant costs and a brief justiﬁcation for why the proposed equipment is required to
conduct a successful meeting. A discussion of how the audio-visual services provider was selected should be
included (for example, did you obtain three quotes?).
• Insuﬃcient explanation and justiﬁcation of printing costs. Proposed printing costs for participant materials
should also be itemized and brieﬂy described. Speciﬁcally, it is important to articulate why printed materials
are needed instead of making materials available electronically (at low or no cost) to attendees before or
after the event.
• Insuﬃcient explanation and justiﬁcation of shipping costs. Provide an itemization of these costs, along with a
brief description of why the equipment and other materials being shipped are essential to hosting a
successful conference.

87

• Insuﬃcient explanation and justiﬁcation of consultant costs. The maximum daily rate for subject matter
experts who are being reimbursed for their time is noted here. Describe all consultant costs in detail, and
include a brief yet compelling justiﬁcation for the proposed costs. Daily rates for subject matter experts
above the maximum daily rate require prior approval by the COPS Oﬃce and DOJ. In cases where higher rates
are included in the event submission, written documentation of prior approval is required and should be
attached.
14. Should I continue to exclude all food and beverage costs in my event submissions?
Yes. The inclusion of food and beverage costs will delay the review process, and these costs are not likely to be
approved. The only exception is when the location of the conference does not allow attendees to obtain food
or beverages on their own or when this restriction would greatly disrupt the conference schedule. If you
believe your event qualiﬁes for such a rare exception, contact your Program Manager to discuss it before
completing and submitting your form. If meals are included in your event submission, remember that
attendees must subtract the meal costs from the M&IE reimbursement for the days on which the meals will
occur.
15. Can you summarize what I can do to prevent follow-up questions about my submitted events that delay the
review and approval process?
As a general rule, explain how you derived every cost that you include in the conference submission form. For
lines that do not provide space for you to add descriptive narrative, include your explanations and speciﬁc cost
breakdowns in a separate tab or in a separate document that is submitted with the form. In addition, include
the cooperative agreement or contract number on the form.
16. What events qualify for the expedited review process?
There is no expedited review process. Every eﬀort is made to review all events as quickly as possible.
Most delays result from a need for additional information. Event requests are prioritized for review by
balancing the following three criteria:
• The start date of the event;
• The date the event submission was received by COPS Oﬃce; and
• The overall cost and complexity of the event. For example, conferences requiring approval by the assistant
attorney general’s administration and the deputy attorney general (over $100,000–$250,000) typically take
longer to process, as they must go through COPS Oﬃce and DOJ reviews, result in more questions, and are
more likely to have issues related to cost thresholds.

Reporting
17. Where can I ﬁnd the most updated version of the conference reporting form to use for my submissions?
The most updated version of the conference reporting form can be found under the Training Resources for
award recipients section on the COPS Office Training page at https://cops.usdoj.gov/training.
18. If I have a question about conference reporting, to whom should I send it?
Send your questions to your designated Program Manager. They are great resources and will be happy to
assist you.
19. Are we expected to have our staﬀ track their time hour for hour for time spent on the event for planning,
etc., or are reasonable estimates adequate for cost reporting purposes?
Post-event reports must contain actual costs, not estimates. These costs should include logistical and
programmatic planner staﬀ time spent on these activities and any contracted planner costs.

88

20. With conference cost reports now being due 30 days after the event, how should we handle costs for
invoices that have not been received yet? Many invoices (such as for hotels) are not received within 30 days
after the event. Should estimates be included on the cost report?
All conference costs for events held by cooperative agreement recipients or contractors costing more than
$20,000, or where more than 50% of attendees are DOJ employees, must be reported within 45 calendar days
after the last day of the event.
On the DOJ Conference & Events Submission Form under “A. General Conference Information,” is item 19,
“Reporting Period,” the period in which the actual cost of the event is being reported, or should this be based
on the end date of the event?
This reporting requirement is based on the end date of the event. All conference costs for events held by
cooperative agreement recipients or contractors costing over $20,000, or where more than 50% of attendees
are DOJ employees, must be reported within 45 calendar days after the last day of the event. Example: A COPS
Oﬃce–approved conference was conducted from 3/16/2018 through 3/20/2018. A completed Conference &
Events Submission Form must be submitted, showing the prior approval amounts compared to the actual
costs and explaining all variances greater than 10% or $1,000. Reports should be emailed to the COPS Office
Conference Cost email address at COPS.Conferencecosts@cops.usdoj.gov.

89

Department of Justice-Sponsored Conference
Request and Report
A RED cell indicates that your entry exceeds the DOJ meal threshold AND cannot be submitted unless within the meal threshold.
A YELLOW cell indicates that your entry exceeds the DOJ threshold, and additional justification must be provided.
A GREY box indicates that no entry is required.
JMD FINANCE STAFF USE ONLY:
JMD Tracking Number
Date Received

COMPONENT USE ONLY:
Component Internal Tracking Number
(Optional) :
CA/Contract Number
CA/Contract Recipient

CA/Contract PoC
Name
CA/Contract PoC
Email

CA/Contract PoC Phone
Request Cost per
Attendee

#DIV/0!

Actual Cost per
Attendee

#DIV/0!

COPS Average
Cost per
Attendee

A. GENERAL CONFERENCE INFORMATION:
1. Name of Requestor
COPS - Office of Community Oriented Policing Services
2. Component Name (Drop Down)
3. Is this submission for a conference request
Conference Request
or report? (Drop Down)
4. JMD Tracking # (Report Only)
5. If this is a Re-Submission of a previously
disapproved conference, indicate original JMD
Tracking Number.
6. Official Title of the Conference
(No Abbreviations)
7. Is this a blanket request? (Y/N)
No
(Drop Down) If "YES" Skip A9-13,A16 and
Sections C,D,& E1, If "NO" Skip A8
8. If this is a Blanket Request, indicate for
each: 1) Number of occurrences this fiscal
year, 2) Locations, and 3) Start and End Dates
9. Conference Start Date (MM/DD/YYYY)
10. Conference End Date (MM/DD/YYYY)
DOJ-Sponsored Conference Request and Report Form_Version 2
Release Date: 4/1/13

Return To: JMD Finance Staff, TSG at Conference.and.Non-Federal.Center@usdoj.gov

DOJ Average
Cost per
Attendee

If Yes, please enter the length of the
conferene below (days).

Attachment 1
SUBMISSION FORM
1 of 13

11. Location: Country (Drop Down)
12. Location: State / Territory / Possession
(Drop Down)
13. Location: City

Blank

14. Justification that conference is essential to
accomplishing core mission
15. Funding Appropriation Symbol
16. Facility Name (Specific)
17. Facility Type (Federal/Non-Federal)
(Drop Down)
18. Cooperative Agreement (Y/N)
(Drop Down)
19. Reporting Period (Required when
reporting actuals) (Drop Down)
20. Number of DOJ Federal Attendees
21. Number of Other Federal Attendees
22. Number of Non-Federal Attendees
23. Total Number of Attendees
(Auto-populates)

24. Total number of attendees whose travel
expenses are paid for by DOJ (required)
25. Total Cost
(Auto-populates from entries below)

#DIV/0!
Conference REQUEST Information

Conference REPORT Information

0

0

$0

$0

26. Predominately Internal Event held at a NonFederal Facility (Y/N) (Auto-populates based on PLEASE PROVIDE NUMBER OF ATTENDEES
Facility Type and Number of Attendees)

Competitive Contracting:
27. Were Federal procurement regulations
followed as appropriate? (Drop Down)
28. Were all market research documents used
in conference planning decisions retained?
(Drop Down)

When REPORTING quarterly conferences, only complete the request information if JMD approved your request and you have a JMD tracking number
Conference REQUEST Information
Conference REPORT Information
B. TOTAL CONFERENCE COSTS:

ESTIMATED
ESTIMATED INDIRECT COST ESTIMATED
DIRECT COST
TOTAL COST
(Funding from

% OF TOTAL
COST

(Auto-populates)

(Auto-populates)

Cooperative
Agreement )

DOJ-Sponsored Conference Request and Report Form_Version 2
Release Date: 4/1/13

ACTUAL
ACTUAL
ACTUAL
INDIRECT COST
DIRECT COST
TOTAL COST
(Funding from
Cooperative Agreement
)

Return To: JMD Finance Staff, TSG at Conference.and.Non-Federal.Center@usdoj.gov

(Auto-populates)

VARIANCE
(Between Actual
and Estimate)
(Auto-populates)

VARIANCE JUSTIFICATION
(Provide justification if variance is
>$1,000 and >10% as indicated by a light
yellow cell OR exceeds cost thresholds, as
indicated by a bright yellow cell)
Attachment 1
SUBMISSION FORM
2 of 13

1. Conference Meeting Space (including
rooms for break-out sessions)
2. Audio-visual Equipment and Services
3. Printing and Distribution
4. Meals Provided by DOJ
a. Breakfast
b. Lunch
c. Dinner
5. Refreshments Provided by DOJ
6. M&IE for Attendees
7. Lodging
8. Common Carrier Transportation
9. Local Transportation
10. Conference Planner - Logistical
11. Conference Planner - Programmatic
12. Conference
Trainer/Instructor/Presenter/Facilitator
13. Other Costs: ( Itemize Below)

$

14. Total Conference Cost:

$

(Auto-populates)

­

$

C. MEALS & REFRESHMENTS THRESHOLD CALCULATOR
CONFERENCE LOCATION:

­

$

­

0.00%

-

0.00%
0.00%

-

-

-

0.00%
0.00%
0.00%
0.00%
0.00%
0.00%
0.00%
0.00%
0.00%
0.00%

-

-

-

0.00%

-

-

-

0.00%
0.00%
0.00%
0.00%
0.00%

­

-

­

0.00%

$

$

­

GSA Per-Diem Rates

NO

2. Hawaii, Alaska, US Territories &
Possessions MI&E

DOD Per-Diem Rates

NO

State Department Per-Diem Rates

YES

D. MEALS

NUMBER OF
TIMES MEAL IS
SERVED

­

$

­

$

$

­

­

PER DIEM RATE

1. Continental United States MI&E

3. Foreign Country MI&E

$

­

NUMBER OF
ATTENDEES

PER PERSON
THRESHOLD
($)
SELECT PER
DIEM RATE

TOTAL JMD
THRESHOLD
($)
N/A

1. Breakfast

0

2. Lunch

0

SELECT PER
DIEM RATE

N/A

3. Dinner

0

SELECT PER
DIEM RATE

N/A

E. OTHER THRESHOLDS CALCULATOR
DOJ-Sponsored Conference Request and Report Form_Version 2
Release Date: 4/1/13

Return To: JMD Finance Staff, TSG at Conference.and.Non-Federal.Center@usdoj.gov

Attachment 1
SUBMISSION FORM
3 of 13

COST CATEGORY:
1. Conference Space & Audio-visual
Equipment and Services
2. Logistical Conference Planner
3. Programmatic Conference Planner

NUMBER OF
ATTENDEES

PER PERSON
THRESHOLD ($)

TOTAL JMD
THRESHOLD
($)

0

$

25 $

­

0
0

$
$

50 $
200 $

­
­

0.00

0.00

F. JUSTIFICATION IF SUBMITTING CONFERENCE REQUEST FORM WITH ESTIMATED COSTS OVER THRESHOLD (Complete if cells turn YELLOW):
1. Conference Space & Audio-visual
Equipment and Services
2. Refreshments

3. Logistical Conference Planner

4. Programmatic Conference Planner
G. JUSTIFICATION REQUIRED FOR CONFERENCES WITH MEALS (Complete if cells turn YELLOW ):
Government Provided Meals
H. JUSTIFICATION FOR NON-FEDERAL FACILITY (Complete if cells turn YELLOW) :
Justification for Using a Non-Federal Facility
(Drop Down)

I. FACILITIES CONSIDERED
NAME

FACILITY
TYPE
(Drop Down)
0

DOJ-Sponsored Conference Request and Report Form_Version 2
Release Date: 4/1/13

TOTAL EST.
CONFERENCE
COST
$

­

SELECTED
(Y/N)

REASON FOR USE OR NON-USE

YES

Return To: JMD Finance Staff, TSG at Conference.and.Non-Federal.Center@usdoj.gov

Attachment 1
SUBMISSION FORM
4 of 13

J. ESTIMATED ATTENDEE INFORMATION
ATTENDEE DUTY STATION

ATTENDEE ORGANIZATION

TOTAL - (Breakout must match entry on line A23)

DOJ-Sponsored Conference Request and Report Form_Version 2
Release Date: 4/1/13

NUMBER OF
ATTENDEES

0

Return To: JMD Finance Staff, TSG at Conference.and.Non-Federal.Center@usdoj.gov

Attachment 1
SUBMISSION FORM
5 of 13

Please answer the following questions below:
Meeting/Event name:
Meeting/Event date:
Please select yes or no from the drop down:

Yes/No

1. Is the cost of the event greater than $20,000?
2. Are there meeting room costs?
3. Are audio visual costs greater than $25 per attendee
or more than $1000 in total?
4. Are there any food and beverage costs?
5. Did the request for the meeting come from multiple
jurisdictions or agencies?
6. Do the participants represent multiple agencies that
are not co-located or joined by an agreement (e.g., task
force with MOU)?
7. Are there trinkets being purchased?
8. Is there a formal published agenda?
9. Are formal discussion or presentation panels
planned?
10. Are there logistical planning costs beyond
incidental internal administrative costs necessary to
arrange travel and lodging for a small number of
individuals?

If any question is answered "yes", the event must be submitted for prior
approval. If all answers are "no", the event does not require additional prior
approval. The CCRPOC must sign the certification below and this
documentation along with the original cost estimate must be maintained in
the award files in accordance with the record documentation guidelines
outlined in the Financial Guide.
CCRPOC Certification (only to be used if all answers are "no"):
The CCRPOC for this award certifies that the answers to all the
questions above are "no", thereby not requiring prior approval.
The CCRPOC further certifies that actual costs charged to the
cooperative agreement will not exceed $20,000, including any
applicable indirect costs.

Typed CCRPOC Name:

Date:

Please answer the following questions below to continue with your prior approval:
One sentence describing the event:
Purpose for the event:
How the purpose ties to the COPS Office/DOJ Mission:

COPS Office Mission: To advance the practice of community policing by the nation’s state, local, territorial, and tribal law
enforcement agencies through information and grant resources.
DOJ Mission: To enforce the law and defend the interests of the United States according to the law; to ensure public safety
against threats foreign and domestic; to provide federal leadership in preventing and controlling crime; to seek just
punishment for those guilty of unlawful behavior; and to ensure fair and impartial administration of justice for all Americans.

Brief discussion of how and why the venue (City, State and facility) was selected.
Answer:

Venue selection justification documents or venue selection matrix provided.
Intended audience (select all that apply "X")
Community based organizations/NPOs
Community Members/Volunteers/General Public
Corrections / Detention Personnel
Court Personnel
Crime Scene Investigators
Defense Attorneys
Educators
Faith-based Organizations
Financial Managers
Forensic Scientists
Grant Managers
Health services (medical, mental health, substance abuse treatment)
Industry
Judges
Law Enforcement
Probation /Community Corrections/Parole
Prosecutors
Tribal
Victim Advocates
Youth
Other – describe below

Topic (select all that apply "X")
Corrections
Courts
Crime Prevention
Crime Scene Investigation
Drugs
Forensic Science
Grants Management (financial, administrative, programmatic)
Justice Systems
Juvenile Justice
Laboratory Operations
Law Enforcement
Standards
Technical Working Groups / Advisory Groups
Victims of Crime
Other – describe below

ESTIMATED EXPENSE JUSTIFICATION/COST CALCULATION SECTION
Conference/Meeting Space
Justification

Item

Number of Days

Cost per Day

Total Direct Costs

Total Grantee Cost

$0
$0
$0
$0
$0
$0

Total Cost

$0
$0

A/V Equipment & Services
Justification

Item

Number of Days

Cost per Day

Total Direct Costs

Total Grantee Cost

Total Cost

$0
$0
$0
$0
$0
$0

$0

$0

Total Direct Costs

Total Grantee Cost

Total Cost

$0
$0
$0
$0
$0
$0

$0

$0

Total Direct Costs

Total Grantee Cost

Total Cost

$0
$0
$0
$0

$0

$0

Total Direct Costs

Total Grantee Cost

Total Cost

$0
$0
$0
$0
$0

$0

Printing and Distribution
Justification

Item

Quantity

Unit Cost

Gov't Provided Meals
Justification

Item

Unit Cost

Number of Attendees

Number of Days

Breakfast
Lunch
Dinner
Refreshment

M & IE
Justification

Desciption

Per Diem Rate

Number of Travelers

Number of Days

DOJ Attendee M&IE

$0

$0

$0.00

Lodging
Justification

Desciption

Lodging Rate

Number of Travelers

Number of Nights

DOJ Attendee Lodging

Total Direct Costs

Total Grantee Cost

$0
$0
$0
$0
$0

$0

Total Cost

$0

$0

$0.00

Transportation
Justification

Desciption

Rate

Number of Travelers

DOJ Attendee Transportation

Total Direct Costs

Total Grantee Cost

$0
$0
$0
$0
$0

$0

Total Cost

$0

$0

$0.00

Local Transportation
Justification

Number of trips, miles, vehicles, persons
Item

Cost/Rate

Total Grantee Cost
Total Direct Costs

Taxi
Parking Fees
Shuttle Service
POV (mileage)

Total Cost

$0.00
$0.00
$0.00

$0
$0

$0.00
$0.00

DOJ Attendee Local Transportation

$0

$0.00

Logistical Planner
Justification

Item

Cost/Rate

hours/days

Total Direct Costs
$0.00
$0.00

Total Grantee Cost

Total Cost

$0.00

$0

$0
Include staff time spent on logistical and

$0.00
$0.00

Programmatic Planner
Justification

Item

hours/days

Cost/Rate

Total Direct Costs

Total Grantee Cost

Total Cost

$0

$0

Total Grantee Cost

Total Cost

$0

$0

Total Grantee Cost

Total Cost

$0

$0

Total Grantee Cost

Total Cost

$0

$0

$0.00
$0.00
$0.00
$0.00
$0.00

Conference Facilitator
Justification

Item

hours/days

Cost/Rate

Total Direct Costs
$0.00
$0.00
$0.00
$0.00
$0.00

Other Expense
Justification

Item

Quantity

Cost/Rate

Total Direct Costs
$0.00
$0.00
$0.00
$0.00
$0.00

Indirect Cost
Justification

Item

Base

Rate

Total Direct Costs
$0.00
$0.00
$0.00
$0.00
$0.00

Total Direct Costs
Total Indirect Costs

$0
$0

Total Grantee Costs
Total DOJ Costs

$0
$0.00

Total Conference Costs

$0.00 figure should match submission form total

Total Number of Event Days
Average Meeting Space and AV expenses /person
/day
Attached Documents
Please mark "X" in the box and provide a copy of the document
Hotel contract/proposal (if applicable please mark "X" in the box and provide a copy of the unsigned contract)
Copy Provided
Meeting Agenda (required)
Copy Provided
Indirect Cost Rate Agreement
Copy Provided

Attendees

List of attendees and where they are travelling from. Please add more spaces as necessary. (If attendee information is not known at this time please enter TBD in the chart below. If
attendees are not yet known please write in a justification in the box below)
If attendees are not
*Please note if other DOJ component attendance (FBI, DEA,
USMS, USAO, etc.) is expected

known ­
explanation:

Organization:

Name:

Duty Station:

Traveling From:

Hotel Selection Justification and Cost Breakdown

Bid

Hotel

Total Cost

Availability

Food

Meeting
Microphones,
Guest Room
Space Rental
Mixer, and
Rate per
Fee + Service
Recording
Night
Fee

1
2
3

Audio/Visual Cost Justification
If A/V estimate costs are above the threshold, use the space below to explain and/or justify the cost.

Screen and
Projector

Technician and
Service Fee

Itemized Travel Costs Paid or Reimbursed with Cooperative Agreement Funds
Only complete this form when submitting Conference Report Actuals.

Total
Lodging

Purpose/Role
Duty Station
Name

(Departure and Return
Location)

(Participant,
Facilitator, Logistical
Coordinator, etc.)

Total
M&IE

# of days

(Include
tax)

Common Carrier
Transportation
(Air, Rail, or Bus)

Local Transportation
Baggage
Fees*

(Includes taxi, parking,
rental car, POV)
Total
$
$
$
$
$
$

TOTAL

$

-

$

-

* Although there is a separate column for "Baggage Fees" that expense should be added to the "Common Carrier Transportation" in the actuals report.

$

-

$

-

$

-

-

Complete this form only when submitting Actual Costs and if there are particular itemized expense in "Part B Total Conference Costs" of the Reporting Form exceeds
the threshhold or the allowable variance. Provide justification/explanation and calcualtions in the below form.

Expense Category

Cost

Conference Meeting Space
A/V Equipment and Services
Conference Meeting Space and
A/V Equipment and Services
Printing and Distribution
Gov't Provided Meals*
Breakfast
Lunch
Dinner
Refreshments*
M&IE
Lodging
Transportation
Local Transportation
Logistical Conference Planner
Programmatic Conference Planner
Conference
Trainer/Instructor/Presenter/Facilitator
Other Costs
Indirect Costs

Total:

Reporting Form Variance Justification/ Explanation
$0
$0
$0

Total will auto-populate

$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0

Conference trainer/instructor/presentor/facilitator costs should be broken out in the "Conference
Request Questions" sheet.

$0
$0
$0
$0
$0
$0
$0
$0

$0

Total will auto-populate

Appendix F. Financial/Budget Fact Sheets
The following pages contain financial and budget fact sheets pertinent to your agency’s CPD award.

102

U.S. Department of Justice
Office of Community Oriented Policing Services

Fact Sheet

www.cops.usdoj.gov

Sole Source Justification
What is “sole source” procurement?
Sole source or procurement by noncompetitive proposals is
procurement through solicitation of a proposal from only
one source. Sole source procurements must adhere to the
standards set forth in 2 C.F.R. § 200.320(f ) in the Uniform
Administrative Requirements, Cost Principles, and Audit
Requirements for Federal Awards, as adopted by the U.S.
Department of Justice in 2 C.F.R. § 2800.101.

When is sole source approval required
by the COPS Office?
A recipient must request written approval from the COPS
Office for sole source procurements in excess of $150,000
prior to purchasing equipment, technology, or services;
obligating funding for a contract; or entering into a
contract with award funds. For the purchase of equipment,
technology, or services under a COPS Office award,
recipients must use their own documented procurement
procedures that reflect applicable state and local laws and
regulations, as long as those requirements conform to the
federal procurement standards set forth in 2 C.F.R.
§ 200.318. A sole source justification request should be
submitted if a recipient determines that the award of a
contract through a competitive process is infeasible.
Recipients may conduct noncompetitive proposals (or “sole
source” procurement) by procurement through solicitation
from only one source when one or more of the following
circumstances apply:
•

The item/service is available only from one source.

•

The public exigency or emergency for the require­
ment will not permit a delay resulting from competi­
tive solicitation.

•

The COPS Office authorizes noncompetitive proposals
in response to a written request from the recipient.

•

Competition is determined inadequate after solici­
tation of a number of sources.

Sole source procurement should be used only when
competitive solicitation procedures like sealed bids or
competitive proposals are not applicable to the requirements
or are impracticable.

What documentation must be submitted to
the COPS Office for sole source approval?
Requests for sole source procurements of equipment,
technology, or services in excess of $150,000 must be
submitted to the COPS Office in writing certifying
that the award of the contract through full and open
competition is infeasible.
The outline below may be helpful in preparing your
agency’s sole source request and ensuring that all of the
necessary information is included.

An award recipient must request written approval
from the COPS Office for sole source procurements
in excess of $150,000 prior to purchasing
equipment, technology, or services; obligating
funding for a contract; or entering into a contract
with award funds.
The sole source request must be signed and submitted on
the recipient's department letterhead and must include
the agency’s ORI number and the award number for which
approval is being sought.

Sole Source Justification

The request should also include the following information:

2

3.

The COPS Office authorizes noncompetitive proposals
in response to a written request from the recipient.

4.

If competition is determined inadequate after
solicitation of a number of sources, please include
the following:

• Section I. A brief description of the project, the amount

to be designated for the sole source procurement, and
the purpose of the contract
• Section II. (a) An explanation as to why it is necessary

to contract in a noncompetitive manner and (b) Which
one (or more) of the four circumstances identified
below applies to the procurement transaction (include
supporting information as identified below under the
applicable section(s)):
1.

If the item or service is available only from one source,
please include the following:
— Uniqueness of items or services to be procured from

the proposed contractor or vendor (compatibility,
patent issues, etc.)
— How the agency determined that the item or service

is only available from one source (market survey
results, independent agency research, patented or
proprietary system, etc.)
— Explanation of need for contractor’s expertise

linked to the current project (knowledge of project
management, responsiveness, experience
of contractor personnel, prior work on earlier
phases of project, etc.)
— Any additional information that would support

the case
2.

If the public exigency or emergency for the requirement
will not permit a delay resulting from competitive
solicitation, please include the following:
— When the contractual coverage is required by your

department and why
— Impact on project if deadline/dates are not met

— Results of a market survey to determine competition

availability; if no survey is conducted, please explain
why not
— Any additional information that would support

the case
• Section III. A declaration that this action/choice is in the

best interest of the agency
Failure to provide all of the necessary information will
delay the processing of your request. Your agency will be
contacted if any of the identified information is missing
or if additional supporting information is required. If the
COPS Office determines that the request does not meet the
standards set forth above, the request will be denied.
Please be advised that conflicts of interest are prohibited
under the procurement standards set forth in 2 C.F.R.
§ 200.318 (c). In addition, program funds should not be
awarded to any party that is debarred or suspended from
participation in federal assistance programs.
If you have any questions regarding the federal requirements
that guide procurement procedures, please contact your Grant
Program Specialist or Program Manager at 800-421-6770.
Contact the COPS Office
For more information about COPS Office programs and
resources, please call the COPS Office Response Center
at 800-421-6770 or visit the COPS Office online
at www.cops.usdoj.gov.

— How long it would take an alternate contractor

to reach the same required level of competence
(equate to dollar amounts, if desired)
— Any additional information that would support

the case

April 2017

U.S. Department of Justice
Office of Community Oriented Policing Services

Fact Sheet

www.cops.usdoj.gov

Consultant/Contractor Rate
Information for FY 2017 Awards
Recipient Guidelines on Consultant Rate
Approval Requests
Compensation for individual consultant services procured under a
COPS Office award must be reasonable and allocable in accordance
with 2 C.F.R. Part 200, Subpart E—Cost Principles1 and consistent
with that paid for similar services in the marketplace.

"Compensation for individual consultant
services procured under a COPS Office award
must be reasonable, allocable, and consistent
with that paid for similar services in the
marketplace. The recipient must provide
justification for any consultant rate in excess of
$650 per day and receive COPS Office approval
of that rate before drawing award funds."

Unless otherwise approved by the COPS Office, approved consultant
rates will be based on the salary a consultant receives from his or her
primary employer, as applicable, up to $650 per day. If individuals
receive fringe benefits from their primary employer, such fringe benefit
costs should not be included in the calculation of consultant rates. For
consultant or contractor rates which exceed $650 per day, the COPS
Office requires written justification if the consultants or contractors are
hired through a noncompetitive bidding process. The recipient must
provide justification for any consultant rate in excess of $650 per day
and receive COPS Office approval of that rate before drawing down
award funds. Any organization that does not provide sufficient written
justification will be limited to $650 per day for each consultant
or contractor. Please note that this does not mean that the rate can or
should be $650 for all consultants.
Note: Consultant and contractor daily rates do not include travel
or subsistence costs, but may include preparation, evaluation, and
travel time.

Guidance for requesting a consultant rate based
on employment
a. Consultants Associated with Institutions of Higher Education
(including state-run educational institutions). If representing
the academic institution, the maximum rate of compensation
1

2 C.F.R. Part 200, Subpart E—Cost Principles applies to awards made after December 26, 2014.

For awards made prior to December 26, 2014, the following Cost Principles apply: 2 C.F.R. Part 225 (OMB Circular A-87),
Cost Principles for State, Local, and Indian Tribal Governments); 2 C.F.R. Part 220 (OMB Circular A-21), Cost Principles for
Educational Institutions; 2 C.F.R. Part 230 (OMB Circular A-122), Cost Principles for Non-Profit Organizations; and 48 C.F.R.
Part 31 .000, et seq. (FAR 31.2), Cost Principles for Contracts with Commercial Organizations.

that will be allowed is the consultant’s academic salary
projected for 12 months, divided by 260. These
individuals normally receive fringe benefits which
include sick leave for a full 12-month period, even
though they may only work 9 months per year in their
academic positions. This does not apply to individuals
providing consultant work outside of their academic
commitments. In such cases, the rate of compensation
will be based on reasonable cost principles and requires
documentation supporting the requested rate.

To request approval of a consultant rate in excess of $650 per
day, please submit the signed request on recipient department
letterhead and include the agency ORI number and the
award number for which the approval is being sought.

b. Consultants Employed by State and Local Government.
Compensation for these consultants will be allowed only
when the unit of government will not provide these
services without cost. If a state or local government
employee is providing services under a federal award and
is representing his or her agency without pay from the
respective unit of government, the rate of compensation
is not to exceed the daily salary rate for the employee
paid by the unit of government. If the state or local
government employee is providing services under a federal
award and is not representing his or her agency, the rate
of compensation is based on the necessary and reasonable
cost principles. Please note that under the nonsupplanting
requirement of the COPS Office statute, COPS Office
grant funds may not be used to supplant (replace) local
funding which otherwise would have been spent on
consultants employed by state and/or local government.
The statute bars federal funding of existing consultants and
of newly hired consultants that a community is committed
to fund in the absence of a COPS Office grant.

» The daily rate of each consultant/contractor that exceeds
$650/day (indicate fringe benefits, if applicable).

c. Consultants Employed by Commercial and NotFor-Profit Organizations. These organizations are
normally subject to competitive bidding procedures.
Thus, if consultants have been selected through
competitive bidding, they are not subject to the per day
maximum compensation threshold. Otherwise, the rate
of compensation will be approved based on the salary a
consultant recieves from his or her primary employer, as
applicable, up to $650 a day.

Please include the following:


Description of the services to be provided by the
consultant(s) or contractor(s), including the following:
» The number of days and hours to be worked by each
consultant/contractor.



A resume or curriculum vitae (CV) for each consultant
or contracted individual whose rate exceeds $650 per day.



Documented prior instances when a similar rate has been
charged by or paid to the consultant/contractor.



If the consultant is not self-employed and has a primary
employer, documentation showing that the requested
daily rate is proportionate to the consultant’s regular
salary (e.g. pay stubs, letter from employer, etc.).



Optional: You may submit other important information
about the consultant(s) or contractor(s) at this time, such
as letters of reference; lists of any relevant publications,
papers, or honors; advanced experience as a practitioner
or academic in the subject area; advanced training
relating to the focus of your project; and/or any unique
circumstances which you feel should be considered as
the COPS Office reviews your proposed consultant/
contractor rates.

To request approval of a consultant/contractor rate in excess
of $650 per day, please return this information to your grant
program specialist or program manager as soon as possible to
expedite the consultant/contractor rate review process.

Contact the COPS Office
For more information about COPS Office programs and
resources, please call the COPS Office Response Center
at 800-421-6770 or visit the COPS Office online at
www.cops.usdoj.gov.

Updated April 2017

U.S. Department of Justice
Office of Community Oriented Policing Services

Fact Sheet

www.cops.usdoj.gov

Program Income
What is program income?
Program income means gross income earned by the recip­
ient or subrecipient that is directly generated by an awardsupported activity or earned as a result of a federal award
during the award period.1 Program income includes income
from fees for services performed, the use or rental of real or
personal property acquired under federal awards, the sale of
commodities or items fabricated under a federal award, license
fees and royalties on patents and copyrights, and principal
and interest on loans made with federal award funds.

from your COPS Office award constitutes program income.
They will help you assess whether or not the income is
generated as a result of the award-supported activity.

Program income means gross income earned by the
recipient or subrecipient that is directly generated by
an award-supported activity or earned as a result of a
federal award during the award period.
How can program income be used?

Examples of program income that has been generated from
some COPS Office–funded activities include fees collected
for conference registration, exhibit booths, and website
advertisements. Interest earned on advances of federal funds
is not program income. Except as otherwise provided for
in federal statutes, regulations, or the award terms and
conditions, program income does not include rebates,
credits, discounts, and interest earned on any of them.

Program income must be used in accordance with the
standards set forth in 2 C.F.R. § 200.307. Program income
generated from an award can be

The recipient may not earn or keep any profit resulting
from a federal award unless expressly authorized, in writing,
by the COPS Office.2
How do I know if my COPS Office award
generates program income?
Although recipients are encouraged to earn program income
to defray program costs where appropriate, most COPS
Office awards are not conducive to generating program
income. Contact your COPS Office program manager or
grant program specialist to determine if revenue generated

1. Program income is defined by 2 C.F.R. § 200.80 in the Uniform Administrative Requirements, Cost
Principles, and Audit Requirements for Federal Awards as adopted by the U.S. Department of Justice in
2 C.F.R. § 2800.101 for awards made after December 26, 2014. Prior awards would follow 28 C.F.R. §§
66.25 and 70.24.
2. See 28 C.F.R. § 200.400(g).

1.

deducted from total allowable project costs to determine
net allowable costs to reduce the federal award;

2.

added to the federal award to increase funds committed
to the project;

3.

used to meet the cost sharing or matching requirement
of the federal award.

Unless otherwise specified in the award terms and conditions
or approved by the COPS Office, program income will be
used to defray program costs and reduce the federal share
of the project. Program income not anticipated at the time
of the award must be used to reduce the federal award
and recipient contributions rather than to increase funds
committed to the project. For example, if you were awarded
$100,000 in COPS Office funding with no local match
requirement to support a conference and earned $5,000 in
program income from registration fees generated from that
conference, an excess of $5,000 would remain in award
funds at the completion of the project. The $5,000 would
be returned to the Federal Government, thereby reducing
the federal share of the project.

Program Income

2

In some cases, with prior approval, recipients may be able to
work with their COPS Office program manager to identify
additional project-related allowable costs that could be
supported with program income.
Earned program income can be spent only on allowable
project costs incurred during the award period. Program
income cannot be commingled with other awards and cannot
be used for purposes outside of the scope of the award that
generated the income.
There are a variety of circumstances that can affect how
program income is treated. If you anticipate generating
program income, please contact your COPS Office program
manager, grant program specialist, or designated financial
analyst for guidance.
How should recipients report
program income?
You are required to report gross program income earned
and expended on the Federal Financial Report (SF-425)3
submitted each quarter. How you complete the report
depends on when you earn and spend the program income
and the status of your award. Using the example above
where you earned $5,000 from registration fees, you would

enter the total amount of program income earned ($5,000)
on 10.l and the total amount of program income expended
on line 10.m.4
Program income earned and expended must be reported on
a cumulative basis. You must manually enter these
cumulative amounts each quarter, as the SF-425 form does
not automatically calculate these amounts. For example, if
$5,000 in program income was earned in the 1st quarter
and $10,000 was earned in the 2nd quarter, you would
add those amounts together and enter $15,000 as earned
on line 10.l of the 2nd quarter’s SF-425. Similarly, if you
spent $5,000 in program income in the 1st quarter and an
additional $10,000 of program income in the 2nd quarter,
you would enter $15,000 as expended on line 10.m of the
2nd quarter’s SF-425.
In the event of an audit or other award compliance
review, your agency should maintain detailed records that
identify the specific project activity source (e.g., conference
registration fees) and the amount of all program income
generated. Line 12 (“Remarks”) on the SF-425 can be useful
to provide narrative explanations supporting the financial
information entered.

Table 1. Program income on the SF-425
Note: Use lines 10.d–10.o for single award reporting only. Do not complete these lines if reporting on multiple awards.
LINE

TRANSACTIONS

DESCRIPTION

10.l

Total federal program income earned

Enter the amount of federal program income earned. Do not report
any program income here that is being allocated as part of the recipient’s
cost-sharing amount included in line 10.j.

10.m

Program income expended in accordance
with the deduction alternative

Enter the amount of program income that was used to reduce the federal
share of the total project costs.

10.n

Program income expended in accordance
with the addition alternative

Enter the amount of program income that was approved and expended
on the project.

10.o

Unexpended program income (Line l
minus line m or line n)

Enter the remaining amount of unexpended program income by taking
line l and either subtracting line m or line n, depending on which method
you are using.

3. To access this form, visit https://www.cops.usdoj.gov/pdf/
SF-425_Form.pdf.

4. For examples of when lines 10.n and 10.o on the SF-425 are used, contact your COPS Office
program manager.

Program Income

Can recipients keep program income as a cash
reserve for future project costs?
No. Recipients should expend earned program income before
drawing down award funds.5
How much time is available to spend
program income?
Allowable project expenses can be supported by earned
program income during the open award period. Funds
cannot be drawn down for expenses that are incurred after
the award end date.
Avoid retaining earned program income for extended periods
of time. If you anticipate a significant lapse of time occurring
between earning and spending program income, contact your
COPS Office program manager or grant program specialist.
Unused program income should be deposited into your
COPS Office award account to reduce your federal share.6
These funds remain available for future use on allowable
costs, incurred before award expiration, to fully implement
your project.

3

Unused program income remaining 90 days after the award
end date must be promptly returned to the COPS Office.
Please contact your COPS Office program manager for
guidance on how to return excess program income and
complete your final SF-425.
In the event that you earn interest on program income,
please contact your designated COPS Office financial analyst
for guidance on how to complete your final SF-425 to
account for interest earned.
Important: Awards must be open and active to incur
project expenses paid for by program income.
Contact the COPS Office
If you have any questions regarding the federal requirements on program income,
please contact your COPS Office program manager, grant program specialist, or
designated financial analyst.
For more information about COPS Office programs and resources, please
contact the COPS Office Response Center at 800-421-6770 or via e-mail at
AskCopsRC@usdoj.gov or visit the COPS Office online at www.cops.usdoj.gov.

If you anticipate having unused program income remaining
toward the end of the award period, you may submit a
request to your COPS Office program manager or grant
program specialist for a no-cost extension to provide
additional time for your agency to spend program income
on allowable costs to fully implement your project. No-cost
extension requests must be submitted prior to the award
end date and are approved on a case-by-case basis based on
reasonable justification.

5. See 2 C.F.R. § 200.305 for awards made after December 26, 2014.
Prior awards would follow 28 C.F.R. §§ 66.21 and 70.22.
6. It can take up to six weeks for the returned program income to
appear in your COPS Office account.
Updated May 2017

U.S. Department of Justice
Office of Community Oriented Policing Services

Fact Sheet

www.cops.usdoj.gov

Indirect Cost Rate for FY 2017 Awards
COPS Office programs

What is an indirect cost rate proposal?

If you are requesting indirect costs under a COPS Office
program that allows those costs, a copy of your agency’s most
current, signed, federally approved Negotiated Indirect Cost
Rate Agreement must be included with your application,
or it must be noted in your budget narrative that you have
never received an indirect cost rate. If the rate agreement is
expired at the time of application, then you should submit
documentation demonstrating that the rate is under review
by your cognizant federal agency. If your agency requests
indirect costs for a COPS Office award based on an expired
rate, your agency may not draw down funding for indirect
costs until the current approved rate agreement or an
approved extension is submitted to the COPS Office. In
addition, if your agency’s rate agreement expires or changes
during the award period, you must submit the new rate
agreement or approved one-time extension from your
cognizant federal agency to the COPS Office.

An indirect cost rate proposal as defined in 2 C.F.R. § 200.57
is the documentation prepared by a nonfederal entity to
support its request for the establishment of an indirect cost
rate, as described in Appendix III to 2 C.F.R. Part 200,
Indirect (F&A) Costs Identification and Assignment, and Rate
Determination for Institutions of Higher Education (IHEs)
through Appendix VII to 2 C.F.R. Part 200, States and Local
Government and Indian Tribe Indirect Cost Proposals.

What are indirect costs?
Indirect Facilities & Administrative (F&A) costs are costs
incurred for a common or joint purpose benefiting more
than one cost objective. They are not readily attributable
to the cost objectives that are being benefited. To facilitate
equitable distribution of indirect expenses to the specific
cost objectives, it may be necessary to establish a number
of pools of indirect (F&A) costs. Indirect (F&A) cost pools
must be distributed to benefited cost objectives on bases
that will produce equitable results in consideration of relative
benefits derived.1

1 See 2 C.F.R. § 200.56 in the Uniform Administrative Requirements, Cost Principles, and Audit
Requirements for Federal Awards, as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101.

Indirect (facilities & administrative (F&A)) costs
are costs incurred for a common or joint purpose
benefiting more than one cost objective. They are
not readily attributable to the cost objectives that are
being benefited.
There are several types of indirect cost rates:


Final rate is applicable to a specified past period that is
based on the actual costs of the period. A final audited
rate is not subject to adjustment.



Fixed rate has the same characteristics as a predetermined
rate except that the difference between estimated costs
and actual allowable costs of the covered period is carried
forward as an adjustment for a future period.



One-time extension allows your agency to apply for a
one-time extension of a negotiated indirect (F&A) cost
rate. The negotiated cost rate may be extended for up
to four years. Once your cognizant federal agency has
approved an extension for indirect costs, you must abide
by the rate for the agreed-upon time period. No further
negotiations regarding indirect cost rates may occur until
the extension has expired. At the end of the extension
period, you must negotiate a new indirect cost rate.

Indirect Cost Rate



Predetermined rate is applicable to a specified current
or future period and is not subject to adjustment. A
predetermined rate may be used where there is reasonable
assurance that the rate is not likely to exceed a rate based
on the agency’s actual costs. Predetermined rates may not
be used by governmental units that have not submitted
and negotiated the rate with the cognizant federal agency.



Provisional rate is a temporary rate applicable to a
specified time period that is used for funding, interim
reimbursement, and reporting of indirect costs pending
establishment of a final rate for that period.



De minimis indirect cost rate provides the option for
certain nonfederal entities that have never received a
negotiated indirect cost rate to accept a flat rate of up to
10% of modified total direct costs (MTDC). MTDC
can include all direct salaries and wages, applicable
fringe benefits, materials and supplies, services, travel,
and up to the first $25,000 of each subaward (regardless
of the period of performance of the subawards under
the award). MTDC excludes equipment, capital
expenditures, rental costs, tuition remission, scholarships
and fellowships, participant support costs, and the
portion of each subaward in excess of $25,000. Other
items may only be excluded when necessary to avoid a
serious inequity in the distribution of indirect costs and
with the approval of the cognizant federal agency for
indirect costs.

How does an agency establish an indirect
cost rate?
If your agency does not have a previously established indirect
cost rate, your agency can obtain a rate by contacting
your agency’s cognizant federal agency, which will review
all documentation and approve a rate for the covered
time period. For more information on the requirements
for development and submission of indirect (F&A) cost
rate proposals, please refer to 2 C.F.R. § 200.414 (e) and
Appendices III – VII to 2 C.F.R. Part 200.

2

What is a cognizant federal agency?
Cognizant federal agency for indirect costs as defined in
2 C.F.R. § 200.19 is the Federal agency responsible for
reviewing, negotiating, and approving cost allocation
plans or indirect cost proposals on behalf of all Federal
agencies. The cognizant federal agency for indirect cost is
not necessarily the same as the cognizant federal agency for
audit. The COPS Office is not a cognizant federal agency.
For nonprofit, state, local, and tribal governments your
cognizant federal agency is generally the federal agency that
provides your organization with the most federal financial
assistance. For assignments of cognizant federal agencies, see
the following:
(a) For institutions of higher education: Appendix III to
Part 200—Indirect (F&A) Costs Identification and
Assignment, and Rate Determination for Institutions
of Higher Education (IHEs), paragraph C.11.
(b) For nonprofit organizations: Appendix IV to Part
200—Indirect (F&A) Costs Identification and
Assignment, and Rate Determination for Nonprofit
Organizations, paragraph C.2.a.
(c) For state and local governments: Appendix V to
Part 200—State/Local Government and Indian
Tribe-Wide Central Service Cost Allocation Plans,
paragraph F.1.
(d) For Indian tribes: Appendix VII to Part 200—States
and Local Government and Indian Tribe Indirect
Cost Proposal, paragraph D.1.
What should an agency do if its indirect cost rate
expires or changes during the award period?
If your agency’s approved indirect cost rate agreement expires
during the award period, a current approved rate agreement
must be obtained from the cognizant federal agency and
submitted to the COPS Office. The agency must advise the
COPS Office of any changes to its approved indirect cost rate
during the award period and, if necessary, request a budget
modification that reflects the rate change. Please contact your
COPS Office Grant Program Specialist or Program Manager
to determine when a budget modification is necessary.

Indirect
Indirect Cost Rate
Rate

If the agency experiences an increase or a decrease in its
indirect cost rate, it should submit the new rate to the COPS
Office within 30 days of the change.
Can an agency reprogram indirect costs to
direct costs?
Reprogramming requests of indirect costs to direct costs are
administered through the budget modification process for
the specific COPS Office award that your agency received.
Please contact your COPS Office Grant Program Specialist
or Program Manager to obtain guidance on any additional
requirements that may apply to your modification request.
The COPS Office will then evaluate your request and notify
you, in writing, of our decision.
Please be advised that if your agency’s revised indirect cost
rate is lower than the rate approved at the time of award
and a formal budget modification was not approved, excess
indirect cost rate funds should not be drawn down and will
be deobligated at closeout.
What should an agency expect at the end of the
award period regarding its indirect costs rate?
If a provisional indirect cost rate is in effect at award
closeout, the recipient shall proceed with closeout but
will complete an expenditure analysis upon receipt of
the approved final indirect cost rate to determine if an
adjustment is necessary. If the recipient drew down excess
COPS Office funding for indirect costs, the recipient must
return the overpayment to the COPS Office and submit a
revised Federal Financial Report (SF-425). If the recipient
incurred additional indirect costs, the recipient may request
a budget modification if the award is still open and award
funds are available. If the recipient returns or draws down
COPS Office funding, the recipient will need to submit a
revised final Federal Financial Report (SF-425).

3

Other important factors
To support the indirect cost rate agreement, recipients are
responsible for ensuring independent audits are conducted
in accordance with existing federal auditing and reporting
standards set forth in 2 C.F.R. Part 200, Subpart F - Audit
Requirements. A copy of the audit report must be submitted
to the cognizant federal agency to support the indirect cost
rate agreement.
In accordance with ensuring proper award management and
use of funding awarded through the COPS Office, recipients
may be selected for a site visit or an enhanced office-based
grant review (EOBGR) or may need to address an alleged
noncompliance complaint during a compliance review by the
COPS Office Grant Monitoring Division.
Therefore, recipients must adhere to proper accounting
practices and recordkeeping to ensure all necessary
documentation is available for review if requested by the
COPS Office. Noncompliance may result in the repayment
of misused funds, suspension of funds, or other remedial
actions available by law until the noncompliance is resolved.
Contact the COPS Office
If you have any questions regarding the federal requirements
that guide indirect cost rates, please refer to the applicable COPS
Office Award Owner’s Manual or contact your COPS Office Grant
Program Specialist or Program Manager.
For more information about COPS Office programs, please
contact the COPS Office Response Center at 800-421-6770 or by
e-mail at AskCopsRC@usdoj.gov or visit the COPS Office online
at www.cops.usdoj.gov.

May 2017

U.S. Department of Justice
Office of Community Oriented Policing Services

Fact Sheet

www.cops.usdoj.gov

Budget Modifications for CPD Awardees
Under federal regulations, you are required to expend federal
funds only as approved in your federal clearance memo
(FCM). The COPS Office realizes that agencies may need
to reprogram award funds and has provided this fact sheet
for CPD awardees to assist with the process. Awardees may
reprogram up to a total of 10 percent of their entire budget
(over the course of the award) without submitting a formal
budget modification. However, awardees should notify their
COPS Office program manager (PM) prior to any repro­
gramming of funds regardless of whether a formal budget
modification is needed. Once the reprogramming of funds
reaches 10 percent of the award, your agency must submit
a formal budget modification requesting approval from
the COPS Office for any additional budget modification
requests. Starting with 2016 funding, any awards under
$150,000 do not require formal budget modifications;
however, the awardee should communicate reprogramming
as needed with the COPS Office PM.
Reprogrammed funds must be allocated for items covered
within the scope of the original award. Any funds that are
being requested to account for a change in scope from the
original funded project must first receive approval from the
COPS Office to expand or change the scope. Be advised that
reprogramming requests for unallowable costs will not be
approved. The COPS Office will not approve any modifica­
tion request that results in an increase of federal funds.
Starting with 2017 funding, if a budget modification
involves making a new subaward to a State or local govern­
ment entity, the awardee and its intended subrecepient are
required to certify compliance with 8 U.S.C. § 1373 regard­
ing prohibitions or restrictions on sending to, requesting or
receiving from, maintaining, or exchanging information on
citizenship or immigration status, including any prohibi­
tions or restrictions imposed or established by a State or
local government entity or official. For information about
the applicable form and how to certify, please contact your
COPS Office PM.

What to do if you need
a budget modification
If your budget requires a modification, please follow
these steps:
1. Contact your PM and discuss the modification and

reasoning for the change in budget. This process
may require back and forth discussion and further
documentation.
2. Once your agency and the PM agree to the change,

log in to “Account Access” in the upper right corner
of the COPS Office website, www.cops.usdoj.gov.
3. Once in the system, find the appropriate award,

and within the Action menu, select “Modify.”
4. You will see the Budget Summary page with the last

approved budget amounts. The totals will be in readonly mode. Select “Modify” for each category (Civilian/
Nonsworn Officer Positions, Equipment/Technology,
etc.) that requires a modification.
5. Each change will need to be entered in the system by

either adding or modifying the amount. Every item
that is modified must have an accompanying narrative
explaining the modification. The narrative must include
the following:
a. A brief description of each item and change that

includes its purpose and how the item relates to the
overall project
b. A calculation breakdown for each new item
6. After each section change, select “Save to Budget Sum­

mary” to save all work. Each time “Save to Budget
Summary” is selected, you will be returned to the Budget
Summary page.
7. After modifying all of the appropriate items and provid­

ing the required narrative, select “Validate” at the bottom
of the Budget Summary page.

Budget Modifications

8. In the Budget Summary page, compare the current and

modified data for each item. If there is an error, select
“Cancel” to return to the Budget Summary page. If the
modification is correct, select “Submit.”
9. Once your budget modification is submitted, inform

your PM via e-mail. In addition, include any relevant
documentation as needed for the modification. This
documentation may include the following:
a. For any new personnel or consultants you plan to hire

noncompetitively, a resume must be submitted to your
PM for prior approval.
b. For consultant rates over $650 per day, a consultant

rate justification must be submitted to your PM for
prior approval (see the Consultant/Contractor Rate
Information Fact Sheet).
c. Current Indirect Cost Rate Agreement.
d. Documentation for personnel and consul­

tant costs.
e. When adding a new subaward to a State or local

government entity, the awardee and its intended
subrecipient must each complete and submit the
applicable Certification of Compliance with the
8 U.S.C. § 1373 form.
Once you have completed all of the above steps, the COPS
Office will review the budget modification. It is important
to note that throughout the COPS Office review, no other
processes including extensions can be submitted. The budget
modification typically takes 30 days to process.

Next steps
Your budget modification will go through two rounds
of review at a minimum: by your PM and by a budget
analyst (BA).
The PM will review the budget programmatically and
may reach out to you for clarification, changes, or justifica­
tion. Any changes required by your PM will result in the
rejection of the modification. You will receive notification
from the COPS Office, and you will be able to access the
modification and make the necessary changes. The awardee
will have to reenter the system, make the budget adjust­
ments where necessary, and resubmit the saved changes.

2
Once the budget modification has been programmatically
approved, a BA is assigned. The BA will review the modifi­
cation to ensure the budget is allowable and meets all
regulations and policies. The BA will work with the PM
for any points of clarification, changes, or justification.
Any changes required by the BA will result in the rejection
of the modification, and the awardee will have to resubmit.
In the case of any rejection, an automatic notification
will be sent out via e-mail, and the award’s status changes
to the green “No action required” icon, from which you
can initiate another request.
In the case of any approval, an automatic notification
will be sent out via e-mail.
Implementation of the modified award budget may
begin following this written approval from the COPS
Office. The modification approvals for active awards
will be accompanied by a modified FCM reflecting the
approved changes.

Other resources
Your PM can provide you with a budget detail worksheet
to help keep track of your costs and modifications. This
tool can be used to track all of your costs, and when you
submit a budget modification, it can be useful to submit
as supplemental documentation to your PM.
For additional information, please review the sole source
justification, consultant/contractor rate information, and
indirect cost rate fact sheets. These fact sheets are available
at https://www.cops.usdoj.gov/Default.asp?Item=2541.
Finally, your Award Owner’s Manual, Award Document,
Cooperative Agreement, FCM, and Terms and Conditions
will provide more information on specific requirements
and policies that are applicable to your award. Your
Award Owner’s Manual will include a list of allowable
and unallowable items.
Please contact your PM for further direction on any addi­
tional requirements that may be applied to your modifica­
tion request or any other questions.

Published 2017

Appendix G. Whistleblower protection
Enhancement of contractor protection from reprisal for disclosure of certain information
(a) Prohibition of reprisals.-(1) In general.--An employee of a contractor, subcontractor, grantee, or subgrantee or personal services
contractor may not be discharged, demoted, or otherwise discriminated against as a reprisal for
disclosing to a person or body described in paragraph (2) information that the employee reasonably
believes is evidence of gross mismanagement of a Federal contract or grant, a gross waste of Federal
funds, an abuse of authority relating to a Federal contract or grant, a substantial and specific danger
to public health or safety, or a violation of law, rule, or regulation related to a Federal contract
(including the competition for or negotiation of a contract) or grant.
(2) Persons and bodies covered.--The persons and bodies described in this paragraph are the persons
and bodies as follows:
(A) A Member of Congress or a representative of a committee of Congress.
(B) An Inspector General.
(C) The Government Accountability Office.
(D) A Federal employee responsible for contract or grant oversight or management at the relevant
agency.
(E) An authorized official of the Department of Justice or other law enforcement agency.
(F) A court or grand jury.
(G) A management official or other employee of the contractor, subcontractor, or grantee who has
the responsibility to investigate, discover, or address misconduct.
(3) Rules of construction.--For the purposes of paragraph (1)-(A) an employee who initiates or provides evidence of contractor, subcontractor, or grantee
misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a
Federal contract or grant shall be deemed to have made a disclosure covered by such paragraph;
and
(B) a reprisal described in paragraph (1) is prohibited even if it is undertaken at the request of an
executive branch official, unless the request takes the form of a non-discretionary directive and is
within the authority of the executive branch official making the request.
(b) Investigation of complaints.-(1) Submission of complaint.--A person who believes that the person has been subjected to a reprisal
prohibited by subsection (a) may submit a complaint to the Inspector General of the executive agency
involved. Unless the Inspector General determines that the complaint is frivolous, fails to allege a
violation of the prohibition in subsection (a), or has previously been addressed in another Federal or
State judicial or administrative proceeding initiated by the complainant, the Inspector General shall
investigate the complaint and, upon completion of such investigation, submit a report of the findings
of the investigation to the person, the contractor or grantee concerned, and the head of the agency.
(2) Inspector General action.-(A) Determination or submission of report on findings.--Except as provided under subparagraph (B),
the Inspector General shall make a determination that a complaint is frivolous, fails to allege a
violation of the prohibition in subsection (a), or has previously been addressed in another Federal
or State judicial or administrative proceeding initiated by the complainant or submit a report
under paragraph (1) within 180 days after receiving the complaint.
115

(B) Extension of time.--If the Inspector General is unable to complete an investigation in time to
submit a report within the 180-day period specified in subparagraph (A) and the person
submitting the complaint agrees to an extension of time, the Inspector General shall submit a
report under paragraph (1) within such additional period of time, up to 180 days, as shall be
agreed upon between the Inspector General and the person submitting the complaint.
(3) Prohibition on disclosure.--The Inspector General may not respond to any inquiry or disclose any
information from or about any person alleging the reprisal, except to the extent that such response
or disclosure is-(A) made with the consent of the person alleging the reprisal;
(B) made in accordance with the provisions of section 552a of title 5 or as required by any other
applicable Federal law; or
(C) necessary to conduct an investigation of the alleged reprisal.
(4) Time limitation.--A complaint may not be brought under this subsection more than three years after
the date on which the alleged reprisal took place.
(c) Remedy and enforcement authority.-(1) In general.--Not later than 30 days after receiving an Inspector General report pursuant to subsection
(b), the head of the executive agency concerned shall determine whether there is sufficient basis to
conclude that the contractor or grantee concerned has subjected the complainant to a reprisal
prohibited by subsection (a) and shall either issue an order denying relief or shall take one or more of
the following actions:
(A) Order the contractor or grantee to take affirmative action to abate the reprisal.
(B) Order the contractor or grantee to reinstate the person to the position that the person held
before the reprisal, together with compensatory damages (including back pay), employment
benefits, and other terms and conditions of employment that would apply to the person in that
position if the reprisal had not been taken.
(C) Order the contractor or grantee to pay the complainant an amount equal to the aggregate
amount of all costs and expenses (including attorneys' fees and expert witnesses' fees) that were
reasonably incurred by the complainant for, or in connection with, bringing the complaint
regarding the reprisal, as determined by the head of the executive agency.
(2) Exhaustion of remedies.--If the head of an executive agency issues an order denying relief under
paragraph (1) or has not issued an order within 210 days after the submission of a complaint under
subsection (b), or in the case of an extension of time under paragraph (b)(2)(B), not later than 30 days
after the expiration of the extension of time, and there is no showing that such delay is due to the
bad faith of the complainant, the complainant shall be deemed to have exhausted all administrative
remedies with respect to the complaint, and the complainant may bring a de novo action at law or
equity against the contractor or grantee to seek compensatory damages and other relief available
under this section in the appropriate district court of the United States, which shall have jurisdiction
over such an action without regard to the amount in controversy. Such an action shall, at the request
of either party to the action, be tried by the court with a jury. An action under this paragraph may not
be brought more than two years after the date on which remedies are deemed to have been
exhausted.
(3) Admissibility of evidence.--An Inspector General determination and an agency head order denying
relief under paragraph (2) shall be admissible in evidence in any de novo action at law or equity
brought pursuant to this subsection.

116

(4) Enforcement of orders.--Whenever a person fails to comply with an order issued under paragraph
(1), the head of the executive agency concerned shall file an action for enforcement of such order in
the United States district court for a district in which the reprisal was found to have occurred. In any
action brought under this paragraph, the court may grant appropriate relief, including injunctive
relief, compensatory and exemplary damages, and attorney fees and costs. The person upon whose
behalf an order was issued may also file such an action or join in an action filed by the head of the
executive agency.
(5) Judicial review.--Any person adversely affected or aggrieved by an order issued under paragraph (1)
may obtain review of the order's conformance with this subsection, and any regulations issued to
carry out this section, in the United States court of appeals for a circuit in which the reprisal is alleged
in the order to have occurred. No petition seeking such review may be filed more than 60 days after
issuance of the order by the head of the executive agency. Review shall conform to chapter 7 of title
5. Filing such an appeal shall not act to stay the enforcement of the order of the head of an executive
agency, unless a stay is specifically entered by the court.
(6) Burdens of proof.--The legal burdens of proof specified in section 1221(e) of title 5 shall be
controlling for the purposes of any investigation conducted by an Inspector General, decision by the
head of an executive agency, or judicial or administrative proceeding to determine whether
discrimination prohibited under this section has occurred.
(7) Rights and remedies not waivable.--The rights and remedies provided for in this section may not be
waived by any agreement, policy, form, or condition of employment.
(d) Notification of employees.--The head of each executive agency shall ensure that contractors,
subcontractors, and grantees of the agency inform their employees in writing of the rights and remedies
provided under this section, in the predominant native language of the workforce.
(e) Construction.--Nothing in this section may be construed to authorize the discharge of, demotion of, or
discrimination against an employee for a disclosure other than a disclosure protected by subsection (a) or
to modify or derogate from a right or remedy otherwise available to the employee.
(f) Exceptions.-(1) This section shall not apply to any element of the intelligence community, as defined in section 3(4)
of the National Security Act of 1947 (50 U.S.C. § 401a(4)).
(2) This section shall not apply to any disclosure made by an employee of a contractor, subcontractor, or
grantee of an element of the intelligence community if such disclosure-(A) relates to an activity of an element of the intelligence community; or
(B) was discovered during contract, subcontract, or grantee services provided to an element of the
intelligence community.
(g) Definitions.--In this section:
(1) The term “abuse of authority” means an arbitrary and capricious exercise of authority that is
inconsistent with the mission of the executive agency concerned or the successful performance of a
contract or grant of such agency.
(2) The term “Inspector General” means an Inspector General appointed under the Inspector General Act
of 1978 and any Inspector General that receives funding from, or has oversight over contracts or
grants awarded for or on behalf of, the executive agency concerned.
(h) Construction.--Nothing in this section, or the amendments made by this section, 1 shall be construed to
provide any rights to disclose classified information not otherwise provided by law.
[(i) Repealed by Pub.L. 114-261, § 1(a)(3)(A)(ii), Dec. 14, 2016, 130 Stat. 1362]

117

Appendix H. 2 C.F.R. Appendix II to Part 200: Contract provisions for
nonfederal entity contracts under federal awards
In addition to other provisions required by the federal agency or nonfederal entity, all contracts made by the
nonfederal entity under the federal award must contain provisions covering the following, as applicable.
(A) Contracts for more than the simplified acquisition threshold currently set at $150,000, which is the inflation
adjusted amount determined by the Civilian Agency Acquisition Council and the Defense Acquisition Regulations
Council (Councils) as authorized by 41 U.S.C. 1908, must address administrative, contractual, or legal remedies in
instances where contractors violate or breach contract terms, and provide for such sanctions and penalties as
appropriate.
(B) All contracts in excess of $10,000 must address termination for cause and for convenience by the non-Federal
entity including the manner by which it will be effected and the basis for settlement.
(C) Equal Employment Opportunity. Except as otherwise provided under 41 CFR Part 60, all contracts that meet the
definition of “federally assisted construction contract” in 41 CFR Part 60-1.3 must include the equal opportunity
clause provided under 41 CFR 60-1.4(b), in accordance with Executive Order 11246, “Equal Employment
Opportunity” (30 FR 12319, 12935, 3 CFR Part, 1964-1965 Comp., p. 339), as amended by Executive Order 11375,
“Amending Executive Order 11246 Relating to Equal Employment Opportunity,” and implementing regulations at
41 CFR part 60, “Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of
Labor.”
(D) Davis-Bacon Act, as amended (40 U.S.C. 3141-3148). When required by Federal program legislation, all prime
construction contracts in excess of $2,000 awarded by non-Federal entities must include a provision for
compliance with the Davis-Bacon Act (40 U.S.C. 3141-3144, and 3146-3148) as supplemented by Department of
Labor regulations (29 CFR Part 5, “Labor Standards Provisions Applicable to Contracts Covering Federally Financed
and Assisted Construction”). In accordance with the statute, contractors must be required to pay wages to laborers
and mechanics at a rate not less than the prevailing wages specified in a wage determination made by the
Secretary of Labor. In addition, contractors must be required to pay wages not less than once a week. The nonFederal entity must place a copy of the current prevailing wage determination issued by the Department of Labor
in each solicitation. The decision to award a contract or subcontract must be conditioned upon the acceptance of
the wage determination. The non-Federal entity must report all suspected or reported violations to the Federal
awarding agency. The contracts must also include a provision for compliance with the Copeland “Anti-Kickback”
Act (40 U.S.C. 3145), as supplemented by Department of Labor regulations (29 CFR Part 3, “Contractors and
Subcontractors on Public Building or Public Work Financed in Whole or in Part by Loans or Grants from the United
States”). The Act provides that each contractor or subrecipient must be prohibited from inducing, by any means,
any person employed in the construction, completion, or repair of public work, to give up any part of the
compensation to which he or she is otherwise entitled. The non-Federal entity must report all suspected or
reported violations to the Federal awarding agency.
(E) Contract Work Hours and Safety Standards Act (40 U.S.C. 3701-3708). Where applicable, all contracts awarded
by the non-Federal entity in excess of $100,000 that involve the employment of mechanics or laborers must
include a provision for compliance with 40 U.S.C. 3702 and 3704, as supplemented by Department of Labor
regulations (29 CFR Part 5). Under 40 U.S.C. 3702 of the Act, each contractor must be required to compute the
wages of every mechanic and laborer on the basis of a standard work week of 40 hours. Work in excess of the
118

standard work week is permissible provided that the worker is compensated at a rate of not less than one and a
half times the basic rate of pay for all hours worked in excess of 40 hours in the work week. The requirements of
40 U.S.C. 3704 are applicable to construction work and provide that no laborer or mechanic must be required to
work in surroundings or under working conditions which are unsanitary, hazardous or dangerous. These
requirements do not apply to the purchases of supplies or materials or articles ordinarily available on the open
market, or contracts for transportation or transmission of intelligence.
(F) Rights to Inventions Made Under a Contract or Agreement. If the Federal award meets the definition of
“funding agreement” under 37 CFR §401.2 (a) and the recipient or subrecipient wishes to enter into a contract
with a small business firm or nonprofit organization regarding the substitution of parties, assignment or
performance of experimental, developmental, or research work under that “funding agreement,” the recipient or
subrecipient must comply with the requirements of 37 CFR Part 401, “Rights to Inventions Made by Nonprofit
Organizations and Small Business Firms Under Government Grants, Contracts and Cooperative Agreements,” and
any implementing regulations issued by the awarding agency.
(G) Clean Air Act (42 U.S.C. 7401-7671q.) and the Federal Water Pollution Control Act (33 U.S.C. 1251-1387), as
amended—Contracts and subgrants of amounts in excess of $150,000 must contain a provision that requires the
non-Federal award to agree to comply with all applicable standards, orders or regulations issued pursuant to the
Clean Air Act (42 U.S.C. 7401-7671q) and the Federal Water Pollution Control Act as amended (33 U.S.C. 12511387). Violations must be reported to the Federal awarding agency and the Regional Office of the Environmental
Protection Agency (EPA).
(H) Debarment and Suspension (Executive Orders 12549 and 12689)—A contract award (see 2 CFR 180.220) must
not be made to parties listed on the governmentwide exclusions in the System for Award Management (SAM), in
accordance with the OMB guidelines at 2 CFR 180 that implement Executive Orders 12549 (3 CFR part 1986 Comp.,
p. 189) and 12689 (3 CFR part 1989 Comp., p. 235), “Debarment and Suspension.” SAM Exclusions contains the
names of parties debarred, suspended, or otherwise excluded by agencies, as well as parties declared ineligible
under statutory or regulatory authority other than Executive Order 12549.
(I) Byrd Anti-Lobbying Amendment (31 U.S.C. 1352)—Contractors that apply or bid for an award exceeding
$100,000 must file the required certification. Each tier certifies to the tier above that it will not and has not used
Federal appropriated funds to pay any person or organization for influencing or attempting to influence an officer
or employee of any agency, a member of Congress, officer or employee of Congress, or an employee of a member
of Congress in connection with obtaining any Federal contract, grant or any other award covered by 31 U.S.C.
1352. Each tier must also disclose any lobbying with non-Federal funds that takes place in connection with
obtaining any Federal award. Such disclosures are forwarded from tier to tier up to the non-Federal award.
(J) See §200.322 Procurement of recovered materials.

119

Appendix I. Remittance of Interest Earned Amounts
2 CFR § 200.305 (b)(9) – Payment (remittance of interest earned)
1.

Interest earned amounts up to $500 per year may be retained by the non-federal entity for administrative
expense. Any additional interest earned on federal advance payments deposited in interest-bearing
accounts must be remitted annually to the Department of Health and Human Services Payment
Management System (PMS) through an electronic medium using either Automated Clearing House (ACH)
network or a Fedwire Funds Service payment. Remittances must include pertinent information of the
payee and nature of payment in the memo area (often referred to as “addenda records” by Financial
Institutions) as that will assist in the timely posting of interest earned on federal funds. Pertinent details
include the Payee Account Number (PAN) if the payment originated from PMS, or Agency information if
the payment originated from ASAP, NSF or another federal agency payment system. The remittance must
be submitted as follows:

i.

For ACH Returns:
Routing Number: 051036706
Account number: 303000
Bank Name and Location: Credit Gateway - ACH Receiver St. Paul, MN

ii.

For Fedwire Returns*:
Routing Number: 021030004
Account number: 75010501
Bank Name and Location: Federal Reserve Bank Treas NYC/Funds Transfer Division New York, NY
(* Please note organization initiating payment is likely to incur a charge from your Financial Institution for
this type of payment)

iii.

For International ACH Returns:
Beneficiary Account: Federal Reserve Bank of New York/ITS (FRBNY/ITS)
Bank: Citibank N.A. (New York)
Swift Code: CITIUS33
Account Number: 36838868
Bank Address: 388 Greenwich Street, New York, NY 10013
Payment Details (Line 70): Agency
Name (abbreviated when possible) and ALC Agency POC: Michelle Haney, 301-492-5065

iv.

For recipients that do not have electronic remittance capability, please make check** payable to: “The
Department of Health and Human Services.”
Mail Check to Treasury approved lockbox:
HHS Program Support Center, P.O. Box 530231, Atlanta, GA 30353-0231
(** Please allow 4-6 weeks for processing of a payment by check to be applied to the appropriate PMS
account)

v.

Any additional information/instructions may be found on the PMS Web site at http://www.dpm.psc.gov.

120

Glossary of Terms
allowable costs. Allowable costs are expenses that may be funded by this award program. The COPS Office PASS
award must be limited to funding for equipment, services, personnel, and other costs purchased or hired on or
after the award start date. Upon review of your submitted budget, any unallowable costs were removed. The
Financial Clearance Memorandum (FCM) included in your award package specifies your allowable costs, contains
the final budget category amounts for which your agency was approved, and notes any relevant revisions that
were made to your original budget submission.
audit. Work done by auditors, including both the Office of the Inspector General (OIG) and state or local auditors,
to examine financial statements and to review
•
•
•
•

compliance with laws and regulations;
economy and efficiency of operations;
effectiveness in achieving program results;
allowability of costs claimed against the award.

authorized officials. The authorized officials are the individuals in your organization who have final authority and
responsibility for all programmatic and financial decisions regarding this award. At the time of award application,
your agency listed the law enforcement executive (usually the chief of police, sheriff, etc.) and the government
executive (usually the mayor, board president, etc.) for your agency. For non-law enforcement agencies
(institutions of higher education, private organizations, etc.), the authorized officials are the programmatic and
financial officials who have the ultimate signatory authority to sign contracts on behalf of your organization. These
executives are listed on your award document and are understood to be your authorized officials. If any of the
executive information is incorrect, please submit the correct information to the COPS Office by completing an
official Change of Information form available online at www.cops.usdoj.gov.
award number. The award number identifies your agency’s specific PASS award and can be found on your award
document. This number should be used as a reference when corresponding with the COPS Office. Your award
number is in the format 2017-CKWX-0000 for awards made in FY 2017. The COPS Office tracks award information
based upon this number.
award start date. This is the date on or after which your agency is authorized to purchase or hire any allowable
equipment, services, personnel, or other costs that were approved by the COPS Office. The award start date is
found on your award document. Recipients may not expend funds prior to this date without written approval from
the COPS Office.
career law enforcement officer. The COPS Office statute defines a career law enforcement officer as a person
hired on a permanent basis who is authorized by law, or by a state or local public agency, to engage in or oversee
the prevention, detection, or investigation of violations of criminal laws.
Catalog of Federal Domestic Assistance (CFDA). The CFDA is an annual government-wide publication that contains
a description and index of all forms of federal assistance. Each program is assigned a CFDA number, which is used
by auditors to track award revenues under the Single Audit Act. It is also used in participating states by State Single
Points of Contact in conducting the required intergovernmental reviews under Executive Order 12372. The CFDA
number for the COPS Office PASS Program award is 16.710.

121

closeout. This is the process in which the awarding agency, the COPS Office, determines that all applicable
administrative actions and all required work and conditions of the award have been completed and met by the
recipient and awarding agency.
cognizant federal agency. Your cognizant federal agency is generally the federal agency that provides your agency
with the most federal money. The Office of Management and Budget (OMB) may have already assigned your
cognizant federal agency to you. If this is the first federal award that your organization has received, the US
Department of Justice (DOJ) is your cognizant federal agency.
community policing. Community policing is a philosophy that promotes organizational strategies that support the
systematic use of partnerships and problem-solving techniques to proactively address the immediate conditions
that give rise to public safety issues such as crime, social disorder, and fear of crime. All newly hired, additional, or
rehired officers (or an equal number of redeployed veteran officers) funded under COPS Office programs must
engage in community policing activities.
computer aided dispatch (CAD) system. A computer database that can track calls for service, maintain status of
units available, provide various reports, produce address histories, and support electronic mail. With the
installation of integrated CAD systems, officers are able to receive calls for service on their mobile data computers
rather than over the radio. Radios can then be used only for serious emergencies.
consortium. A consortium is a group of two or more governmental entities that agree to form a partnership to
provide law enforcement services to their constituent communities.
COPS Office. The Office of Community Oriented Policing Services (COPS Office) is the division within the US
Department of Justice that is the grantor agency for your award. The COPS Office is responsible for assisting your
agency with the administration and maintenance of your award for the entire award period. You can reach the
COPS Office at 800-421-6770.
COPS Office Finance Staff. The COPS Office finance staff handles your agency’s financial and budgetary needs
related to this award. A staff accountant has been assigned to your state, and is available to answer any questions
that you may have concerning the financial aspects of your award. To identify your staff accountant, please call the
COPS Office Response Center at 800-421-6770, or visit the COPS Office website at www.cops.usdoj.gov.
COPS Office Program Manager. COPS Office Program Managers are trained to assist you with implementing and
maintaining your PASS award. A Program Manager is assigned to your project and is available to answer any
questions that you may have concerning the administrative, programmatic, and substantive aspects of your award.
Your Program Manager can assist you with such matters as requesting an extension on your award or modifying
the award, and reviewing outlines for project deliverables. The name and phone number of your COPS Office
Program Manager is provided on the award congratulatory letter and available by contacting the COPS Office
Response Center at 800-421-6770.
Data Universal Numbering System (DUNS) number. Since FY 2004, the Office of Management and Budget (OMB)
has required all agencies applying for federal funding to obtain this number prior to application. The DUNS number
is a unique nine- or thirteen-digit identification number that is assigned upon request to agencies by Dun &
Bradstreet (D&B). This number will be used by the Federal Government to better track award recipient information
throughout the award cycle and to provide consistent name and address data for electronic award application
systems. To obtain a DUNS number, visit the Dun & Bradstreet website at www.dnb.com or call 866-705-5711.

122

employer identification number (EIN) / OJP vendor number. This number is usually your agency’s nine-digit
federal tax identification number as assigned to you by the Internal Revenue Service (IRS). Your
accounting/bookkeeping department should have this number. In some cases, the EIN has been previously
assigned to another agency within your jurisdiction. In this instance, a new vendor number will be assigned to you
by the Office of the Chief Financial Officer. The newly assigned number is to be used for COPS Office administrative
purposes only and should not be used for IRS purposes.
federally recognized tribe. Tribal entities that are recognized and eligible for funding and services from the Bureau
of Indian Affairs (BIA) by virtue of their status as Indian tribes. They are acknowledged to have the immunities and
privileges available to other federally recognized Indian tribes by virtue of their government-to-government
relationship with the United States as well as the responsibilities, power, limitations, and obligations of such tribes.
Only federally recognized tribes are eligible to apply for COPS Office tribal award funds. For further information,
contact BIA, Division of Tribal Government Services, MS-4631 – MIB, 1849 C Street NW, Washington, DC 20240,
202-208-2475.
Grant Monitoring Specialist. COPS Office Grant Monitoring Specialists are trained and available to assist you in
addressing any compliance-related questions regarding your award. Grant monitoring specialists plan and conduct
site visits and office-based grant reviews. During the life of your award, you may be selected for a monitoring site
visit to assess your compliance with the terms and agreements of the award program, to review your community
policing initiatives, and to provide technical and administrative support for your award. Please contact the COPS
Office Response Center at 800-421-6770 if you have any compliance-related questions.
local budget cycle. Your agency’s fiscal year. Some common examples include January 1 to December 31, October
1 to September 30, and July 1 to June 30. Some local budget cycles may extend up to 24 months.
obligation of funds. The COPS Office obligates federal funds when the award document is signed by the COPS
Office Director or his or her designated official. For the recipient, award funds are obligated when monies are
spent or orders are placed for purchasing approved technology or services under your PASS award. The term
“encumbrance” is often used at the local and state levels to describe this type of transaction. Liquidated
obligations are considered cash outlays or monies actually spent. Unliquidated obligations are obligations incurred
and recorded but not yet paid (accrual basis of accounting) or not yet recorded and not yet paid (cash basis of
accounting).
originating agency identifier (ORI) number. This number is assigned by the FBI, and it is your agency’s unique
identifier. The first two letters are your state abbreviation, the next three numbers are your county’s code, and the
final two numbers identify your jurisdiction within your county. If your agency does not have an ORI number
assigned by the FBI, the COPS Office assigns a nonofficial ORI code to use as an agency identifier (in such cases, the
last two characters will be “ZZ”). It can be found on your award document. When you contact the COPS Office with
a question, please reference your ORI number (or your award number).
primary law enforcement authority. An agency with primary law enforcement authority is the agency that is the
first responder to calls for service, and has ultimate and final responsibility for the prevention, detection, or
investigation of violations of criminal laws within its jurisdiction.

123

Public Safety Partnership and Community Policing Act of 1994. The COPS Office is charged with fulfilling the
mandates of this law. The purposes of the law are to
• increase the number of community policing officers on the beat;
• provide additional and more effective training to law enforcement officers to enhance their problem-solving,
service, and other skills needed in interacting with members of the community;
• encourage the development and implementation of innovative programs to permit members of the
community to assist law enforcement agencies in the prevention of crime;
• encourage the development of new technologies to assist law enforcement agencies in reorienting the
emphasis of their activities from reacting to crime to preventing crime.
SAFECOM guidance. The US Department of Homeland Security Office of Emergency Communications, in
coordination with various stakeholder groups, develops the annual SAFECOM Guidance on Emergency
Communications Grants. The guidance provides recommendations to recipients seeking funding for interoperable
emergency communications projects, including allowable costs, items to consider when funding emergency
communications projects, awards management best practices for emergency communications awards, and
information on standards that ensure greater interoperability. The guidance is intended to ensure that federally
funded investments are compatible and support national goals and objectives for improving interoperability
nationwide. Recipients (including sub-recipients) that are using PASS funds to support emergency communications
activities should comply with the latest version of SAFECOM Guidance, including provisions on technical standards
that ensure and enhance interoperable communications. The most recent version of SAFECOM guidance is
available at www.safecomprogram.gov/grant/Default.aspx.
System for Award Management (SAM). The SAM database is the repository for standard information about
federal financial assistance applicants, recipients, and sub-recipients. Organizations that have previously submitted
applications via Grants.gov are already registered with SAM, as it is a requirement for Grants.gov registration.
Please note, however, that applicants must update or renew their SAM at least once per year to maintain an active
status. Information about registration procedures can be accessed at www.sam.gov.
supplanting. For the purposes of your COPS Office PASS award, supplanting means replacing state, local, or Bureau
of Indian Affairs (BIA) funds that otherwise would have been spent on award purposes with federal COPS Office
funds. State, local, and tribal governments are prohibited from supplanting throughout the award period. This
means that your agency may not use COPS Office funds to pay for any equipment/technology, services, personnel,
or other items which, in the absence of the COPS Office program, would otherwise have been funded with state or
local funds or with funds supplied by the BIA. The COPS Office funds must instead be used to supplement, or
increase, your budget on award purposes. For additional information on supplanting, please review the award
condition titled ‘Supplementing, Not Supplanting’ in this manual.

124

2017 COPS Office Preparing for Active Shooter Situations
(PASS) Program Award Owner’s Manual
This manual was created to assist COPS Office Preparing for Active Shooter Situations (PASS) award recipients with
the administrative and financial matters associated with their award.
For more information about your PASS award, please contact your COPS Office Program Manager. If you do not
know the name or telephone number of your PASS, Program Manager, please contact the COPS Office Response
Center at 800-421-6770.

US Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
To obtain details about COPS Office programs, call the COPS Office Response Center at 800-421-6770.
Visit the COPS Office online at www.cops.usdoj.gov.
Published September 2017

